Exhibit 10.1


Execution Version


U.S. $1,450,000,000
Third Amended and Restated Credit Agreement


Dated as of
May 12, 2011


Among


Ensco plc,
 ENSCO International Incorporated,
ENSCO Universal Limited, and
ENSCO Offshore International Company
as Borrowers,


Ensco plc,
ENSCO Global Limited,
ENSCO International Incorporated, And
ENSCO United Incorporated
as Guarantors,


The Banks Named Herein
as Banks,


Citibank, N.A.
as Administrative Agent,


Deutsche Bank Securities Inc.
as Syndication Agent,


and


Wells Fargo Bank, National Association and DnB NOR Bank ASA
as Co-Documentation Agents


Joint Lead Arrangers and Joint Book Managers:
Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc.,
Wells Fargo Securities, LLC, and
DnB NOR Markets, Inc.

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 
 
SECTION 1.01.
Certain Defined Terms

 
 
SECTION 1.02.
Computation of Time Periods

 
 
SECTION 1.03.
Accounting Terms

 
 
SECTION 1.04.
Miscellaneous

 
ARTICLE II
AMOUNT AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 
 
SECTION 2.01.
The Advances

 
 
SECTION 2.02.
Making the Advances

 
 
SECTION 2.03.
Fees

 
 
SECTION 2.04.
Repayment

 
 
SECTION 2.05.
Interest

 
 
SECTION 2.06.
Additional Interest on LIBOR Advances

 
 
SECTION 2.07.
Interest Rate Determination and Protection

 
 
SECTION 2.08.
Voluntary Conversion of Borrowings; Continuation of LIBOR Borrowings

 
 
SECTION 2.09.
Optional Prepayments

 
 
SECTION 2.10.
Increased Costs; Capital Adequacy, Etc.

 
 
SECTION 2.11.
Illegality

 
 
SECTION 2.12.
Payments and Computations

 
 
SECTION 2.13.
Taxes

 
 
SECTION 2.14.
Sharing of Payments, Etc.

 
 
SECTION 2.15.
Ratable Reduction or Termination of the Commitments; Effect of Termination

 
 
SECTION 2.16.
Replacement of Bank; Additional Right to Terminate Commitments

 
 
SECTION 2.17.
Certificates of Banks

 
 
SECTION 2.18.
Letters of Credit

 
 
SECTION 2.19.
Increase in Commitments

 
 
SECTION 2.20.
Relationship Among Borrowers

 
 
SECTION 2.21.
Reallocation of Defaulting Lender Commitment, Etc.


 
-i-

--------------------------------------------------------------------------------

 
 
 
SECTION 2.22.
Right to Give Drawdown Notices

 
 
SECTION 2.23.
Termination of Defaulting Lender Commitment

 
 
SECTION 2.24.
Addition of Pride Borrowers

 
ARTICLE III
CONDITIONS

 
 
SECTION 3.01.
Conditions Precedent to Effectiveness

 
 
SECTION 3.02.
Conditions Precedent to Initial Advances and Letters of Credit on and after the
Pride Merger Effective Date

 
 
SECTION 3.03.
Conditions Precedent to All Advances

 
 
SECTION 3.04.
Conditions Precedent to Each Letter of Credit

 
 
SECTION 3.05.
Determinations Under Sections 3.01, 3.02, 3.03 and 3.04

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 
 
SECTION 4.01.
Representations and Warranties of the Borrowers

 
ARTICLE V
COVENANTS

 
 
SECTION 5.01.
Affirmative Covenants

 
 
SECTION 5.02.
Negative Covenants

 
ARTICLE VI
EVENTS OF DEFAULT

 
 
SECTION 6.01.
Events of Default

 
ARTICLE VII
THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS

 
 
SECTION 7.01.
Appointment and Authority

 
 
SECTION 7.02.
Administrative Agent Individually

 
 
SECTION 7.03.
Duties of Administrative Agent; Exculpatory Provisions

 
 
SECTION 7.04.
Reliance by Administrative Agent

 
 
SECTION 7.05.
Delegation of Duties

 
 
SECTION 7.06.
Non-Reliance on Administrative Agent and Other Banks

 
 
SECTION 7.07.
Indemnification

 
 
SECTION 7.08.
No Other Duties, etc.

 
 
SECTION 7.09.
Resignation by the Administrative Agent

 
 
SECTION 7.10.
Issuing Banks' Reliance, Etc.

 
 
SECTION 7.11.
Issuing Banks and Their Affiliates


 
-ii-

--------------------------------------------------------------------------------

 
 
 
SECTION 7.12.
Resignation by an Issuing Bank

 
 
SECTION 7.13.
Syndication Agent, Co-Documentation Agents, Joint Lead Arrangers, Joint Book
Managers, Etc.

 
 
SECTION 7.14.
Removal of Administrative Agent

 
 
SECTION 7.15.
Cure of Defaulting Lender

 
ARTICLE VIII
MISCELLANEOUS

 
 
SECTION 8.01.
Amendments, Etc.

 
 
SECTION 8.02.
Notices, Etc.

 
 
SECTION 8.03.
No Waiver; Remedies

 
 
SECTION 8.04.
Costs, Expenses and Indemnity

 
 
SECTION 8.05.
Right of Set-Off

 
 
SECTION 8.06.
Assignments and Participations

 
 
SECTION 8.07.
Governing Law; Entire Agreement

 
 
SECTION 8.08.
Interest

 
 
SECTION 8.09.
Confidentiality

 
 
SECTION 8.10.
Treatment of Information

 
 
SECTION 8.11.
USA Patriot Act Notice

 
 
SECTION 8.12.
Judgment Currency

 
 
SECTION 8.13.
Consent to Jurisdiction

 
 
SECTION 8.14.
Appointment of Process Agent

 
 
SECTION 8.15.
Waiver of Jury Trial

 
 
SECTION 8.16.
Waiver of Immunity

 
 
SECTION 8.17.
Waiver of Consequential Damages

 
 
SECTION 8.18.
Posting of Approved Electronic Communications

 
 
SECTION 8.19.
Margin Stock

 
 
SECTION 8.20.
Execution in Counterparts

 
 
SECTION 8.21.
Domicile of Loans

 
 
SECTION 8.22.
Binding Effect

 
 
SECTION 8.23.
Amendment and Restatement

 

 
-iii-

--------------------------------------------------------------------------------

 

Schedule I                      –  Pricing Grid
Schedule II                     –  Applicable Lending Offices
Schedule III                    –  Existing Letters of Credit
Schedule IV                    –  Existing Liens
Schedule V                     –  Rigs
Schedule VI                    –  Unrestricted Subsidiaries (If Any)
Schedule VII                   –  Commitments

 
Exhibit A  –                      Notice of Borrowing
Exhibit B  –                      Form of Note
Exhibit C  –                      Form of Notice of Letter of Credit
Exhibit D  –                      Compliance Certificate
Exhibit E  –                      Form of Assignment and Acceptance
Exhibit F  –                      Borrower Counterpart
 

 
 
-iv-

--------------------------------------------------------------------------------

 

 
Third Amended and Restated Credit Agreement
 
Dated as of May 12, 2011

 
 
Ensco plc, an English public limited company (the "Parent"), ENSCO International
Incorporated, a Delaware corporation and an indirect wholly owned Subsidiary of
the Parent ("EII"), ENSCO Universal Limited, an English private limited company
and an indirect wholly owned Subsidiary of the Parent ("EUL"), and ENSCO
Offshore International Company, a Cayman Islands exempted company and an
indirect wholly owned Subsidiary of the Parent ("EOIC"), any Subsidiary of the
Parent (other than a Pride Borrower) that becomes a Borrower in accordance with
Section 5.01(k) (such Subsidiaries, together with the Parent, EII, EUL and EOIC
being collectively referred to herein as the "Ensco Borrowers" and each,
individually, an "Ensco Borrower"), any Pride Borrower that becomes party hereto
pursuant to Section 2.24 or Section 5.01(k), ENSCO Global Limited, a Cayman
Islands exempted company and a direct wholly owned Subsidiary of the Parent
("Global"), ENSCO United Incorporated, a Delaware corporation and an indirect
wholly owned Subsidiary of the Parent ("EUI"), any Pride Guarantor or Ensco
Guarantor that becomes party hereto pursuant to Section 5.01(k), the Banks party
hereto, Citibank, N.A., as Administrative Agent, Deutsche Bank Securities Inc.,
as Syndication Agent, Wells Fargo Bank, National Association and DnB NOR Bank
ASA, as Co-Documentation Agents, and Citibank, N.A., Deutsche Bank AG New York
Branch, Wells Fargo Bank, National Association and DnB NOR Bank ASA, each as an
Issuing Bank, agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01. Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and the plural forms of the terms defined):
 
"364-Day Revolving Credit Facility" means the $450,000,000 364-Day Revolving
Credit Facility among the Loan Parties, Citibank, N.A., as Administrative Agent,
the lead arrangers and other agents named therein and the lenders from time to
time party thereto.
 
"Administrative Agent" means Citibank, N.A., in its capacity as Administrative
Agent pursuant to Article VII, and such term shall include any successor to such
entity in such capacity pursuant to Section 7.09.
 
"Advance" means an advance by a Bank to a Borrower pursuant to Section 2.01 (as
divided or combined from time to time as contemplated in the definition herein
of Borrowing) and refers to a Base Rate Advance or a LIBOR Advance (each of
which shall be a "Type" of Advance).
 
"Affected Bank" has the meaning specified in Section 2.11.
 

 
 

--------------------------------------------------------------------------------

 

"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person.  The
term "controls" (including the terms "controlled by" or "under common control
with") includes the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of capital stock, securities, partnership interests or other
ownership interests, by contract or otherwise.
 
"Agent's Group" has the meaning specified in Section 7.02(b).
 
"Agreement" means this Third Amended and Restated Credit Agreement, as amended,
supplemented or modified from time to time.
 
"Applicable Lending Office" means, with respect to each Bank, such Bank's
Domestic Lending Office in the case of a Base Rate Advance and such Bank's
Eurodollar Lending Office in the case of a LIBOR Advance.
 
"Applicable Margin" means, (a) for any Interest Period for any LIBOR Advance,
the percentage per annum applicable to such LIBOR Advance, set forth in Schedule
I under the heading "Applicable Margin for LIBOR Advances" for the relevant
Rating Category applicable from time to time and (b) for any Base Rate Advance,
the percentage per annum applicable to such Base Rate Advance, set forth in
Schedule I under the heading "Applicable Margin for Base Rate Advances" for the
relevant Rating Category applicable from time to time.  Any Applicable Margin
determined pursuant to this definition shall change when and as the applicable
Rating Category changes.
 
"Approved Electronic Communications" means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent's right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
"Approved Electronic Communication" shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.09 and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.
 

 
-2-

--------------------------------------------------------------------------------

 

"Approved Electronic Platform" has the meaning specified in Section 8.18(a).
 
"Assignment and Acceptance" means an assignment and acceptance entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent and the
Issuing Banks, in substantially the form of Exhibit E.
 
"Bankruptcy Code" means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.
 
"Banks" means the lenders listed on the signature pages hereof and each Eligible
Assignee that becomes a Bank party hereto pursuant to Section 2.16, Section
2.19(c), or Section 8.06(a), (b) and (d).
 
"Base Rate" means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the highest of:
 
(a) the rate of interest announced publicly by the Administrative Agent in New
York, New York, from time to time, as its base rate; and
 
(b) the sum of ½ of one percent per annum plus the Federal Funds Rate in effect
from time to time; and
 
(c) 1% plus the rate per annum equal to (a) the British Bankers Association
LIBOR Rate ("BBA LIBOR"), as published by Reuters (or if such publication is
unavailable, such other commercially available source providing quotations of
BBA LIBOR as designated by the Administrative Agent from time to time)
determined daily on each Business Day at approximately 11:00 a.m., London time,
for Dollar deposits with a term of one month; or (b) if such rate is not
available at such time for any reason, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum if such rate is not
such a multiple) equal to the rate per annum at which deposits in Dollars are
offered by the principal office of the Administrative Agent in London, England
to prime banks in the London interbank market determined daily on each Business
Day at approximately 11:00 A.M. (London time), in an amount substantially equal
to the amount in question for a term of one month.
 
"Base Rate Advance" means an Advance which bears interest as provided in
Section 2.05(a).
 
"Base Rate Borrowing" means a Borrowing comprised of Base Rate Advances.
 
"Borrower Counterpart" means the Borrower Counterpart to this Agreement
substantially in the form of Exhibit F hereto.
 
"Borrowers" means (a) prior to the Pride Merger Effective Date, the Ensco
Borrowers and (b) on and after the Pride Merger Effective Date, the Ensco
Borrowers and, upon the satisfaction of the conditions set forth in Section
2.24, the Pride Borrowers; provided, however, (i) if the Pride Merger Effective
Date does not occur on or before February 3, 2012 or (ii) if the Pride Merger
Agreement is terminated prior to February 3, 2012, the "Borrowers" shall at all
times thereafter mean the Ensco Borrowers.
 

 
-3-

--------------------------------------------------------------------------------

 

"Borrowing" means a borrowing hereunder consisting of Advances of the same Type
to the same Borrower made on the same day by the Banks and, in the case of LIBOR
Advances, having the same Interest Period; provided that (a) all Base Rate
Advances outstanding at any time shall thereafter be deemed to be one Borrowing,
and (b) subject to the limitations in Section 2.02(a) as to the number of
permitted Interest Periods and subject to the provisions of Sections 2.07, 2.08
and 2.11, on the last day of an Interest Period for a Borrowing comprised of
LIBOR Advances, such Borrowing may be divided ratably to form multiple
Borrowings comprised of LIBOR Advances (with the result that each Bank's Advance
as a part of each such multiple Borrowing is proportionately the same as its
Advance as a part of such divided Borrowing) or combined with all or a ratable
portion of the Base Rate Advances or all or a ratable portion of one or more
other Borrowings, the Interest Period for which also ends on such day, to form a
new Borrowing comprised of LIBOR Advances, such division or combination to be
made by notice from the applicable Borrower given to the Administrative Agent
not later than noon on the third Business Day prior to the proposed division or
combination specifying the date of such division or combination (which shall be
a Business Day) and all other relevant information (such as the Borrowings (or
portions thereof) to be divided or combined, the respective amounts of the
Borrowings resulting from any such division, the relevant Interest Periods, the
amount of the Base Rate Advances or other Borrowings (or portions thereof) to be
so combined and such other information as the Administrative Agent may request),
but in no event shall any Borrowing resulting from, or remaining after, any such
division or combination be less than $10,000,000, and in all cases each Bank's
Advances as a part of each such combined, resultant or remaining Borrowing shall
be proportionately the same as its Advances as a part of the relevant Borrowings
prior to such division or combination.  Each Borrowing comprised of a Type of
Advance shall be that "Type" of Borrowing.
 
"Business Day" means (a) any day of the year except Saturday, Sunday and any day
on which banks are required or authorized to close in New York City or Dallas,
Texas and (b) if the applicable Business Day relates to any LIBOR Advances, any
day which is a "Business Day" described in clause (a) and which is also a day
for trading by and between banks in the London interbank Eurodollar market.
 
"Cash Collateralize" means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and "Cash Collateralization" and "Cash
Collateral" shall have corresponding meanings).
 
"Change of Control" means (a) any "person" (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the "beneficial owner" (as
defined in Rules 13 d-3 and 13 d-5 of the Exchange Act), directly or indirectly,
of more than 50% of the total voting power of the Voting Stock of the Parent,
(b) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Parent
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Parent was approved by
a vote of the majority of the Directors of the Parent then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Parent then in office, or
(c) any Borrower or Guarantor shall cease to be wholly owned, directly or
indirectly, by the Parent.
 

 
-4-

--------------------------------------------------------------------------------

 

"Co-Documentation Agents" means each of Wells Fargo Bank, National Association
and DnB NOR Bank ASA.
 
"Code" means the Internal Revenue Code of 1986 as amended from time to time, or
any successor Federal tax code, and any reference to any statutory provision of
the Code shall be deemed to be a reference to any successor provision or
provisions.
 
"Commitment" means, with respect to each Bank, the amount set opposite such
Bank's name on Schedule VII hereto as its "Commitment" or, if such Bank has
entered into any Assignment and Acceptance, or increased its Commitment pursuant
to Section 2.19, set forth for such Bank as its Commitment in the Register
maintained by the Administrative Agent pursuant to Section 8.06(c), as such
amount may be adjusted pursuant to Section 2.15, Section 2.16, Section 2.21 or
Section 6.01.
 
"Commitment Availability" means (a) from the date hereof through but not
including the Pride Merger Effective Date, an amount equal to the lesser of (i)
$700,000,000 and (ii) the aggregate Commitments, (b) on and after the Pride
Merger Effective Date, the aggregate Commitments and (c) if the Pride Merger
Effective Date does not occur on or before February 3, 2012 or the Pride Merger
Agreement is terminated prior to February 3, 2012, the aggregate Commitments
(after giving effect to the mandatory reductions in the Commitments pursuant to
Section 2.15(b)).
 
"Communications" means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto (excluding those solely among
the Loan Parties and their Affiliates) relating to this Agreement, the other
Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.
 
"Consolidated" refers to the consolidation of the accounts of the Parent and its
Subsidiaries in accordance with GAAP.
 
"Consolidated Debt" means, as of any date of determination thereof, without
duplication, the aggregate principal amount of all then outstanding (a)
indebtedness and other obligations of the Parent and its Consolidated
Subsidiaries for the repayment of money borrowed, including the unreimbursed
amount of any drawings under letters of credit issued for the account of the
Parent or any of its Consolidated Subsidiaries, (b) obligations of the Parent
and its Consolidated Subsidiaries as lessee under capital leases, (c) letters of
credit other than letters of credit issued in the ordinary course of business
supporting non-Debt obligations (e.g., bid bonds and performance guaranties
incurred under drilling contracts, vessel time charters, or other forms of
service agreement in the ordinary course of business), (d) without duplication,
guaranties by the Parent and any of its Consolidated Subsidiaries of payment or
collection of any obligations described in clauses (a) through (c) above of any
other Person, and (e) without duplication, all Other Obligations of the Parent
and its Consolidated Subsidiaries, in each case determined on a consolidated
basis in accordance with GAAP as of such date; provided that, "Consolidated
Debt" shall not include any indebtedness with respect to which cash or cash
equivalents in an amount sufficient to repay in full the principal and accrued
interest on such indebtedness has been escrowed with the trustee or other
depository for the benefit of the note holders in respect of such indebtedness
but only to the extent the foregoing constitutes a complete defeasance of such
indebtedness pursuant to the applicable agreement governing such indebtedness.
 

 
-5-

--------------------------------------------------------------------------------

 

"Consolidated Intangible Assets" means, on any date of its determination for the
Parent and its Consolidated Subsidiaries on a consolidated basis, assets of such
Persons that are considered to be intangible assets under GAAP.
 
"Consolidated Shareholders' Equity" means, as of any date of determination for
the Parent and its Consolidated Subsidiaries, determined on a consolidated
basis, shareholders' equity as of that date determined in accordance with GAAP.
 
"Consolidated Subsidiary" means a Subsidiary of the Parent whose accounts are
consolidated with the Parent in accordance with GAAP.
 
"Consolidated Tangible Net Worth" means, as of any date of determination, for
the Parent and its Consolidated Subsidiaries, determined on a consolidated
basis, Consolidated Shareholder's Equity on that date minus the Consolidated
Intangible Assets of the Parent and its Consolidated Subsidiaries on such date,
determined in accordance with GAAP.
 
"Convert", "Conversion" and "Converted" each refers to a conversion of Advances
or a Borrowing of one Type into Advances or a Borrowing of another Type, as the
case may be, pursuant to Section 2.07, Section 2.08, Section 2.10(b) or
Section 2.11.
 
"Credit Extensions" means, with respect to any Bank (a) the aggregate amount of
outstanding Advances owed to such Bank, plus (b) such Bank's Ratable Portion of
outstanding Letter of Credit Liabilities.
 
"Debt" means, in the case of any Person, (i) indebtedness of such Person for
borrowed money, (ii) obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (iii) obligations of such Person to pay the
deferred purchase price of property or services (other than accounts payable
arising in the ordinary course of business and payable on customary terms), (iv)
obligations of such Person to deliver property or services for which prepayment
has been made, to the extent reflected as a liability pursuant to GAAP, (v)
monetary obligations of such Person as lessee under leases that are, in
accordance with GAAP, recorded as capital leases, (vi) without duplication, all
letters of credit issued for the account of such Person or as to which such
Person has any reimbursement obligation, whether or not drawn, (vii) net
obligations of such Person under any interest rate, currency, commodity or other
swap, cap or collar or under any other derivatives transaction, (viii)
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (ix) obligations of such Person under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (ix) or clause (xi) of this definition, (x) indebtedness or obligations
of others of the kinds referred to in clauses (i) through (ix) or clause (xi) of
this definition secured by any Lien on or in respect of any property of such
Person, (xi) all liabilities of such Person in respect of unfunded vested
benefits under any Plan or Multiemployer Plan, except to the extent an ERISA
Affiliate has paid such liabilities within the time prescribed by law, and (xii)
without duplication, all Other Obligations of such Person; provided, for
clarity, that "Debt" shall not include trade payables and accrued expenses
arising in the ordinary course of business, deferred taxes, obligations assumed
or liabilities incurred under drilling contracts, vessel time charters or other
forms of service agreement in the ordinary course of business (e.g., bid bonds
and performance guaranties), or preferred stock with no mandatory redemption
feature; provided further that, "Debt" shall not include any indebtedness with
respect to which cash or cash equivalents in an amount sufficient to repay in
full the principal and accrued interest on such indebtedness has been escrowed
with the trustee or other depository for the benefit of the note holders in
respect of such indebtedness but only to the extent the foregoing constitutes a
complete defeasance of such indebtedness pursuant to the applicable agreement
governing such indebtedness.
 

 
-6-

--------------------------------------------------------------------------------

 

"Default" means an event which, with the giving of notice or lapse of time or
both, would constitute an Event of Default.
 
"Defaulting Lender" means at any time, subject to Section 7.15, (i) any Bank
that has failed for two or more Business Days to comply with its obligations
under this Agreement to make an Advance or make a payment to any Issuing Bank in
respect of a Letter of Credit reimbursement obligation or make any other payment
due hereunder (each, a "funding obligation"); provided that if such Bank has
failed for at least five Business Days to comply with any funding obligation,
the Parent may declare such Bank to be a Defaulting Lender in a written notice
to the Administrative Agent, (ii) any Bank that has notified the Administrative
Agent, the Parent or the Issuing Banks in writing, or has stated publicly, that
it does not intend to comply with its funding obligations hereunder, (iii) any
Bank that has defaulted on its funding obligations under any other loan
agreement or credit agreement or other financing agreement, (iv) any Bank that
has, for three or more Business Days after written request of the Administrative
Agent or the Parent, failed to confirm in writing to the Administrative Agent
and the Parent that it will comply with its funding obligations hereunder
(provided that such Bank will cease to be a Defaulting Lender pursuant to this
clause (iv) upon the Administrative Agent's and the Parent's receipt of such
written confirmation), or (v) any Bank with respect to which a Lender Insolvency
Event has occurred and is continuing with respect to such Bank or its Parent
Company (provided, in each case, that neither the reallocation of funding
obligations provided for in Section 2.21 as a result of a Bank's being a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender).  Any determination by the
Administrative Agent that a Bank is a Defaulting Lender under any of clauses (i)
through (v) above will be conclusive and binding absent manifest error, and such
Bank will be deemed to be a Defaulting Lender (subject to Section 7.15) upon
notification of such determination by the Administrative Agent to the Parent,
the Issuing Banks, and the Banks, except as set forth in the proviso of clause
(i) above.
 
"Demand Loan" has the meaning specified in Section 2.18(c).
 
"Distribution" means any direct or indirect dividend, distribution or other
payment of any kind or character (whether in cash, securities or other property)
(i) in respect of any Equity Interest of the Parent or any of its Subsidiaries
or to the holders, as such, of any Equity Interest of the Parent or any of its
Subsidiaries (including pursuant to a merger or consolidation) or (ii) in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of the Parent or any of
its Subsidiaries.
 

 
-7-

--------------------------------------------------------------------------------

 

"Dollars" and "$" means lawful money of the United States of America.
 
"Domestic Lending Office" means, with respect to any Bank, the office of such
Bank specified as its "Domestic Lending Office" opposite its name on Schedule II
hereto or in the Assignment and Acceptance pursuant to which it became a Bank or
such other office of such Bank as such Bank may from time to time specify to the
Parent and the Administrative Agent.
 
"Effective Date" has the meaning set forth in Section 3.01.
 
"EII" has the meaning given such term in the preamble to this Agreement.
 
"Eligible Assignee" means (a) any Bank, (b) any Affiliate of any Bank, and (c)
with the consent of the Administrative Agent, each Issuing Bank and, if no Event
of Default exists, the Parent (which consent will not be unreasonably withheld,
provided however, that the Parent shall be deemed to have consented unless it
shall object by written notice to the Administrative Agent within five Business
Days after having received written notice in hard copy or by facsimile of such
assignment), any other commercial bank or financial institution not covered by
clause (a) or clause (b) of this definition; provided that neither the Parent
nor any Subsidiary of the Parent shall be an Eligible Assignee.
 
"Ensco Borrowers" has the meaning given such term in the preamble to this
Agreement.
 
"Ensco Guarantors" means, collectively, the Parent, Global, EII, EUI and each
other Affiliate of the Parent (other than Pride and its Subsidiaries) that
executes a Guaranty in accordance with Section 5.01(k) or that otherwise
executes a Guaranty.
 
"Ensco Merger Subsidiary" means ENSCO Ventures LLC, a Delaware limited liability
company and an indirect wholly owned Subsidiary of the Parent.
 
"Environment" has the meaning set forth in 42 U.S.C. § 9601(8) as defined on the
date of this Agreement, and "Environmental" means pertaining or relating to the
Environment.
 
"Environmental Law" means any law, statute, ordinance, rule, regulation, order,
decision, decree, judgment, permit, license, authorization or other agreement or
Governmental Requirement arising from, in connection with or relating to the
pollution, protection or regulation of the Environment or the protection or
regulation of health or safety, whether the foregoing are required or
promulgated by any government or agency or other authority of or in the United
States (whether local, state, or federal) or any foreign country or subdivision
thereof, including those relating to the disposal, removal, remediation,
production, storing, refining, handling, transferring, processing, recycling or
transporting of or exposure to any material or substance, wherever located.
 

 
-8-

--------------------------------------------------------------------------------

 

"EOIC" has the meaning given such term in the preamble to this Agreement.
 
"EPA" means the United States Environmental Protection Agency or any successor
thereto.
 
"Equity Interest" means as to any Person, any capital stock, partnership
interest, membership interest or other equity interest in such Person, or any
warrant, option or other right to acquire any Equity Interest in such Person.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, as in effect from time to time.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
which is a member of a group of which the Parent is a member and which is under
common control within the meaning of the regulations under Section 414 of the
Code.
 
"ERISA Liabilities" means at any time the minimum liability with respect to
Plans which would be required to be reflected at such time as a liability on the
Consolidated balance sheet of the Parent and its Consolidated Subsidiaries under
paragraphs 36 and 70 of Statement of Financial Accounting Standards No. 87, as
such Statement may from time to time be amended, modified or supplemented, or
under any successor statement issued in replacement thereof.
 
"EUI" has the meaning given such term in the preamble to this Agreement.
 
"EUL" has the meaning given such term in the preamble to this Agreement.
 
"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.
 
"Eurodollar Lending Office" means, with respect to any Bank, the office of such
Bank specified as its "Eurodollar Lending Office" opposite its name on Schedule
II hereto or in the Assignment and Acceptance pursuant to which it became a Bank
(or, if no such office is specified, its Domestic Lending Office) or such other
office of such Bank as such Bank may from time to time specify to the Parent and
the Administrative Agent.
 
"Events of Default" has the meaning specified in Section 6.01.
 
"Excess Commitments " has the meaning specified in Section 2.15(b).
 
"Excepted Entities" has the meaning specified in Section 5.02(d).
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 

 
-9-

--------------------------------------------------------------------------------

 

"Existing Credit Agreement" means the Second Amended and Restated Credit
Agreement dated as of May 28, 2010 among the Parent, EII, EUL and EOIC, as
borrowers, the Parent, Global and EII, as guarantors, the banks party thereto,
Citibank, N.A., as administrative agent, Wells Fargo Bank, National Association
and DnB NOR Bank ASA, as syndication agents, and certain other agents and
arrangers party thereto.
 
"Existing Letters of Credit" means the letters of credit listed on Schedule III.
 
"Expiration Date" means, for any Letter of Credit, the later of (i) the Stated
Expiry Date of such Letter of Credit or such earlier date, if any, on which such
Letter of Credit is permanently cancelled in writing by the applicable Borrower,
the beneficiary thereof and each transferee, if any, thereof, (ii) if any
Extension Event referred to in clause (i) of the definition herein of Extension
Event shall occur in respect of such Letter of Credit, the date on which any
Issuing Bank shall receive an opinion from its counsel to the effect that a
final and nonappealable judgment or order has been rendered or issued either
terminating the order, injunction or other process or decree restraining such
Issuing Bank from paying under such Letter of Credit or permanently enjoining
such Issuing Bank from paying under such Letter of Credit, and (iii) if any
Extension Event referred to in clause (ii) of the definition herein of Extension
Event shall occur in respect of such Letter of Credit, the date on which any
Issuing Bank shall receive an opinion from its counsel to the effect that such
Issuing Bank has no further liability under such Letter of Credit.
 
"Extension Event" means, in respect of any Letter of Credit, that at any time
either (i) the applicable Issuing Bank shall have been served with or otherwise
be subjected to a court order, injunction or other process or decree restraining
or seeking to restrain such Issuing Bank from paying any amount under such
Letter of Credit and either (a) there has been a drawing under such Letter of
Credit which such Issuing Bank would otherwise be obligated to pay or (b) the
Stated Expiry Date of such Letter of Credit has occurred but the right of the
beneficiary or transferee to draw under such Letter of Credit has been extended
past such date in connection with the pendency of the related court action or
proceeding; or (ii) the beneficiary or transferee shall have made a demand, on
or prior to the Stated Expiry Date of such Letter of Credit, to the effect that
the Stated Expiry Date be extended or that the value of such Letter of Credit be
held for the account of the beneficiary or transferee, in either case under
circumstances in which the applicable Issuing Bank may incur liability or loss
if such Issuing Bank does not comply with such demand, and either (a) the
applicable Borrower shall have failed to authorize the applicable Issuing Bank
to so extend the Stated Expiry Date within three banking days after such Issuing
Bank shall have notified such Borrower of such demand or (b) the applicable
Issuing Bank shall in its sole discretion decline to extend such Stated Expiry
Date.
 
"Federal Funds Rate" means, for any day, a fluctuating interest rate per annum
equal for such day to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 

 
-10-

--------------------------------------------------------------------------------

 

"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System, or any federal agency or authority of the United States from time to
time succeeding to its function.
 
"Fee Letters" means (a) the Arranger Fee Letter dated as of March 8, 2011 among
the Parent and the Joint Lead Arrangers and (b) the Administrative Agent Fee
Letter dated as of March 8, 2011 between the Parent and the Administrative
Agent.
 
"GAAP" means United States generally accepted accounting principles and policies
consistent with those applied in the preparation of the financial statements
referred to in Section 4.01(d)(ii).
 
"Global" has the meaning given such term in the preamble to this Agreement.
 
"Governmental Requirements" means all judgments, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, franchises,
permits, certificates, licenses, authorizations and the like and any other
requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.
 
"Guaranties" means (a) the Third Amended and Restated Guaranty Agreement dated
as of May 12, 2011 made by the Parent, Global, EUI, and EII in favor of the
Administrative Agent for the benefit of the holders of Obligations and (b) any
other guaranty agreements or joinders or supplements thereto executed in favor
of the Administrative Agent for the benefit of the holders of Obligations, in
each case as amended, supplemented, and otherwise modified from time to time.
 
"Guarantors" means (a) prior to the Pride Merger Effective Date, the Ensco
Guarantors and (b) on and after the Pride Merger Effective Date, the Ensco
Guarantors, Pride and any Pride Guarantor that becomes party hereto pursuant to
Section 5.01(k); provided, however, (i) if the Pride Merger Effective Date does
not occur on or before February 3, 2012 or (ii) the Pride Merger Agreement is
terminated prior to February 3, 2012, the "Guarantors" shall thereafter be
deemed to be the Ensco Guarantors.
 
"Hazardous Materials" means (i) any substance or material identified as a
hazardous substance pursuant to any Environmental Law, (ii) any substance or
material regulated as a hazardous or solid waste pursuant to any Environmental
Law, and (iii) any other material or substance regulated under any Environmental
Law.  "Hazardous Materials" shall include pollutants, contaminants, toxic
substances, radioactive materials, refined products, natural gas liquids, crude
oil, petroleum and petroleum products, polychlorinated biphenyls and asbestos.
 
"Illegality Event" has the meaning specified in Section 2.11.
 
"Increase Effective Date" has the meaning specified in Section 2.19(d).
 
"Indemnified Parties" has the meaning specified in Section 8.04(c).
 

 
-11-

--------------------------------------------------------------------------------

 

"Insufficiency" means, with respect to any Plan, the amount, if any, by which
the present value of the accrued benefits under such Plan exceeds the fair
market value of the assets of such Plan allocable to such benefits.
 
"Interest Period" means, with respect to each LIBOR Advance, in each case
comprising part of the same Borrowing, the period commencing on the date of such
Advance or the date of the Conversion of any Advance into (or the division or
combination of any Borrowing resulting in) such an Advance and ending on the
last day of the period selected by the applicable Borrower pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by the applicable Borrower pursuant to the provisions
below.  The duration of each such Interest Period shall be one, two, three or
six months (or, as to any Interest Period, such other period as the applicable
Borrower and the Banks may agree to for such Interest Period), in each case as
the applicable Borrower may, upon notice received by the Administrative Agent
not later than noon (New York City time) on the third Business Day prior to the
first day of such Interest Period (or, as to any Interest Period, at such other
time as the applicable Borrower and the Banks may agree to for such Interest
Period), select; provided that:
 
(a) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;
 
(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day;
 
(c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which such Interest Period would have
ended if there were a numerically corresponding day in such calendar month;
 
(d) no Interest Period may end after the Termination Date; and
 
(e) the applicable Borrower may not select any Interest Period if any Event of
Default exists.
 
"Investment" means, as applied to any Person, any direct or indirect (i)
purchase or other acquisition by such Person of any Equity Interest or Debt of
any other Person, (ii) loan or advance made by such Person to any other Person,
(iii) guaranty, assumption or other incurrence of liability by such Person of or
for any Debt or other obligation of any other Person, (iv) creation of any Debt
owed to such Person by any other Person, or (v) capital contribution or other
investment by such Person in any other Person.  The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment or interest
earned on such Investment.
 

 
-12-

--------------------------------------------------------------------------------

 

"Issuing Bank" means each of Citibank, N.A., Deutsche Bank AG New York Branch,
Wells Fargo Bank, National Association and DnB NOR Bank ASA.
 
"Joint Lead Arrangers" means, collectively, Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc., Wells Fargo Securities, LLC, and DnB NOR Markets
Inc.
 
"Lender Insolvency Event" means, with respect to any Bank, that (i) such Bank or
its Parent Company is insolvent, or is generally unable to pay its debts as they
become due, or admits in writing its inability to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors, or (ii)
such Bank or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Bank or its Parent Company, or such Bank or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.
 
"Letter of Credit" means each letter of credit issued or deemed issued by any
Issuing Bank pursuant to Section 2.18 and shall include any Existing Letters of
Credit, in each case as extended or otherwise modified by any Issuing Bank from
time to time.
 
"Letter of Credit Liabilities" means the maximum aggregate amount of all undrawn
portions of Letters of Credit (after giving effect to any step up provision or
other mechanism for increases, if any) plus the aggregate amount of all drawings
under Letters of Credit which are unpaid.
 
"L/C Related Documents" has the meaning specified in Section 2.18(e).
 
"LIBO Rate" means for any Interest Period for each LIBOR Advance comprising part
of the same Borrowing (a) the BBA LIBOR, as published by Reuters (or if such
publication is unavailable, such other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; or (b) if such rate is not available at such time for any reason, the
interest rate per annum (rounded upward to the nearest whole multiple of 1/16 of
1% per annum if such rate is not such a multiple) equal to the rate per annum at
which deposits in Dollars are offered by the principal office of the
Administrative Agent in London, England to prime banks in the London interbank
market at approximately 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period, in an amount substantially equal to the
amount of the LIBOR Advance comprising part of such Borrowing and for a period
equal to such Interest Period.
 
"LIBOR Advance" means an Advance which bears interest as provided in Section
2.05(b).
 
"LIBOR Borrowing" means a Borrowing comprised of LIBOR Advances.
 

 
-13-

--------------------------------------------------------------------------------

 

"Lien" means any mortgage, pledge, security interest, encumbrance, lien, claim
or charge of any kind (including any production payment, advance payment or
similar arrangement with respect to minerals in place, any agreement to grant
any Lien, any agreement to refrain from granting any Lien granted by or required
to be granted by any Loan Document, any conditional sale or other title
retention agreement and the interest of a lessor under a capital lease), whether
or not filed, recorded or otherwise perfected under applicable law.
 
"Loan Document" means this Agreement, each Note (if any), the Guaranties, each
Notice of Borrowing, each Notice of Letter of Credit, the Fee Letters and each
other document or instrument executed and delivered in connection with this
Agreement, as amended, supplemented, and modified from time to time.
 
"Loan Parties" means, at any time, the Borrowers and the Guarantors, in each
case, as of such time.
 
"Losses" has the meaning specified in Section 8.04(c).
 
"Majority Banks" means, subject to the second and third sentences of Section
8.01, at any time Banks holding at least 51% of the sum of the then aggregate
principal amount of outstanding Advances plus the then existing amount of Letter
of Credit Liabilities, or, if no such principal amount and no Letter of Credit
Liabilities are then outstanding, Banks having at least 51% of the
Commitments.  For purposes of this definition, Letter of Credit Liabilities
shall be considered held by the respective Banks in accordance with the
respective amounts of their participations therein pursuant to Section 2.18,
with the Issuing Banks holding the balance thereof after taking into account
such participations.
 
"Material Adverse Change" means any change in the business, property, financial
condition or operations of the Parent and its Subsidiaries has occurred which
could reasonably be expected to have a Material Adverse Effect.
 
"Material Adverse Effect" means any material adverse effect on the business,
property, financial condition, or operations of the Parent and its Subsidiaries
taken as a whole or the ability of any Loan Party to perform its obligations
under any of the Loan Documents; provided that any quantification of threshold
amount in the representations, warranties, covenants, or Events of Default
contained in this Agreement shall not be deemed to indicate the threshold at
which a "Material Adverse Effect" would be caused.
 
"Material Subsidiary" means, on any date of its determination, any Subsidiary of
the Parent (other than Unrestricted Subsidiaries) that owns assets having a book
value equal to or greater than ten percent (10%) of the book value of all assets
of the Parent and its Consolidated Subsidiaries on such date.
 
"Moody's" means Moody's Investors Service, Inc. and any successor ratings
agency.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which the Parent or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
 

 
-14-

--------------------------------------------------------------------------------

 

"Multiple Employer Plan" means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Parent or any
ERISA Affiliate, and more than one employer other than the Parent or an ERISA
Affiliate, is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the Parent or any ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.
 
"Non-Defaulting Lender" means, at any time, a Bank that is not a Defaulting
Lender or a Potential Defaulting Lender.
 
"Note" means a promissory note of a Borrower requested by any Bank payable to
the order of such Bank, in substantially the form of Exhibit B, evidencing the
Commitment of such Bank.
 
"Notice of Borrowing" has the meaning specified in Section 2.02.
 
"Notice of Letter of Credit" has the meaning specified in Section 2.18(a).
 
"Obligations" means all obligations (liquidated, contingent or otherwise) from
time to time owed by any Loan Party or any Subsidiary of a Loan Party pursuant
to, as a result of or in connection with any of the Loan Documents, including
all principal of and interest on the Advances, all obligations to reimburse any
Issuing Bank for any payment under any Letter of Credit and all obligations to
pay fees, costs, expenses, indemnities and other amounts under any Loan
Document.
 
"Other Obligations" means, for any Person, as of any date of determination
thereof, the aggregate amount, determined in accordance with GAAP as of such
date, without duplication of any clause within this definition, all (i)
obligations of such Person under any lease which is treated as an operating
lease for financial accounting purposes and a financing lease for tax purposes,
in an amount equal to the base amount on which rental payments are measured
minus the unpaid balance contributed, pledged, or otherwise provided by such
Person or its Affiliates to collateralize the lessee's obligations in connection
with such lease and minus the principal amount of any of the lessor's debt that
such Person or its Affiliates have purchased; (ii) the net cash payment
obligations of such Person with respect to any forward sale contract for a
commodity with respect to which such Person has received a prepayment by a
counterparty thereto, provided that in no event shall "Other Obligations"
include forward sales contracts that are entered into in the ordinary course of
such Person's trading business, if any, and not intended to function as a
borrowing of funds; and (iii) all guaranties of collection or payment of any
obligation described in clauses (i) and (ii) of any other Person; provided,
however, that in no event shall "Other Obligations" include (a) any completion
or performance guaranties (or similar guaranties that a project or a Subsidiary
of such Person perform as planned) or (b) pure operating leases entered in the
ordinary course of business, including but not limited to pure operating leases
of business equipment.
 
"Other Taxes" has the meaning specified in Section 2.13(c).
 
"Parent" has the meaning given such term in the preamble to this Agreement.
 

 
-15-

--------------------------------------------------------------------------------

 

"Parent Company" means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.
 
"Payment Office" means the office of the Administrative Agent located at 1615
Brett Road, OPS III, New Castle, DE 19720, or such other office as the
Administrative Agent may designate by written notice to the other parties
hereto.
 
"PBGC" means the Pension Benefit Guaranty Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.
 
"Permitted Debt" means:
 
(i) Debt incurred pursuant to this Agreement and the other Loan Documents;
 
(ii) Debt existing on the Effective Date, and subsequent extensions,
refinancings or renewals thereof, so long as such extensions, refinancings or
renewals do not cause the aggregate principal amount of such Debt to increase
from that in effect on the date of this Agreement;
 
(iii) Debt incurred under any interest rate agreements, foreign exchange
agreements or derivative obligations entered into by any Restricted Subsidiary
in the ordinary course of business, provided such undertakings are not for
speculative purposes;
 
(iv) Debt owing to the Parent or any Restricted Subsidiary;
 
(v) Debt of any Restricted Subsidiary in respect of bids, trade contracts,
leases, letters of credit, statutory obligations, performance bonds, bid bonds,
appeal bonds, surety bonds, customs bonds and similar obligations, in each case
provided in the ordinary course of business;
 
(vi) Debt (other than Pride Existing Rig Debt) incurred by any Restricted
Subsidiary (and guarantees given by any Restricted Subsidiary supporting such
Debt) to acquire, construct, renovate or upgrade any drilling rig or marine
transportation vessel, including without limitation the Rigs, or to acquire or
make an Investment in any company or Person whose principal assets are drilling
rigs or marine transportation vessels, in each case provided that (a) the Parent
is in proforma compliance with the financial covenant set forth in Section
5.02(a) immediately after giving effect thereto, (b) the Parent and its
Subsidiaries are in pro forma compliance with Section 5.01(k) immediately after
giving effect thereto as reflected in a certificate of the chief executive
officer, chief financial officer or treasurer of the Parent setting forth a
detailed calculation of the threshold set forth in Section 5.01(k) and (c) no
Default or Event of Default then exists or would be caused thereby;
 
(vii) Debt of any Person (other than Pride and the Subsidiaries of Pride)
existing at the time such Person (a) becomes a Subsidiary of the Parent or any
of its Subsidiaries, or (b) is merged with or into the Parent or any of its
Subsidiaries; provided that no Default or Event of Default exists at the time of
or would occur as a result of the incurrence of such Debt and that such Debt is
not recourse to the Parent or any Restricted Subsidiary prior to the date of
such Person's acquisition by or merger into the Parent or any of its
Subsidiaries;
 

 
-16-

--------------------------------------------------------------------------------

 

(viii) the Pride Acquisition Financing; provided that (a) if the Pride Merger
Agreement is terminated prior to February 3, 2012, the Pride Acquisition
Financing shall not be permitted to remain in existence after the 35th day (or
if such day is not a Business Day, the first Business Day thereafter) following
the termination of the Pride Merger Agreement or (b) if the Pride Merger
Effective Date does not occur on or before February 3, 2012, the Pride
Acquisition Financing shall not be permitted to remain in existence after March
9, 2012;
 
(ix) on and after the Pride Merger Effective Date, the Pride Debt;
 
(x) the 364-Day Revolving Credit Facility;
 
(xi) Guarantees of any Restricted Subsidiary of (a) Permitted Debt of any other
Restricted Subsidiary or (b) Debt of the Parent, provided that such Debt is
permitted to be incurred hereunder;
 
(xii) extensions, refinancings, renewals or replacements of Debt permitted above
which, in the case of any such extension, refinancing, renewal or replacement,
does not increase the amount of such Debt being extended, refinanced, renewed or
replaced, other than amounts incurred to pay fees and expenses reasonably
incurred in connection with such extension, refinancing, renewal or replacement;
and
 
(xiii) any other Debt of the Restricted Subsidiaries, provided (a) the Parent is
in proforma compliance with the financial covenant set forth in Section 5.02(a)
(immediately after giving effect thereto), (b) no Default or Event of Default
exists at the time of the incurrence of such Debt, nor would such result
therefrom, and (c) the aggregate principal amount of such Debt of the Restricted
Subsidiaries (excluding all such Debt permitted under clauses (i)–(xii) above)
outstanding shall not exceed, at the time of incurrence thereof, the greater of
(1) $100,000,000 or (2) 10% of Consolidated Tangible Net Worth; provided that no
more than $50,000,000 of the Debt permitted by this subclause (xiii) may be Debt
which constitutes capital leases in accordance with GAAP.
 
"Permitted Liens" means
 
(i) Liens for taxes, assessments or governmental charges or levies on Property
of the Parent or a Restricted Subsidiary, if the same shall not at any time be
delinquent or are being contested in good faith and by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the Parent or such Restricted Subsidiary;
 
(ii) Liens that are imposed by law in the ordinary course of business, such as
carriers', warehousemen's, materialmen's and mechanics' liens, statutory
landlord liens, maritime liens and other similar Liens, if the same shall not at
any time be delinquent or are being contested in good faith and by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Parent or the appropriate Restricted Subsidiary;
 

 
-17-

--------------------------------------------------------------------------------

 

(iii) Liens arising in the ordinary course of business out of or in connection
with pledges or deposits under workers' compensation laws, unemployment
insurance, old age pensions, social security retirement benefits or other forms
of governmental insurance;
 
(iv) Liens created by any of the Loan Documents or in respect of any Cash
Collateralization, letter of credit or other collateral arrangement required by
the Loan Documents to secure the Obligations;
 
(v) Minor defects, irregularities and deficiencies in title to, and easements,
rights-of-way, zoning restrictions and other similar restrictions, charges or
encumbrances, defects and irregularities in the physical placement and location
of pipelines within areas covered by easements, leases, licenses and other
rights in real property in favor of the Parent or any Restricted Subsidiary, in
each case which do not interfere with the ordinary conduct of business, and
which do not materially detract from the value of the property  which they
affect;
 
(vi) Any right of set-off arising under common law or by statute;
 
(vii) Liens arising from judgments, decrees, arbitration awards or attachments
in existence not more than 30 days after the entry thereof or with respect to
which execution has been stayed or the payment of which is covered by insurance;
 
(viii) Liens against real property with respect to which the Parent or any
Restricted Subsidiary has been granted easements, rights-of-way or other real
estate interests, which have been created or incurred prior to the acquisition
by the Parent or such Restricted Subsidiary of such easements, rights-of-way or
other real estate interests, or thereafter by the Persons from whom the Parent
or such Restricted Subsidiary obtains such real estate interests and their
successors and assigns (other than the Parent or any Subsidiary);
 
(ix) Liens incurred in the ordinary course of business to secure performance of
tenders, bids or contracts entered into in the ordinary course of business,
including without limitation any rights of offset or liquidated damages,
penalties, or other fees that may be contractually agreed to in conjunction with
any tender, bid, or contract entered into by the Parent or any of its Restricted
Subsidiaries in the ordinary course of business;
 
(x) Liens existing on the Effective Date and listed on Schedule IV and Liens
incurred pursuant to subsequent extensions, refinancings, or renewals of the
underlying obligations secured by such Liens, provided that no additional assets
of the Parent or any of its Material Subsidiaries are pledged in support thereof
and that the underlying obligations do not increase;
 
(xi) Liens to secure Permitted Debt recorded as capital leases in accordance
with GAAP;
 
(xii) Liens to secure supersedeas bonds, appeal bonds and similar obligations in
an aggregate outstanding amount not to exceed $75,000,000 at any time;
 

 
-18-

--------------------------------------------------------------------------------

 

(xiii) Liens to secure Permitted Debt (other than Pride Existing Rig Debt)
incurred by any Restricted Subsidiary (and guarantees given by the Parent or any
Restricted Subsidiary supporting such Permitted Debt to the extent such
guarantees are otherwise permitted under this Agreement) (a) to acquire or
construct any drilling rig or marine transportation vessel (including without
limitation any Rigs) not owned by the Parent, Pride or any of their respective
Subsidiaries as of the date of this Agreement, provided that any such Lien shall
exist only against such drilling rig or marine transportation vessel acquired or
constructed, (b) to renovate or upgrade any drilling rig or marine
transportation vessel (including without limitation any Rigs) not owned by the
Parent, Pride or any of their respective Subsidiaries as of the date of this
Agreement but which is hereafter acquired or constructed by the Parent or such
Restricted Subsidiary incurring such Permitted Debt, provided that any such Lien
shall exist only against such drilling rig or marine transportation vessel
renovated or upgraded or (c) that are extensions, renewals and replacements of
the Liens described in (a) and (b) above, so long as there is no increase in the
Debt secured thereby (other than amounts incurred to pay fees and expenses
reasonably incurred in connection with such extension, renewal or replacement)
and no additional property (other than accessions, improvements, and
replacements in respect of such property) is subject to such Lien;
 
(xiv) (a) Liens on property existing at the time such property is acquired by
Parent or any of its Restricted Subsidiaries and not created in contemplation of
such acquisition, (b) Liens on the assets of any Person at the time such Person
becomes a Subsidiary of Parent and not created in contemplation of such Person
becoming a Subsidiary of Parent and (c) extensions, renewals and replacements of
the Liens described in (a) and (b) above, so long as there is no increase in the
Debt secured thereby (other than amounts incurred to pay fees and expenses
reasonably incurred in connection with such extension, renewal or replacement);
provided that in each case (1) such Lien shall not extend to property not
subject to such Lien on the date of such acquisition or the date such Person
became a Subsidiary of Parent, as the case may be (other than accessions,
improvements, and replacements in respect of such property), (2) such Lien shall
secure only those obligations which it secured on the date of such acquisition
or the date such  Person became a Subsidiary of Parent, as the case may be, and
extensions, renewals and replacements thereof, so long as there is no increase
in the Debt secured thereby (other than amounts incurred to pay fees and
expenses reasonably incurred in connection with such extension, renewal or
replacement) and (3) the Debt secured by such Lien is permitted pursuant to this
Agreement; and
 
(xv) Any Liens on the Property of the Parent and the Restricted Subsidiaries not
permitted above in clauses (i) through (xiv) above which secure Debt in an
aggregate outstanding principal amount that does not exceed, at the time of
incurrence thereof, the greater of (a) $100,000,000 or (b) 10% of Consolidated
Tangible Net Worth.
 
"Person" means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, firm or other entity, or a government or any political
subdivision or agency, department or instrumentality thereof.
 
"Plan" means an employee benefit plan (other than a Multiemployer Plan) which is
(or, in the event that any such plan has been terminated within five years after
a transaction described in Section 4069 of ERISA, was) maintained for employees
of the Parent or any ERISA Affiliate and covered by Title IV of ERISA.
 

 
-19-

--------------------------------------------------------------------------------

 

"Potential Defaulting Lender" means, at any time, (i) any Bank with respect to
which an event of the kind referred to in the definition of "Lender Insolvency
Event" has occurred and is continuing in respect of any financial institution
affiliate of such Bank, (ii) any Bank that has notified, or whose Parent Company
or a financial institution affiliate thereof has notified, the Administrative
Agent, the Parent or the Issuing Banks in writing, or has stated publicly, that
it does not intend to comply with its funding obligations under any other loan
agreement or credit agreement or other financing agreement, or (iii) any Bank
that has, or whose Parent Company has, a non-investment grade rating from
Moody's or S&P or another nationally recognized rating agency.  Any
determination by the Administrative Agent that a Bank is a Potential Defaulting
Lender under any of clauses (i) through (iii) above will be conclusive and
binding absent manifest error, and such Bank will be deemed a Potential
Defaulting Lender (subject to Section 7.15) upon notification of such
determination by the Administrative Agent to the Parent, the Issuing Banks and
the Banks.
 
"Prescribed Forms" means such forms or statements, and in such number of copies,
which may, from time to time, be prescribed by law and which, pursuant to
applicable provisions of (a) an income tax treaty between the United States and
the country of residence of the Bank providing the forms or statements, (b) the
Code, or (c) any applicable rule or regulation under the Code, permit the
Borrowers to make payments hereunder for the account of such Bank free of
deduction or withholding of income or similar taxes (except for any deduction or
withholding of income or similar taxes as a result of any change in or in the
interpretation of any such treaty, the Code or any such rule or regulation).
 
"Pride" means Pride International, Inc., a Delaware corporation.
 
"Pride Acquisition Financing" means (a) the 3.25% senior unsecured notes of the
Parent due 2016 in an aggregate principal amount of $1,000,000,000 and (b) the
4.70% senior unsecured notes of the Parent due 2021 in an aggregate principal
amount of $1,500,000,000, in each case, issued and sold pursuant to the
Indenture dated as of March 17, 2011 between the Parent and Deutsche Bank Trust
Company Americas, as Trustee as supplemented by the Supplemental Indenture dated
as of March 17, 2011 between the Parent and Deutsche Bank Trust Company
Americas, as Trustee.
 
"Pride Borrowers" means (a) Pride, (b) Pride International and (c) any
Subsidiary of Pride that becomes a Borrower in accordance with Section 5.01(k).
 
"Pride Debt" means (a) the Pride Senior Notes Debt, (b) the Pride Existing Rig
Debt and (c) any other Debt of Pride and its Subsidiaries existing as of the
Pride Merger Effective Date in an aggregate principal amount not to exceed
$75,000,000.
 
"Pride Existing Rig Debt" means Debt of Pride and its Subsidiaries existing as
of the date of the Pride Merger Agreement in an aggregate principal amount not
to exceed $165,300,000 (net of unamortized fair value discounts of $3,300,000 in
the aggregate) incurred by Pride or its Subsidiaries to acquire, construct,
renovate or upgrade any drilling rig or marine transportation vessel owned by
Pride or its Subsidiaries and guarantees given by any Subsidiary of Pride
supporting such Debt.
 

 
-20-

--------------------------------------------------------------------------------

 

"Pride Guarantors" means, collectively, (a) Pride and (b) any Subsidiary of
Pride that executes a Guaranty in accordance with Section 5.01(k) or that
otherwise executes a Guaranty.
 
"Pride Indenture" means the Indenture dated July 1, 2004 by and between Pride
and the Bank of New York Mellon (successor to JPMorgan Chase Bank, N.A.), as
trustee, as supplemented by the Second Supplemental Indenture dated as of June
2, 2009 and the Third Supplemental Indenture dated as of August 6, 2010.
 
"Pride International" means Pride International Ltd., a British Virgin Islands
company.
 
"Pride Merger" means the merger of Pride into the Ensco Merger Subsidiary (with
Pride as the surviving entity) pursuant to the Pride Merger Agreement.
 
"Pride Merger Agreement" means the Agreement and Plan of Merger dated as of
February 6, 2011 among the Parent, the Ensco Merger Subsidiary, EII and Pride,
as amended pursuant to the Amendment to Agreement and Plan of Merger dated as of
March 1, 2011, as in effect on the date hereof.
 
"Pride Merger Documentation" means a certificate of merger evidencing the Pride
Merger duly prepared and executed in accordance with the relevant provisions of
the Pride Merger Agreement, the General Corporation Law of the State of Delaware
and the Delaware Limited Liability Company Act and duly filed with the Delaware
Secretary of State.
 
"Pride Merger Effective Date" means the effective date of the Pride Merger as
provided in the Pride Merger Documentation.
 
"Pride Senior Notes Debt" means (a) the 8 1/2% senior unsecured notes of Pride
due 2019 in an aggregate principal amount of $500,000,000 issued and sold
pursuant to the Pride Indenture, (b) the 6 7/8%  senior unsecured notes of Pride
due 2020 in an aggregate principal amount of $900,000,000 issued and sold
pursuant to the Pride Indenture and (c) the 7 7/8% senior unsecured notes of the
Pride due 2040 in an aggregate principal amount of $300,000,000 issued and sold
pursuant the Pride Indenture.
 
"Process Agent" has the meaning specified in Section 8.14(a).
 
"Property" or "asset" (in either case, whether or not capitalized) means any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible.
 
"Ratable Portion" means as to any Bank at any date (i) the amount obtained by
dividing (a) such Bank's Commitment at such date by (b) the aggregate amount at
such date of all Commitments of all of the Banks, or (ii) if no Commitments
exist on such date, the amount obtained by dividing (a) such Bank's Commitment
on the day immediately prior to the termination of the Commitments by (b) the
aggregate amount of all Commitments of all of the Banks on such day.
 

 
-21-

--------------------------------------------------------------------------------

 

"Rating Category" means the relevant Level applicable from time to time as set
forth on Schedule I, which is based on the highest ratings of the Parent's
senior unsecured long-term debt by Standard & Poor's or Moody's.  If there is a
one-notch split between the two ratings, then the level corresponding to the
higher rating shall apply.  If there is a more than a one-notch split in the two
ratings, then the rating that is one notch higher than the lower rating shall
apply.
 
"Register" has the meaning specified in Section 8.06(c).
 
"Related Parties" means, with respect to any Person, such Person's Affiliates
and such Person's and such Person's Affiliates' respective managers,
administrators, trustees,  partners, directors, officers, employees, agents,
fund managers and advisors.
 
"Responsible Person" means the president, chief executive officer, or chief
financial officer, as the case may be, of a Borrower and any other designated
financial officer thereof, including without limitation any vice president –
finance, treasurer, assistant treasurer, or controller.
 
"Restricted Subsidiary" means any Subsidiary of the Parent that is not an
Unrestricted Subsidiary and shall include (a) Global, EII, EUL, EOIC, and EUI,
(b) on and after the Pride Merger Effective Date, the Pride Borrowers and Pride
Guarantors and (c) all Material Subsidiaries.
 
"Restricting Information" has the meaning specified in Section 8.10.
 
"Rig" means any and all mobile offshore drilling units (including without
limitation jack-up rigs, semi-submersible rigs, drillships, and barge
rigs) owned or leased by Parent or any of its Subsidiaries and shall include, as
of the Effective Date, those Rigs listed on Schedule V.
 
"Standard & Poor's" means Standard & Poor's Ratings Group, a division of
McGraw-Hill, Inc. on the Effective Date, and any successor ratings agency.
 
"Stated Expiry Date" means the original expiration date stated on the face of
any Letter of Credit, or such other date, if any, to which the applicable
Issuing Bank extends the expiration of such Letter of Credit at the request of
the applicable Borrower.
 
"Subsidiary" of any Person means any corporation, partnership, joint venture, or
other entity of which more than 50% of the outstanding capital stock or other
Equity Interests having ordinary voting power (irrespective of whether or not at
the time capital stock or other Equity Interest of any other class or classes of
such corporation, partnership, joint venture, or other entity shall or might
have voting power upon the occurrence of any contingency) is at the time owned
directly or indirectly by such Person.  Unless otherwise provided or the context
otherwise requires, the terms "Subsidiary" and "Subsidiaries" refer to a
Subsidiary or Subsidiaries of the Parent.
 
"Syndication Agent" means Deutsche Bank Securities Inc., in its capacity as
syndication agent for the Banks hereunder.
 

 
-22-

--------------------------------------------------------------------------------

 
 
"Taxes" has the meaning specified in Section 2.13(a).
 
"Termination Date" means May 12, 2016 or the earlier date of termination in
whole of the Commitments pursuant to this Agreement.
 
"Termination Event" means (a) a "reportable event", as such term is described in
Section 4043 of ERISA (other than a "reportable event" not subject to the
provision for 30-day notice to the PBGC), or an event described in Section
4062(e) of ERISA, or (b) the withdrawal of the Parent or any ERISA Affiliate
from a Multiple Employer Plan during a plan year in which it was a "substantial
employer", as such term is defined in Section 4001(a)(2) of ERISA, or the
incurrence of liability by the Parent or any ERISA Affiliate under Section 4064
of ERISA upon the termination of a Multiple Employer Plan, or (c) the
distribution of a notice of intent to terminate a Plan pursuant to Section
4041(a)(2) of ERISA or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (d) the institution of proceedings to terminate a Plan
by the PBGC under Section 4042 of ERISA, or (e) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan.
 
"Type" has the meaning specified in the definition of the term "Advance" (with
respect to an Advance) and in the definition of the term "Borrowing" (with
respect to a Borrowing).
 
"Unreallocated Portion" has the meaning specified in Section 2.21(b).
 
"Unrestricted Subsidiary" means any Subsidiary of the Parent designated as such
on Schedule VI hereto, as supplemented or amended from time to time, which
designation, amendment and supplement must be approved by the Majority Banks,
such approval not to be unreasonably withheld.
 
"Voting Stock" means, with respect to any company or corporation, the
outstanding shares or stock of all classes (or equivalent interests) which
ordinarily, in the absence of contingencies, entitles holders thereof to vote
for the election of directors (or Persons performing similar functions) of such
corporation, even though the right to so vote has been suspended by the
happening of such a contingency.
 
"Withdrawal Liability" has the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.
 
SECTION 1.02. Computation of Time Periods.  In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
"from" means "from and including" and the words "to" and "until" each mean "to
but excluding".  Unless otherwise indicated, all references to a particular time
are references to New York City time.
 
SECTION 1.03. Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with, and certificates of compliance
with financial covenants shall be based on, GAAP; provided the financial
statements and reports required pursuant to Sections 5.01(a)(i) and (ii) shall
be prepared in accordance with generally accepted accounting principles
consistently applied except to the extent stated therein.
 
 
-23-

--------------------------------------------------------------------------------

 

SECTION 1.04. Miscellaneous.  The words "hereof", "herein" and "hereunder" and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise
specified.  The term "including" shall mean "including, without limitation,",
the term "include" shall mean "include, without limitation," and the term
"includes" shall mean "includes, without limitation,".  Unless the context
requires otherwise any definition of or reference to any agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as amended, restated, amended and restated, or
otherwise modified from time to time (subject to any restrictions on such
amendments, restatements, amendments and restatements or other modifications set
forth herein).
 
ARTICLE II

 
AMOUNT AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
 
SECTION 2.01. The Advances.  Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make one or more Advances to the Borrowers
from time to time on any Business Day during the period from the Effective Date
until the Termination Date in an aggregate amount not to exceed at any time
outstanding the amount equal to (a) its Ratable Portion of the Commitment
Availability minus (b) such Bank's Ratable Portion of outstanding Letter of
Credit Liabilities; provided that, no Advance shall be required to be made,
except as part of a Borrowing that is in an aggregate amount not less than
$10,000,000 (and in integral multiples of $1,000,000 in excess thereof), and
each Borrowing shall consist of Advances of the same Type having (in the case of
a Borrowing comprised of LIBOR Advances) the same Interest Period, made on the
same day by the Banks ratably according to their respective Commitments.  Within
the limits set forth in the preceding sentence, the Borrowers may borrow, prepay
pursuant to Section 2.09 and reborrow under this Section 2.01 until the
Termination Date, but in no event will any Bank be obligated to make any
Advance, if (i) the amount of such Advance plus all other Advances owed to such
Bank plus such Bank's Ratable Portion of the Letter of Credit Liabilities would
exceed its Commitment or (ii) the amount of such Advance plus all other Advances
owed to all Banks plus all Letter of Credit Liabilities then outstanding would
exceed the Commitment Availability.
 
SECTION 2.02. Making the Advances.  (a) Each Borrowing shall be made on notice,
given not later than noon (New York City time) (x) in the case of a proposed
Borrowing comprised of LIBOR Advances, at least three Business Days prior to the
date of the proposed Borrowing (or, as to any proposed Borrowing comprised of
LIBOR Advances, at such other time as the applicable Borrower and the Banks may
agree to for such proposed Borrowing) and (y) in the case of a proposed
Borrowing comprised of Base Rate Advances, on the day of the proposed Borrowing,
by the applicable Borrower to the Administrative Agent, which shall give to each
Bank prompt notice thereof by telex or telecopy or in accordance with Section
8.02.  Each such notice of a Borrowing (a "Notice of Borrowing") shall be given
in accordance with Section 8.02, in substantially the form of Exhibit A,
identifying therein the requested Borrowing specifying therein the requested (i)
date of such Borrowing, (ii) Type of Advances comprising such Borrowing, (iii)
aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
comprised of LIBOR Advances, initial Interest Period for each such Advance,
provided that the applicable Borrower may not specify LIBOR Advances for any
Borrowing if, after giving effect to such Borrowing, LIBOR Advances having more
than ten different Interest Periods shall be outstanding.  In the case of a
proposed Borrowing comprised of LIBOR Advances, the Administrative Agent shall
promptly notify each Bank of the applicable interest rate under Section
2.05(b).  Each Bank shall, before noon (2:00 P.M. (New York City time) in the
case of a Borrowing comprised of Base Rate Advances) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at its Payment Office, in same day funds, such Bank's
ratable portion of such Borrowing.  After the Administrative Agent's receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
applicable Borrower at the Administrative Agent's aforesaid address.  Each Bank
may, at its option, make any Loan available to any Borrower not organized under
the laws of a State of the United States of America by causing any foreign or
domestic branch or Affiliate of such Bank to make such Loan; provided that any
exercise of such option shall not affect the obligation of such Borrower not
organized under the laws of a State of the United States of America to repay
such Loan in accordance with the terms of this Agreement.
 
 
-24-

--------------------------------------------------------------------------------

 
 
(b) Each Notice of Borrowing shall be irrevocable and binding on the Borrower
that gives such Notice of Borrowing.  In the case of any Borrowing which the
related Notice of Borrowing specifies is to be comprised of LIBOR Advances, the
applicable Borrower shall indemnify each Bank against any loss, cost or expense
incurred by such Bank as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund the
Advance to be made by such Bank as part of such Borrowing when such Advance, as
a result of such failure, is not made on such date.  Any Bank requesting
indemnification under this Section 2.02(b) shall provide to the applicable
Borrower a reasonable explanation of any such loss, cost, or expense for which
such Bank requests indemnification.
 
(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank's ratable portion of such Borrowing, the
Administrative Agent may assume that such Bank has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount.  If and to the extent that such Bank shall not have
so made such ratable portion available to the Administrative Agent, such Bank
and the applicable Borrower severally agree to repay to the Administrative Agent
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the applicable Borrower until the date
such amount is repaid to the Administrative Agent, (i) in the case of a
Borrower, one Business Day after the Administrative Agent requests such payment
from such Borrower, which request shall not be sooner than one Business Day
after such Bank's ratable portion was due, with interest at the interest rate
applicable at the time to Advances comprising such Borrowing, and (ii) in the
case of such Bank, forthwith upon demand, with interest at the Federal Funds
Rate.  If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank's Advance as part of
such Borrowing for purposes of this Agreement.
 
(d) The failure of any Bank to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Bank of its obligation, if any, hereunder
to make its Advance on the date of such Borrowing, but no Bank shall be
responsible for the failure of any other Bank to make the Advance to be made by
such other Bank on the date of any Borrowing.
 

 
-25-

--------------------------------------------------------------------------------

 
 
                 (e) Each Bank, at its option, may request a Note of each
Borrower payable to the order of such Bank, evidencing the indebtedness of such
Borrower to such Bank resulting from Advances owing to such Bank, in
substantially the form of Exhibit B hereto.
 
SECTION 2.03. Fees.  (a)  Prior to the earliest of (i) February 3, 2012, (ii)
the Pride Merger Effective Date, and (iii) the date of termination of the Pride
Merger Agreement, the Borrowers agree to pay to the Administrative Agent for the
account of each Bank a commitment fee at the rate per annum set forth in
Schedule I hereto under the heading "Commitment Fee" for the relevant Rating
Category applicable from time to time calculated (x) prior to October 1, 2011,
on the sum of (A) the average daily unused amount of such Bank's Ratable Portion
of the Commitment Availability and (B) 50% of such Bank's Ratable Portion of the
Excess Commitments and (y) on and after October 1, 2011, on the average daily
unused amount of such Bank's Commitment (without giving effect to any
limitations on availability).
 
(b) On and after the earliest of (i) February 3, 2012, (ii) the Pride Merger
Effective Date, and (iii) the date of termination of the Pride Merger Agreement,
the Borrowers agree to pay to the Administrative Agent for the account of each
Bank a commitment fee on the average daily unused amount of such Bank's
Commitment at the rate per annum set forth in Schedule I hereto under the
heading "Commitment Fee" for the relevant Rating Category applicable from time
to time.
 
(c) All commitment fees are payable (i) from the Effective Date in the case of
each Bank listed on the signature pages hereof and from the effective date
specified in the Assignment and Acceptance (or joinder pursuant to Section
2.19(c)) pursuant to which it became a Bank in the case of each other Bank until
the Termination Date and (ii) quarterly in arrears on the last day of each
March, June, September and December, commencing June 30, 2011, and on the
Termination Date.  Anything herein to the contrary notwithstanding, during such
period as a Bank is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to this Section
2.03(c) (without prejudice to the rights of the Non-Defaulting Lenders in
respect of such fees).
 
(d) The Borrowers shall pay to the Administrative Agent such fees as may be
separately agreed to by the Borrowers and the Administrative Agent, as the case
may be.
 
SECTION 2.04. Repayment.  The Borrowers shall repay to the Banks the principal
of all of the Advances on the Termination Date.  If at any time the aggregate
principal amount of all Advances owed to any Bank, plus such Bank's Ratable
Portion of the Letter of Credit Liabilities then outstanding, exceeds its
Commitment, the Borrowers shall ratably repay to the Banks the Advances in an
amount necessary so that no Bank is owed a principal amount of Advances that
exceeds its Commitment minus such Bank's Ratable Portion of Letter of Credit
Liabilities.  If at any time the aggregate principal amount of all Advances owed
to any Bank, plus such Bank's Ratable Portion of the Letter of Credit
Liabilities then outstanding, exceeds its Ratable Portion of the Commitment
Availability, the Borrowers shall ratably repay to the Banks the Advances in an
amount necessary so that no Bank is owed a principal amount of Advances that
exceeds its Ratable Portion of the Commitment Availability minus such Bank's
Ratable Portion of Letter of Credit Liabilities.


 
-26-

--------------------------------------------------------------------------------

 

SECTION 2.05. Interest.  Each Borrower shall pay interest on the unpaid
principal amount of each Advance owed by it to each Bank from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
 
(a) Base Rate Advances.  During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of the Base Rate plus
the Applicable Margin in effect for Base Rate Advances from time to time,
payable quarterly on the last day of each March, June, September and December
during such periods, on each other date provided herein and on the date such
Base Rate Advance shall be changed (in whole or in part) as a result of any
division or combination of any Borrowing or shall be Converted (in whole or in
part); provided that any amount of principal (other than principal of LIBOR
Advances bearing interest pursuant to the proviso to Section 2.05(b)) which is
not paid when due (whether at stated maturity, by acceleration or otherwise)
shall bear interest, from the date on which such amount is due until such amount
is paid in full, payable on demand, at a rate per annum equal at all times to
the sum of 2% per annum plus the Base Rate plus the Applicable Margin for Base
Rate Advances in effect from time to time.
 
(b) LIBOR Advances.  During such periods as such Advance is a LIBOR Advance, a
rate per annum equal, at all times during each Interest Period for such Advance,
to the sum of the LIBO Rate for such Interest Period for such Advance plus the
Applicable Margin in effect for LIBOR Advances from time to time, payable on the
last day of such Interest Period, on each other date provided herein and, if
such Interest Period has a duration of more than three months, on the day which
occurs during such Interest Period three months from the first day of such
Interest Period; provided that any amount of principal of any LIBOR Advance
which is not paid when due (whether at stated maturity, by acceleration or
otherwise) shall bear interest, from the date on which such amount is due until
such amount is paid in full, payable on demand, at a rate per annum equal at all
times to the greater of (x) the sum of 2% per annum plus the Base Rate plus the
Applicable Margin in effect for Base Rate Advances from time to time, and (y)
the sum of 2% per annum plus the rate per annum required to be paid on such
Advance immediately prior to the date on which such amount became due.
 
    SECTION2.06. Additional Interest on LIBOR Advances.  If any Bank is required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
and if as a result thereof there is an increase in the cost to such Bank of
agreeing to make or making, funding or maintaining LIBOR Advances, then the
applicable Borrower or Borrowers shall from time to time, upon demand by such
Bank (with a copy of such demand to the Administrative Agent), unless such Bank
withdraws its demand for such additional amounts pursuant to Section 2.16(b) or
the applicable Borrower or Borrowers are not obligated to pay such amounts
pursuant to Section 2.16(a), pay to the Administrative Agent for the account of
such Bank additional amounts, as additional interest hereunder, sufficient to
compensate such Bank for such increased cost.  Such Bank shall provide to the
applicable Borrower or Borrowers a reasonable explanation of such amounts to be
paid.
 

 
-27-

--------------------------------------------------------------------------------

 

SECTION 2.07. Interest Rate Determination and Protection.  (a) The
Administrative Agent shall give prompt notice to the Parent and the Banks of the
applicable interest rate determined by the Administrative Agent for purposes of
Section 2.05(b).
 
(b) If the Administrative Agent is unable to obtain timely information for
determining the LIBO Rate for any LIBOR Advance,
 
(i) the Administrative Agent shall forthwith notify the Parent and the Banks
that the interest rate cannot be determined for such LIBOR Advances,
 
(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and
 
(iii) the obligation of the Banks to make, or to Convert Advances or Borrowings
into, or make divisions or combinations of Borrowings resulting in, LIBOR
Advances or LIBOR Borrowings shall be suspended until the Administrative Agent
shall notify the Parent and the Banks that the circumstances causing such
suspension no longer exist.
 
(c) If the Majority Banks notify the Administrative Agent that either (A) the
applicable interest rate for any Interest Period for any LIBOR Advance will not
adequately reflect the cost to such Majority Banks of making, funding or
maintaining their respective LIBOR Advances for such Interest Period, or (B)
Dollar deposits in the amounts of their respective Advances for such Interest
Period are not available to them in the London interbank market, the
Administrative Agent shall forthwith so notify the Parent and the Banks,
whereupon
 
(i) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or, if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and
 
(ii) the obligation of the Banks to make, or to Convert Advances or Borrowings
into, or to make divisions or combinations of Borrowings resulting in, LIBOR
Advances or LIBOR Borrowings shall be suspended until the Majority Banks shall
notify the Administrative Agent (and the Administrative Agent shall thereafter
notify the Parent) that the circumstances causing such suspension no longer
exist.
 
(d) If a Borrower shall fail to select the duration of any Interest Period for
any LIBOR Advances in accordance with the provisions contained in the definition
of "Interest Period" in Section 1.01, the Administrative Agent will forthwith so
notify such Borrower and the Banks and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into LIBOR
Advances with an Interest Period of one month.
 

 
-28-

--------------------------------------------------------------------------------

 

(e) At the end of the relevant Interest Period following the date on which the
aggregate unpaid principal amount of Advances comprising any LIBOR Borrowing
shall be reduced, by payment or prepayment or otherwise, to less than
$1,000,000, such Advances shall automatically Convert into Base Rate Advances,
and on and after such date the right of the applicable Borrower to Convert such
Advances into LIBOR Advances shall terminate; provided that if and so long as
each such Advance shall be of the same Type and have an Interest Period ending
on the same date as Advances comprising another Borrowing or other Borrowings,
and the aggregate unpaid principal amount of all such Advances of all such
Borrowings shall equal or exceed $1,000,000, the applicable Borrower shall have
the right to continue all such Advances as, or to Convert all such Advances
into, Advances of such Type having an Interest Period ending on such date.
 
(f) Upon the occurrence and during the continuance of an Event of Default, each
LIBOR Advance shall automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance.
 
SECTION 2.08. Voluntary Conversion of Borrowings; Continuation of LIBOR
Borrowings.  (a) The applicable Borrower may on any Business Day, upon notice
given to the Administrative Agent not later than noon (x) in the case of a
proposed Conversion into a LIBOR Borrowing, on the third Business Day prior to
the date of the proposed Conversion and (y) in the case of a proposed Conversion
into a Base Rate Borrowing, on the date of the proposed Conversion and subject
to the limitations in Section 2.02(a) as to the number of permitted Interest
Periods and subject to the provisions of Sections 2.07, 2.08(c) and 2.11,
Convert all or any portion of a Borrowing of one Type into a Borrowing of
another Type; provided that any Conversion of any LIBOR Borrowing shall be made
on, and only on, the last day of an Interest Period for such LIBOR
Borrowing.  Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Borrowing (or
identified portion thereof) to be Converted and the Type into which it is to be
Converted, and (iii) if such Conversion is into a LIBOR Borrowing, the duration
of the Interest Period for each LIBOR Advance comprising such LIBOR Borrowing.
 
(b) The applicable Borrower may continue all or any portion of any LIBOR
Borrowing as a LIBOR Borrowing for an additional Interest Period that complies
with the requirements set forth in the definition herein of "Interest Period,"
by giving notice of such Interest Period as set forth in such definition,
subject to the limitations in Section 2.02(a) as to the number of permitted
Interest Periods and subject to the provisions of Sections 2.07, 2.08(c) and
2.11.
 
(c) All Borrowings, divisions and combinations of Borrowings, Conversions and
continuations under this Agreement shall be effected in a manner that (i) treats
all Banks ratably (including, for example, effecting Conversions of any portion
of a Borrowing in a manner that results in each Bank retaining its same ratable
percentage of both the Converted portion and the remaining portion not
Converted), and (ii) in the case of LIBOR Borrowings, results in each LIBOR
Borrowing (including, in the case of any Conversion of a portion of a LIBOR
Borrowing, both the Converted portion and the remaining portion not Converted)
being in an amount not less than $1,000,000; provided that clause (ii)
immediately above shall not limit the Borrowers' rights under the proviso of
Section 2.07(e).  Upon Conversion of any Borrowing, or portion thereof, into a
particular Type, all Advances comprising such Borrowing or portion thereof, as
the case may be, will be deemed Converted into Advances of such
Type.  Notwithstanding any other provision hereof, during the continuance of any
Event of Default no Borrower may divide or combine Borrowings, continue all or
any portion of any LIBOR Borrowing for an additional Interest Period or Convert
all or any portion of a Borrowing into a LIBOR Borrowing.
 

 
-29-

--------------------------------------------------------------------------------

 

SECTION 2.09. Optional Prepayments.  Each Borrower may (i) in respect of LIBOR
Advances, upon at least two Business Days' notice, and (ii) in respect of Base
Rate Advances, upon notice by noon on the day of the proposed prepayment, to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment and the Types of Advances to be prepaid, and the specific
Borrowing or Borrowings to be prepaid in whole or in part, and if such notice is
given the applicable Borrower shall, prepay the outstanding principal amounts of
the Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid without premium or penalty; provided that each partial prepayment
shall be in an aggregate principal amount not less than $10,000,000 (and in
increments of $1,000,000 in excess thereof) or, if less, the entire principal
amount thereof then outstanding; and provided further that if such Borrower
prepays any LIBOR Advance on any day other than the last day of an Interest
Period therefor, such Borrower shall compensate the Banks pursuant to
Section 8.04(b).
 
SECTION 2.10. Increased Costs; Capital Adequacy, Etc.  (a) If, due to either
(i) the introduction of or any change in or in the interpretation of any law or
regulation by any governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof or (ii) the compliance
with any guideline or request from any governmental authority, central bank or
comparable agency (whether or not having the force of law), there shall be any
increase in the cost to any Bank of agreeing to make or making, funding or
maintaining LIBOR Advances (or of maintaining its obligation to make any such
Advance), any increase in the cost to any Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any such Letter of Credit), or any reduction in amount
of any sum received or receivable by such Bank hereunder (whether of principal,
interest, or any other amount) (other than increased costs described in Section
2.06 or in Section 2.10(c) below), then the applicable Borrower or Borrowers
shall from time to time, upon demand by such Bank (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Bank additional amounts sufficient to compensate such Bank for such
increased cost unless such Bank shall have withdrawn its demand for additional
compensation for such increased cost pursuant to Section 2.16(b) or such
Borrower is not obligated to pay such amounts pursuant to Section 2.16(a).  Such
Bank shall provide to such Borrower a reasonable explanation of such amounts to
be paid by such Borrower.
 
(b) If the applicable Borrower so notifies the Administrative Agent within five
Business Days after any Bank notifies such Borrower of any increased cost
pursuant to the provisions of Section 2.10(a), such Borrower shall Convert all
Advances of the Type affected by such increased cost of all Banks then
outstanding into Advances of another Type in accordance with Section 2.08
(provided that the proviso to first sentence of Section 2.08(a) shall not apply
to any such Conversion) and, additionally, reimburse such Bank for such
increased cost in accordance with Section 2.10(a).
 

 
-30-

--------------------------------------------------------------------------------

 

(c) If any Bank shall have determined that, after the Effective Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its lending office) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency (except to the extent such request or directive arises as a
result of the individual creditworthiness of such Bank), has the effect of
increasing the amount of capital required or expected to be maintained as a
result of its Commitment hereunder or the existence of any Letter of Credit,
such Bank shall have the right to give prompt written notice and demand for
payment thereof to the Parent with a copy to the Administrative Agent (which
notice and demand shall show in reasonable detail the calculation of such
additional amounts as shall be required to compensate such Bank for the
increased cost to such Bank or such Bank's holding company as a result of such
increase in capital), although the failure to give any such notice shall not,
unless such notice fails to set forth the information required above, release or
diminish any of the Borrowers' obligations to pay additional amounts pursuant to
this Section 2.10(c), and subject to Section 2.16, such Borrower shall pay such
additional amounts.  Notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been introduced and enacted after the Effective Date, regardless of the
actual date of introduction, adoption or issuance.
 
(d) Each Bank shall use its commercially reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its Applicable Lending Office or change the jurisdiction of its
Applicable Lending Office, as the case may be, so as to avoid the imposition of
any increased costs under this Section 2.10 or to eliminate the amount of any
such increased cost which may thereafter accrue; provided that no such selection
or change of the jurisdiction for its Applicable Lending Office shall be made
if, in the reasonable judgment of such Bank, such selection or change would be
disadvantageous to such Bank.
 
(e) No Bank shall be entitled to recover increased costs pursuant to this
Section 2.10, (a) incurred or accruing more than 90 days prior to the date on
which such Bank sent to the applicable Borrower a written notice and demand for
payment as specified in this Section 2.10, or (b) to the extent that such
increased costs have resulted from the failure of such Bank to have complied
with Section 2.10(d).
 

 
-31-

--------------------------------------------------------------------------------

 

SECTION 2.11. Illegality.  Notwithstanding any other provision of this
Agreement, if the introduction of or any change in or in the interpretation of
any law or regulation shall make it unlawful, or any governmental authority,
central bank or comparable agency shall assert that it is unlawful (such
unlawfulness or such assertion of unlawfulness being an "Illegality Event"), for
any Bank or its Eurodollar Lending Office (such a Bank being an "Affected Bank")
to perform its obligations hereunder to make LIBOR Advances or to continue to
fund or maintain LIBOR Advances hereunder, then, on notice thereof and demand
therefor by such Bank to the applicable Borrower through the Administrative
Agent, (a) the obligation of the Banks to make, or to Convert Advances or
Borrowings into, or to make divisions or combinations of Borrowings resulting
in, LIBOR Advances or LIBOR Borrowings shall be suspended until the time set
forth in the next succeeding sentence (and the Administrative Agent shall
promptly notify each Bank of such suspension), and (b) the applicable Borrower
shall forthwith Convert all LIBOR Advances of all Banks then outstanding into
Advances of another Type in accordance with Section 2.08.  The suspension of the
obligation of the Banks to make LIBOR Advances or to continue to fund or
maintain LIBOR Advances, as set forth in the preceding sentence, shall terminate
upon the earliest to occur of the following: (i) the withdrawal by each Affected
Bank of its notice and demand with respect to the Illegality Event referenced in
this Section 2.11, (ii) the replacement by the Parent of each Affected Bank
pursuant to Section 2.16(a) hereof with an Eligible Assignee that is not an
Affected Bank, and (iii) the termination by the Parent of each Affected Bank
pursuant to Section 2.16(b) hereof.  If an Illegality Event has ceased to exist
with respect to a Bank that has given notice and demand with respect to such
Illegality Event pursuant to this Section 2.11, such Bank shall promptly after
becoming aware thereof withdraw such notice and demand by giving written notice
of withdrawal to the Administrative Agent and the Parent.  Upon termination of
such suspension pursuant to clause (i), (ii) or (iii) above, as applicable, the
Administrative Agent shall notify each Bank of such termination, and the Banks
shall thereupon again be obligated to make LIBOR Advances and LIBOR Borrowings
and to continue to fund, maintain, and Convert LIBOR Advances and LIBOR
Borrowings in each case in accordance with and to the extent provided in this
Agreement.
 
SECTION 2.12. Payments and Computations.  (a) Each Borrower shall make each
payment under any Loan Document not later than noon on the day when due in
Dollars to the Administrative Agent at its Payment Office (or to the applicable
Issuing Bank, in the case of payments to an Issuing Bank under Section 2.18) in
same day funds.  The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest, fees or
commissions on Letters of Credit as contemplated by Section 2.18(b) ratably
(other than amounts payable pursuant to Section 2.06, 2.10, 2.13, 2.16 or 8.04)
to the Banks (decreased, as to any Bank, for any taxes withheld in respect of
such Bank as contemplated by Section 2.13(b)) for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Bank for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.06(c),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent shall make all payments hereunder and under the Notes
(if any) in respect of the interest assigned thereby to the Bank assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.  At the time of each payment of any principal
of or interest on any Borrowing to the Administrative Agent, the applicable
Borrower shall notify the Administrative Agent of the Borrowing to which such
payment shall apply.  In the absence of such notice, the Administrative Agent
may specify the Borrowing to which such payment shall apply.  All of the
Obligations of the Loan Parties under the Loan Documents shall be absolute and
unconditional, and all payments to be made by the Loan Parties under the Loan
Documents shall be made without condition or deduction for any counterclaim,
defense, recoupment, or setoff.
 

 
-32-

--------------------------------------------------------------------------------

 

(b) All computations of interest based on the Base Rate (except during such
times as the Base Rate is determined pursuant to clause (c) or clause (d) of the
definition thereof) shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, and all computations of interest
based on the LIBO Rate, the Federal Funds Rate, of any fee payable under Section
2.03, Section 2.18(b), or, during such times as the Base Rate is determined
pursuant to clause (c) or clause (d) of the definition thereof, the Base Rate
shall be made by the Administrative Agent, and all computations of interest
pursuant to Section 2.06 shall be made by a Bank, on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable.  Each determination by the Administrative Agent (or, in the case of
Section 2.06, by a Bank) of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
 
(c) Whenever any payment hereunder or under the Notes (if any) shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of LIBOR Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.
 
(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Banks hereunder that such
Borrower will not make such payment in full, the Administrative Agent may assume
that such Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank.  If and to the extent such Borrower shall not have so
made such payment in full to the Administrative Agent, each Bank shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.
 
SECTION 2.13. Taxes.  (a) Any and all payments by the Borrowers hereunder or
under the Notes (if any) shall be made, in accordance with Section 2.12, free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges, fees, duties or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Administrative Agent, (1) taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which (or by a jurisdiction
under the laws of a political subdivision of which) such Bank or Administrative
Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Bank, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction of such Bank's Applicable Lending Office or
any political subdivision thereof and (2) any taxes imposed by the United States
of America by means of withholding at the source if and to the extent that such
taxes shall be in effect and shall be applicable, on the Effective Date (or,
with respect to any entity that becomes a Bank after the Effective Date, on the
date such entity becomes a Bank), to payments to be made to such Bank or the
Administrative Agent (all such non-excluded taxes, levies, imposts, deductions,
charges, fees, duties, withholdings and liabilities being hereinafter referred
to as "Taxes").  If a Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note (if any) to any
Bank or the Administrative Agent, (i) the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.13) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions, and (iii) such Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.
 

 
-33-

--------------------------------------------------------------------------------

 

(b) Notwithstanding anything to the contrary contained in this Agreement, each
of the Borrowers and the Administrative Agent shall be entitled, to the extent
they are required to do so by law, to deduct or withhold income or other similar
taxes imposed by the United States of America from interest, fees or other
amounts payable hereunder for the account of any Bank (without the payment by a
Borrower of increased amounts to such Bank pursuant to clause (a) above) other
than a Bank (i) which is a domestic corporation (as such term is defined in
Section 7701 of the Code) for federal income tax purposes or (ii) which has the
duly executed Prescribed Forms on file with the Parent and the Administrative
Agent for the applicable year to the extent deduction or withholding of such
taxes is not required as a result of the filing of such duly executed Prescribed
Forms, provided that if a Borrower shall so deduct or withhold any such taxes,
it shall provide a statement to the Administrative Agent and such Bank, setting
forth the amount of such taxes so deducted or withheld, the applicable rate and
any other information or documentation which such Bank or the Administrative
Agent may reasonably request for assisting such Bank or the Administrative Agent
to obtain any allowable credits or deductions for the taxes so deducted or
withheld in the jurisdiction or jurisdictions in which such Bank is subject to
tax.
 
(c) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes (if any)
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or the Notes (hereinafter referred to as "Other Taxes").
 
(d) Each Borrower, to the fullest extent permitted by law, will indemnify each
Bank, each Issuing Bank and the Administrative Agent for the full amount of
Taxes or Other Taxes (including any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.13) paid by such Bank,
Issuing Bank or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted, except (i) if such Taxes, Other Taxes, or other liability arise as a
result of the gross negligence or willful misconduct of such Bank, Issuing Bank
or Administrative Agent as determined by a court of competent jurisdiction by
final and nonappealable judgment or (ii) if such Taxes, Other Taxes, or other
liability arise as a result of such Bank's failure to file any Prescribed Forms
which are available to it and for which it qualifies.  This indemnification
shall be made within 30 days from the date such Bank, Issuing Bank or the
Administrative Agent (as the case may be) makes written demand therefor.  No
Bank, Issuing Bank nor the Administrative Agent shall be indemnified for Taxes
incurred or accrued more than 90 days prior to the date that such Bank, Issuing
Bank or the Administrative Agent notifies the applicable Borrower thereof.
 

 
-34-

--------------------------------------------------------------------------------

 
 
(a) Within 30 days after the date of any payment of Taxes by or at the direction
of a Borrower, such Borrower will furnish to the Administrative Agent, at its
address referred to in Section 8.02, (i) the original or a certified copy of a
receipt evidencing payment thereof, if the relevant taxing authority provides a
receipt, or (ii) if the relevant taxing authority does not provide a receipt,
other reasonable evidence of the payment thereof.  Should any Bank or the
Administrative Agent ever receive any refund, credit or deduction from any
taxing authority to which such Bank or the Administrative Agent would not be
entitled but for the payment by a Borrower of Taxes as required by this Section
2.13 (it being understood that the decision as to whether or not to claim, and
if claimed, as to the amount of any such refund, credit or deduction shall be
made by such Bank or the Administrative Agent in its sole discretion), such Bank
or the Administrative Agent, as the case may be, thereupon shall repay to such
Borrower an amount with respect to such refund, credit or deduction equal to any
net reduction in taxes actually obtained by such Bank or the Administrative
Agent, as the case may be, and determined by such Bank or the Administrative
Agent, as the case may be, to be attributable to such refund, credit or
deduction.
 
(b) Each Bank shall use its commercially reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its Applicable Lending Office or change the jurisdiction of its
Applicable Lending Office, as the case may be, so as to avoid the imposition of
any Taxes or Other Taxes or to eliminate the amount of any such additional
amounts which may thereafter accrue; provided that no such selection or change
of the jurisdiction for its Applicable Lending Office shall be made if, in the
reasonable judgment of such Bank, such selection or change would be
disadvantageous to such Bank.
 
(c) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.13 shall survive the payment in full of principal and interest
hereunder and under the Notes.
 
SECTION 2.14. Sharing of Payments, Etc.  (a) If any Bank shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances made by it (other than
pursuant to Section 2.06, 2.10, 2.13, 2.16, 2.21, 8.04, or 8.06) in excess of
its ratable share of payments on account of the Advances obtained by all the
Banks, such Bank shall forthwith purchase from the other Banks such
participations in the Advances made by them as shall be necessary to cause such
purchasing Bank to share the excess payment ratably with each of them, provided
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Bank, such purchase from each Bank shall be rescinded and such
Bank shall repay to the purchasing Bank the purchase price to the extent of its
ratable share (according to the proportion of (i) the amount of the
participation purchased from such Bank as a result of such excess payment to
(ii) the total amount of such excess payment) of such recovery together with an
amount equal to such Bank's ratable share (according to the proportion of
(i) the amount of such Bank's required repayment to (ii) the total amount so
recovered from the purchasing Bank) of any interest or other amount paid or
payable by the purchasing Bank in respect of the total amount so recovered.
 

 
-35-

--------------------------------------------------------------------------------

 

(b) Each Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 2.14 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Bank were the direct creditor
of such Borrower in the amount of such participation.
 
SECTION 2.15. Ratable Reduction or Termination of the Commitments; Effect of
Termination.  (a) On and after the earlier of (i) February 3, 2012 and (ii) the
Pride Merger Effective Date, the Parent shall have the right, upon at least
three Business Days' notice to the Administrative Agent, to terminate in whole
or reduce ratably in part the unused portions of the respective Commitments of
the Banks, provided that each partial reduction shall be in the aggregate amount
of at least $10,000,000 or any whole multiple of $1,000,000 in excess
thereof.  Subject to Section 2.19, Commitments terminated or reduced pursuant to
the preceding sentence may not be reinstated.
 
(b) If the Pride Merger Effective Date fails to occur on or before February 3,
2012 or the Pride Merger Agreement is terminated prior to February 3, 2012, the
aggregate Commitments in excess of $700,000,000 (the "Excess Commitments") shall
terminate and each Bank's Commitment shall be ratably reduced to the extent
necessary to reflect the termination of the Excess Commitments.  Subject to
Section 2.19, Commitments terminated or reduced pursuant to the preceding
sentence may not be reinstated.
 
(c) Upon and at all times after any Commitment of any Bank is terminated in
whole pursuant to any provision of this Agreement, such Commitment shall be zero
and such Bank shall have no further obligation to make any Advances.
 
SECTION 2.16. Replacement of Bank; Additional Right to Terminate
Commitments.  In the event that any Bank demands payment pursuant to Section
2.06, 2.10 or 2.13, or any Bank becomes an Affected Bank as set forth in
Section 2.11, or any Bank becomes a Defaulting Lender, the Parent shall have the
right, within 70 days after the date of the giving by such Bank of any notice or
demand required or otherwise permitted to be given pursuant to Section 2.06,
2.10, 2.11 or 2.13 or the definition of "Defaulting Lender", and if no Event of
Default or Default then exists, to either replace such Bank in accordance with
the procedure set forth in Section 2.16(a) or terminate all of such Bank's
Commitments in accordance with the procedure set forth in Section 2.16(b);
provided that no such replacement or termination shall be effected without (i)
in the case of a replacement pursuant to Section 2.16(a), the prior written
consent of the Issuing Banks and Administrative Agent (each such consent not to
be unreasonably withheld, but any withholding of consent by the Administrative
Agent or the Issuing Banks based on any good faith concern of the Administrative
Agent or the Issuing Banks regarding the creditworthiness of the replacement
Bank shall be deemed a reasonable withholding of consent),  (ii) in the case of
a termination pursuant to Section 2.16(b), a simultaneous reduction of the
Letters of Credit in amounts such that there is no increase in the potential
exposure of any Issuing Bank that is not participated to other Banks hereunder
or such other arrangement (including cash collateralization or the posting of
back-to-back letters of credit) in form and substance acceptable to the Issuing
Banks and the Administrative Agent in their sole discretion to effect the
foregoing, and (iii) in the case of the replacement or termination of a Bank
that is an Issuing Bank, the termination of all Letters of Credit issued by such
Issuing Bank or such other arrangement (including cash collateralization or the
posting of back-to-back letters of credit) in form and substance acceptable to
such Issuing Bank in its sole discretion.
 

 
-36-

--------------------------------------------------------------------------------

 

(a) If the Parent determines to replace a Bank pursuant to this Section 2.16(a),
then the Parent will have the right to replace such Bank with an Eligible
Assignee in accordance with Section 8.06(a), (b), (d), and (i) (including
execution of an appropriate Assignment and Acceptance), provided that such
Eligible Assignee (i) shall unconditionally offer in writing (with a copy to the
Administrative Agent) to purchase all of such Bank's rights hereunder and
interest in the Advances owing to such Bank and the Note (if any) held by such
Bank without recourse at the principal amount of such Note plus interest and
accrued fees to the date of such purchase on a date therein specified, and (ii)
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, as assignee, pursuant to which such Eligible Assignee becomes a
party hereto with a Commitment equal to that of the Bank being replaced (plus,
if such Eligible Assignee is already a Bank, the amount of its Commitment,
respectively, prior to such replacement); provided, further, that no Bank or
other Person shall have any obligation to increase any of its Commitments or
otherwise to replace, in whole or in part, any Bank.  Upon satisfaction of the
requirements set forth in the first sentence of this Section 2.16(a), acceptance
of such offer to purchase by the Bank to be replaced, payment to such Bank of
the purchase price in immediately available funds, and the payment by the
Borrowers of all requested costs accruing to the date of purchase which the
Borrowers are obligated to pay under Section 8.04 and all other amounts owed by
the Borrowers to such Bank (other than the principal of and interest on the
Advances of such Bank and accrued fees to the date of such purchase that are
purchased by such Eligible Assignee), such Eligible Assignee shall constitute a
"Bank" hereunder with Commitments as so specified and the Bank being so replaced
shall no longer constitute a "Bank" hereunder and all of its Commitments shall
be deemed terminated, except that the rights under Sections 2.06, 2.10, 2.13
and 8.04 of the Bank being so replaced shall continue with respect to events and
occurrences occurring before or concurrently with its ceasing to be a "Bank"
hereunder.  If, however, (x) a Bank accepts such an offer and such Eligible
Assignee fails to purchase such rights and interest on such specified date in
accordance with the terms of such offer, the Borrowers shall continue to be
obligated to pay the increased costs and additional amounts due to such Bank
pursuant to Sections 2.06, 2.10 and 2.13 (if a demand or notice for payment of
increased costs or additional amounts pursuant to any of such Sections is the
basis of the proposed replacement), or (y) the Bank proposed to be replaced
fails to accept such purchase offer, the Borrowers (if a demand or notice for
payment of increased costs or additional amounts pursuant to any of such
Sections is the basis of the proposed replacement) shall not be obligated to pay
to such Bank such increased costs or additional amounts incurred or accrued from
and after the date of such purchase offer, and neither the failure to purchase
as set forth in clause (x) of this sentence nor the failure to accept a purchase
offer as set forth in clause (y) of this sentence, shall affect any rights the
Borrowers may have to terminate such Bank's Commitments in accordance with
Section 2.16(b).
 
(b) In the event that the Parent determines to terminate a Bank's Commitments
pursuant to this Section 2.16, the Parent shall have the right to terminate such
Bank's Commitments and shall give notice to such Bank of the Parent's election
to terminate (a copy of such notice to be sent to the Administrative Agent), and
such termination shall become effective on the date specified in such notice
(which shall be 15 days after the date of such notice, provided that if the 15th
day after the date of such notice is not a Business Day, the date specified in
such notice shall be the first Business Day next succeeding such 15th day)
unless such Bank withdraws its demand or notice for increased costs or
additional amounts (if such a demand or notice is the basis for the proposed
termination).  On the date of the termination of the Commitments of any Bank
pursuant to this Section 2.16(b), the Borrowers shall pay all amounts owed by
the Borrowers to such Bank under this Agreement and under the Note payable to
such Bank (including principal of and interest on the Advances owed to such
Bank, accrued fees and amounts specified in such Bank's notice and demand (if
any) delivered pursuant to Sections 2.06, 2.10 or 2.13, as the case may be, with
respect to the period prior to such termination) and such Bank shall thereupon
cease to be a "Bank" hereunder for all purposes and its Commitments shall be
deemed terminated, except that such Bank's rights under Sections 2.06, 2.10,
2.13 and 8.04 shall continue with respect to events and occurrences occurring
before or concurrently with its ceasing to be a "Bank" hereunder.
 

 
-37-

--------------------------------------------------------------------------------

 

SECTION 2.17. Certificates of Banks.  Without limitation to the requirements of
Section 2.10(c), any Bank demanding or giving notice of amounts due to such Bank
under this Article II shall, as part of each demand or notice for payment
required under this Article II, deliver to the applicable Borrower (with a copy
to the Administrative Agent and the Parent) a certificate setting forth in
reasonable detail the amount and basis of the increased costs or additional
amounts payable to such Bank hereunder and such certificate shall be conclusive
and binding on such Borrower in the absence of manifest error.
 
SECTION 2.18. Letters of Credit.  (a) Each Issuing Bank agrees, on the terms and
conditions herein set forth, to issue Letters of Credit for the account of each
Borrower from time to time on any Business Day during the period from the
Effective Date until one calendar week before the Termination Date; provided
that (i) at no time shall the Letter of Credit Liabilities exceed $200,000,000,
(ii) at no time shall the aggregate outstanding amount of all Letters of Credit
issued by (A) Citibank, N.A. be greater than $50,000,000 or such greater amount
approved by Citibank, N.A. in its sole discretion, (B) Deutsche Bank AG New York
Branch be greater than $50,000,000 or such greater amount approved by Deutsche
Bank AG New York Branch in its sole discretion, (C) Wells Fargo Bank, National
Association be greater than $50,000,000 or such greater amount approved by Wells
Fargo Bank, National Association in its sole discretion, or (D) DnB NOR Bank ASA
be greater than $50,000,000 or such greater amount approved by DnB NOR Bank ASA
in its sole discretion; (iii) no Letter of Credit shall have a Stated Expiry
Date later than the earlier of (A) one year from the date of its issuance unless
otherwise extended by the applicable Issuing Bank or, subject to the consent of
the applicable Issuing Bank, such Letters of Credit contain language providing
for their automatic renewal or (B) the Termination Date, (iv) at no time shall a
Letter of Credit be issued if, after giving effect thereto, any Bank's Ratable
Portion of the Letter of Credit Liabilities plus the aggregate amount of
Advances owed to such Bank exceed such Bank's Commitment, (v) at no time shall a
Letter of Credit be issued if, after giving effect thereto, the sum of all
Letter of Credit Liabilities plus the aggregate amount of Advances owed to all
Banks exceeds the Commitment Availability, (vi) no Issuing Bank shall be under
any obligation to issue any Letter of Credit if any Governmental Requirement
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank shall
prohibit, or require that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally and (vii) without the
consent of the applicable Issuing Bank, each Letter of Credit shall be on a
sight basis only.  In the case of a Letter of Credit containing language
providing for its automatic renewal, each Borrower acknowledges and agrees that,
if any such automatic renewal would cause the Stated Expiry Date of such Letter
of Credit to be later than the Termination Date, the applicable Issuing Bank may
give notice to the beneficiary of such Letter of Credit that such automatic
renewal shall not take place.  Each Letter of Credit shall be issued on notice
given by a Borrower to the Issuing Banks and the Administrative Agent (which
shall give to each Bank prompt notice thereof) not later than noon on the third
Business Day prior to the date of the issuance of the proposed Letter of
Credit.  Each such notice of a Letter of Credit (a "Notice of Letter of Credit")
shall be given in accordance with Section 8.02, in substantially the form of
Exhibit C, specifying therein the requested (A) date of issuance of such Letter
of Credit (which shall be a Business Day), (B) Borrower for whose account such
Letter of Credit is to be issued, (C) amount of such Letter of Credit (which
must be in Dollars), (D) expiration date of such Letter of Credit, and (E)
purpose and terms of such Letter of Credit (which shall not be to secure
Debt).  Additionally, if requested by the applicable Issuing Bank, the
applicable Borrower shall execute and deliver to such Issuing Bank, an
application for letter of credit on such Issuing Bank's standard form or on
another form agreed upon by such Borrower and such Issuing Bank.  The Existing
Letters of Credit shall be deemed to be Letters of Credit issued under this
Agreement, and from and after the Effective Date shall be subject to and
governed by the terms and conditions hereof.  In addition to the other
conditions precedent set forth above, if any Bank becomes, and during the period
it remains, a Defaulting Lender or a Potential Defaulting Lender, no Issuing
Banks will be required to issue any Letter of Credit or to amend any outstanding
Letter of Credit unless such Issuing Bank is satisfied that any exposure that
would result therefrom is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof
satisfactory to such Issuing Bank.
 

 
-38-

--------------------------------------------------------------------------------

 
 
(b) With respect to each Letter of Credit, the Borrowers agree to pay (i) to the
applicable Issuing Bank a fronting fee in a percent per annum to be agreed
between the Borrowers and the applicable Issuing Bank at the time such Letter of
Credit is issued and (ii) to the Administrative Agent a letter of credit fee
(which fee shall be shared ratably by all Banks (including the Issuing Banks)
based on their respective Ratable Portions) of the per annum rate equal to the
Applicable Margin in effect for LIBOR Advances from time to time, in each case
computed on the basis of a year of 360 days for the actual number of days
elapsed, on the maximum face amount of such Letter of Credit, from the date of
issuance of such Letter of Credit until the Expiration Date for such Letter of
Credit, payable monthly in arrears on the last Business Day of each month and on
such Expiration Date and, if applicable, on the Termination Date. Anything
herein to the contrary notwithstanding, during such period as a Bank is a
Defaulting Lender, such Defaulting Lender will not be entitled to any fees
accruing during such period pursuant to this Section 2.18(b) (without prejudice
to the rights of the Non-Defaulting Lenders in respect of such fees), provided
that (i) to the extent that all or a portion of the Letter of Credit Liabilities
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 2.21, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective portions of
such reallocation, and (ii) to the extent that all or a any portion of such
Letter of Credit Liabilities cannot be so reallocated and have not been Cash
Collateralized by any Borrower, such fees will instead accrue for the benefit of
and be payable to the applicable Issuing Bank (and the pro rata payment
provisions of Section 2.12 will automatically be deemed adjusted to reflect the
provisions of this Section); provided that, subject to Section 2.21(c), a
Defaulting Lender shall be entitled to any fees in respect of to Letters of
Credit that are due and payable to such Defaulting Lender prior to it becoming a
Defaulting Lender.  Additionally, the Borrowers agree to pay all standard costs,
fees, expenses, administrative, issuance, amendment, payment and negotiation
charges of the applicable Issuing Bank in connection with each Letter of Credit
(including mailing charges and reasonable out-of-pocket expenditures).
 
(c) The Borrowers will immediately and unconditionally pay to the applicable
Issuing Bank upon demand the amount of each payment made under any Letter of
Credit.  If the Borrowers shall fail to pay to the applicable Issuing Bank the
amount of any such payment immediately upon demand in accordance with the terms
of this Agreement, such payment shall immediately constitute, without necessity
of further act or evidence, a loan (a "Demand Loan") made by the applicable
Issuing Bank to the applicable Borrower on the date of such payment in a
principal amount equal to such payment and repayable upon demand, together with
interest on the principal amount of such Demand Loan remaining unpaid from time
to time, payable on demand and computed from the date such Demand Loan is made
as specified above to the date of repayment in full thereof, at a rate per annum
equal to the sum of the Base Rate plus the Applicable Margin for Base Rate
Advances in effect from time to time plus 2% per annum; provided that the
Borrowers may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.02 that such payment be financed with a Base Rate
Borrowing in an equivalent amount and such Base Rate Borrowing shall not be
deemed to be a Demand Loan.
 

 
-39-

--------------------------------------------------------------------------------

 

(d) If any Bank becomes, and during the period it remains, a Defaulting Lender
or a Potential Defaulting Lender, and any Letter of Credit is at the time
outstanding, the applicable Issuing Bank may (except, in the case of a
Defaulting Lender, to the extent the Commitments have been fully reallocated
pursuant to Section 2.21), by notice to the Parent and such Defaulting Lender or
Potential Defaulting Lender through the Administrative Agent, require the
Borrowers to provide Cash Collateral to such Issuing Bank in respect of such
Letter of Credit in an amount equal to at least the aggregate amount of the
unreallocated obligations (contingent or otherwise) of such Defaulting Lender or
such Potential Defaulting Lender to be applied pro rata in respect thereof, or
to make other arrangements satisfactory to the Administrative Agent and to the
applicable Issuing Bank, in their sole discretion, to protect them against the
risk of non-payment by such Defaulting Lender or Potential Defaulting Lender.
 
(e) The obligations of the Borrowers under this Agreement and any other
agreement or instrument relating to any Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement and such other agreement or instrument under all circumstances,
including the following circumstances:
 
(i) any lack of validity or enforceability of this Agreement, any Letter of
Credit or any other agreement or instrument relating thereto (collectively, the
"L/C Related Documents");
 
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of any Borrower in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from all
or any of the L/C Related Documents;
 
(iii) the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C Related Documents or any other transaction;
 

 
-40-

--------------------------------------------------------------------------------

 

(iv) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(v) payment by the applicable Issuing Bank under any Letter of Credit against
presentation of a draft or document that does not comply with the terms of such
Letter of Credit; or
 
(vi) any exchange, release or non-perfection of any collateral for, or any
release or amendment or waiver of or consent to departure from any guarantee of,
all or any of the obligations of the Borrowers in respect of any Letter of
Credit;
 
however, this Section 2.18(e) shall not limit any right of a Borrower to make a
claim against any Issuing Bank to the extent provided in Section 2.18(f).
 
(f) Each Borrower assumes all risks of the acts or omissions of any beneficiary
or transferee of any Letter of Credit with respect to the use of such Letter of
Credit.  None of the Issuing Banks nor any branch, affiliate or correspondent
bank of the Issuing Banks nor any of their respective employees, agents,
officers or directors shall be liable or responsible for: (i) the use that may
be made of any Letter of Credit or any acts or omissions of any beneficiary or
transferee of any Letter of Credit in connection therewith; (ii) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be invalid, insufficient, fraudulent or forged;
(iii) payment by its against presentation of documents that do not strictly
comply with the terms of the relevant Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit; provided that, notwithstanding clauses (i)
through (iv) of this sentence, the applicable Borrower shall have a claim
against the applicable Issuing Bank, and the applicable Issuing Bank shall be
liable to such Borrower, to the extent of any direct, but not consequential or
other, damages suffered by such Borrower that such Borrower proves (in a final
nonappealable judgment by a court of competent jurisdiction) were caused by (A)
the applicable Issuing Bank's willful misconduct or gross negligence in
determining whether documents presented under a Letter of Credit comply with the
terms of such Letter of Credit, (B) the applicable Issuing Bank's willful
failure to make lawful payment under a Letter of Credit after the presentation
to it of a draft and documents strictly complying with the terms and conditions
of such Letter of Credit, or (C) the applicable Issuing Bank's failure to comply
with either the ICC International Standby Practices (ISP98), International
Chamber of Commerce Publication No. 590, 1998 Revision or the ICC Uniform
Customs and Practices for Documentary Credits (UCP 600), International Chamber
of Commerce Publication No. 600, 2007 Revision, as selected in such Letter of
Credit.  In furtherance and not in limitation of the foregoing, each Issuing
Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
 

 
-41-

--------------------------------------------------------------------------------

 

(g) Upon the date of the issuance of a Letter of Credit, the applicable Issuing
Bank shall be deemed to have sold to each other Bank and each other Bank shall
have been deemed to have purchased from the applicable Issuing Bank a ratable
participation in the related Letter of Credit Liabilities and all related Demand
Loans equal to such Bank's Ratable Portion at such date and such sale and
purchase shall otherwise be in accordance with the terms of this Agreement. The
applicable Issuing Bank shall promptly notify each such participant Bank by
telex, telecopy, or email of each Letter of Credit issued or increased, the
amount of such Bank's participation in such Letter of Credit and each payment
thereunder. Upon the making of any payment under any Letter of Credit, each Bank
(other than the applicable Issuing Bank) shall, upon notice from the applicable
Issuing Bank, pay for the purchase of its participation therein by payment to
the applicable Issuing Bank of funds in the amount of its participation in such
payment.  Such payment shall be made on the same Business Day such notice is
given if such notice is received by 12:00 noon on such Business Day, and on the
next succeeding Business Day after receipt of such notice if such notice is
received after 12:00 noon on any Business Day.
 
SECTION 2.19. Increase in Commitments.
 
(a) Request for Increase.  On and after the Pride Merger Effective Date and
provided that no Event of Default or Material Adverse Effect then exists or
would result therefrom, upon notice to the Administrative Agent (which shall
promptly, but in any event within 3 Business Days after receipt of such notice,
notify the Banks), the Parent may request an increase in the aggregate
Commitments by an amount not exceeding $250,000,000 (the "Commitment Increase
Amount"); provided that, if (i) the Pride Merger Effective Date fails to occur
on or before February 3, 2012 or (ii) the Pride Merger Agreement is terminated
prior to February 3, 2012, then (A) the Commitment Increase Amount shall be
reduced by $100,000,000 and be deemed to be $150,000,000 for purposes of this
clause (a) and (B) on an after the earlier of February 3, 2012 or such date of
termination and provided that no Event of Default or Material Adverse Effect
then exists or would result therefrom, upon notice to the Administrative Agent
(which shall promptly, but in any event within 3 Business Days after receipt of
such notice, notify the Banks), the Parent may request an increase in the
aggregate Commitments by an amount not exceeding $150,000,000.  Any requests
pursuant to this clause (a) shall be in a minimum amount of $25,000,000.  At the
time of sending such notice, the Parent (in consultation with the Administrative
Agent) shall specify the time period within which each Bank is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Banks).
 
(b) Bank Elections to Increase.  Each Bank shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Ratable
Portion of such requested increase.  Any Bank not responding within such time
period shall be deemed to have declined to increase its Commitment.
 
(c) Notification by Administrative Agent; Additional Banks.  The Administrative
Agent shall notify the Parent and each Bank of the Banks' responses to each
request made hereunder.  To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent and the Issuing Banks (which
approvals shall not be unreasonably withheld or delayed), the Parent may also
invite additional Eligible Assignees to become Banks pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.
 

 
-42-

--------------------------------------------------------------------------------

 

(d) Effective Date and Allocations.  If the aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Parent shall
determine the effective date (the "Increase Effective Date") and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Parent and the Banks of the final allocation of such increase and the Increase
Effective Date.
 
(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Parent shall deliver to the Administrative Agent a certificate of
each Borrower and Guarantor dated as of the Increase Effective Date (in
sufficient copies for each Bank) signed by a Responsible Person of such Borrower
(i) certifying and attaching the resolutions adopted by such Borrower approving
or consenting to such increase, and (ii) certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article IV and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date, and except that for purposes of this
Section, the representations and warranties contained in clauses (i) and (ii) of
Section 4.01(d) shall be deemed to refer to the most recent financial statements
furnished pursuant to clauses (ii) and (i), respectively, of Section 5.01(a),
and (B) no Event of Default or Material Adverse Effect exists or would be caused
by such increase.  The Borrowers shall prepay any Advances outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 8.04(b)) to the extent necessary to keep the outstanding Advances
ratable with any revised Ratable Portions arising from any nonratable increase
in the Commitments under this Section.
 
(f) Update of Representations and Warranties.  Upon and after any increase of
aggregate Commitments pursuant to this Section 2.19:
 
(i) the representation and warranties contained in Sections 4.01(d)(i) and (ii)
shall be deemed to refer to the financial statements furnished most recently
prior to the Increase Effective Date, pursuant to Section 5.01(a)(ii) and (i),
respectively; and
 
(ii) the representation and warranty contained in Section 4.01(d)(iii) shall be
deemed to refer to the time period from December 31, 2010 through the Increase
Effective Date, rather than the time period from December 31, 2010 through the
Effective Date.
 
(g) Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.14 or 8.01 to the contrary.
 
SECTION 2.20. Relationship Among Borrowers.  All obligations of the Borrowers
under this Agreement shall be joint and several.  Each of EOIC, EII and EUL
hereby irrevocably appoints the Parent as its agent for giving and receiving
notices in connection with this Agreement and each of the other Loan
Documents.  Any notice which might otherwise be valid or effective only if given
by some or all Borrowers, or by any Borrower acting singly, shall be valid and
effective if given only by the Parent, whether or not EOIC, EII or EUL joins
therein.  Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Parent in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Borrower.
 

 
-43-

--------------------------------------------------------------------------------

 

SECTION 2.21. Reallocation of Defaulting Lender Commitment, Etc.  If a Bank
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply with respect to such Defaulting Lender:
 
(a) the Letter of Credit Liabilities of such Defaulting Lender will, subject to
the limitation in the first proviso below, automatically be reallocated
(effective on the day such Bank becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitments;
provided that (i) the sum of each Non-Defaulting Lender's total Credit
Extensions may not in any event exceed the Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation, and (ii) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Borrowers, the Administrative
Agent, the Issuing Banks or any other Bank may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;
 
(b) to the extent that any portion (the "Unreallocated Portion") of the
Defaulting Lender's Letter of Credit Liabilities cannot be so reallocated,
whether by reason of the first proviso in Section 2.21(a) above or otherwise,
the Parent will, or will cause another Borrower to, not later than three
Business Days after demand by the Administrative Agent (at the direction of the
applicable Issuing Bank), (i) Cash Collateralize the obligations of the
Borrowers to the applicable Issuing Bank in respect of such Letter of Credit
Liabilities in an amount at least equal to the aggregate amount of the
Unreallocated Portion of such Letter of Credit Liabilities, or (ii) make other
arrangements satisfactory to the Administrative Agent and to the applicable
Issuing Bank, in their sole discretion, to protect them against the risk of
non-payment by such Defaulting Lender; and
 
(c) any amount paid by the Borrowers or otherwise received by the Administrative
Agent for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated non-interest bearing
account until (subject to Section 7.15) the termination of the Commitments and
payment in full of all obligations of the Borrowers hereunder and will be
applied by the Administrative Agent, to the fullest extent permitted by law, to
the making of payments from time to time in the following order of
priority:  first to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Lender to the Issuing Banks under this
Agreement, ratably among them in accordance with such amounts owed, third to the
payment of post-default interest and then current interest due and payable to
the Banks hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal and unreimbursed disbursements
made with respect to a Letter of Credit then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and seventh after the termination
of the Commitments and payment in full of all obligations of the Borrowers
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct.
 

 
-44-

--------------------------------------------------------------------------------

 

SECTION 2.22. Right to Give Drawdown Notices.  In furtherance of the foregoing,
if any Bank becomes, and during the period it remains, a Defaulting Lender or a
Potential Defaulting Lender, each Issuing Bank is hereby authorized by the
Parent (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Administrative Agent, Notices of Borrowing
pursuant to Section 2.02 in such amounts and at such times as may be required to
(a) reimburse an outstanding disbursement made with respect to a Letter of
Credit that has not been reimbursed by the Borrowers upon demand pursuant to
Section 2.18(c) or (b) Cash Collateralize the obligations of the Borrowers in
respect of outstanding Letters of Credit in an amount at least equal to the
aggregate amount of the obligations (contingent or otherwise) of such Defaulting
Lender or Potential Defaulting Lender in respect of such Letter of Credit (after
giving effect to any reallocation under Section 2.21(a)) if and to the extent
the Borrowers do not comply with their obligations to provide Cash Collateral
under Section 2.21(b).
 
SECTION 2.23. Termination of Defaulting Lender Commitment.  The Parent may
terminate the unused amount of the Commitment of a Defaulting Lender upon not
less than three Business Days' prior notice to the Administrative Agent (which
will promptly notify the Banks thereof), and in such event the provisions of
Section 2.21(c) will apply to all amounts thereafter paid by the Borrowers for
the account of such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts), provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrowers, the Administrative Agent, the Issuing Banks or any Bank may have
against such Defaulting Lender.
 
SECTION 2.24. Addition of Pride Borrowers.  Substantially concurrent with the
Pride Merger Effective Date, the Parent shall:
 
(a) cause the Pride Borrowers to execute and deliver to the Administrative Agent
a Borrower Counterpart;
 
(b) cause Pride to execute and deliver to the Administrative Agent a Guaranty in
substantially the form of the Guaranty delivered by Parent, Global, EII, and EUI
on the Effective Date;
 
(c) cause the Pride Borrowers to execute and deliver to the Administrative Agent
a Note, drawn to the order of each Bank requesting a Note, duly executed by each
Pride Borrower and the Ensco Borrowers;
 
(d) cause the Pride Borrowers to deliver the items identified in
Sections 3.01(d), 3.01(e), and 3.01(g) with respect to such Pride Borrowers;
 
(e) cause the Pride Borrowers to deliver to the Administrative Agent legal
opinions with respect to such Pride Borrowers, dated as of the date of the
Borrower Counterpart to which they are a party, addressed to the Administrative
Agent and the Banks, having substantially the same coverage as those opinions
delivered pursuant to Sections 3.01(b) and 3.01(c);
 

 
-45-

--------------------------------------------------------------------------------

 

(f) cause the Pride Borrowers to deliver evidence of appointment by Pride
International of the Process Agent as its domestic process agent in accordance
with Section 8.14;
 
(g) cause the Pride Borrowers to deliver evidence of the termination of the
Amended and Restated Revolving Credit Agreement dated as of July 30, 2010 among
the Pride Borrowers, the lenders party thereto and Citibank, N.A., as
administrative agent and the repayment in full of the outstanding Advances (as
defined therein) under such agreement; and
 
(h) to the extent the addition of the Pride Borrowers as Borrowers hereunder
obligates the Administrative Agent or any Bank to comply with "know your
customer" or similar identification procedures in circumstances where the
necessary information is not already available to it, promptly upon the request
of the Administrative Agent or any Bank, cause the Pride Borrowers to supply
such documentation and other evidence as is reasonably requested by the
Administrative Agent or any Bank in order for the Administrative Agent or such
Bank to carry out and be reasonably satisfied it has complied with the results
of all necessary "know your customer" or other similar checks under all
applicable laws and regulations.
 
Upon fulfillment of the conditions in this Section 2.24,  the Pride Borrowers
shall be bound by and entitled to the benefits and obligations of this Agreement
as a Borrower hereunder to the same extent as any other Borrower and the
Administrative Agent will promptly notify each Bank of the date that the Pride
Borrowers become Borrowers hereunder.
 
ARTICLE III
                                
CONDITIONS
 
SECTION 3.01. Conditions Precedent to Effectiveness.  The effectiveness of this
Agreement and the other Loan Documents (other than the Fee Letters) are subject
to the Administrative Agent's receipt of the following, each in form and
substance satisfactory to the Administrative Agent (the day when all such
conditions have been satisfied or waived is herein referred to as the "Effective
Date"):
 
(a) (i) This Agreement executed by each Ensco Borrower, each Bank, each Issuing
Bank, and the Administrative Agent, (ii) the Notes (if any) payable to the order
of the Banks, respectively, executed by the respective Borrowers, and (iii) the
Guaranty executed by the Parent, Global, EII, and EUI.
 
(b) An opinion of Maples and Calder, Cayman Islands counsel for the Ensco
Borrowers and Ensco Guarantors, in form and substance reasonably satisfactory to
the Administrative Agent.
 
(c) An opinion of Baker & McKenzie, LLP, counsel for the Ensco Borrowers and
Ensco Guarantors, in form and substance reasonably satisfactory to the
Administrative Agent.
 

 
-46-

--------------------------------------------------------------------------------

 

(d) Certified copies of all governmental approvals, if any, necessary for each
Ensco Borrower and Ensco Guarantor to enter into the Loan Documents to which it
is party and perform its obligations thereunder.
 
(e) A certificate of the Secretary or an Assistant Secretary of each Ensco
Borrower and Ensco Guarantor certifying (i) the resolutions of the Board of
Directors of such Loan Party approving this Agreement, the other Loan Documents,
and the transactions contemplated hereby, in each case evidencing any necessary
company action, (ii) the name and true signature of an agent or agents of such
Loan Party authorized to sign each Loan Document to which such Loan Party is a
party and the other documents to be delivered hereunder, and (iii) attached true
and correct copies of the Bylaws and Articles of Incorporation (or corresponding
organizational documents) of such Loan Party.
 
(f) A certificate of the chief executive officer or the chief financial officer
of the Parent certifying that (i) insurance complying with Section 5.01(d) is in
full force and effect, (ii) no Material Adverse Change has occurred since
December 31, 2010, (iii) no Default or Event of Default exists, (iv) all
representations and warranties made by the Ensco Borrowers and Ensco Guarantors
in Section 4.01 are correct in all material respects on and as of the date of
the Effective Date (other than those representations and warranties that
expressly relate solely to a specific earlier date, which shall be correct in
all material respects as of such earlier date), and (v) the annual audited
financials for the fiscal year ended December 31, 2010 and the quarterly
unaudited financials for the fiscal quarter ended March 31, 2011, in each case
delivered to the Administrative Agent prior to the Effective Date, are true and
correct copies of such financials, fairly present the financial condition of the
Parent as of such dates, and were, to the best of such officer's knowledge,
prepared in conformity with GAAP.
 
(g) Certificates of existence, good standing and qualification from appropriate
state officials with respect to EII and EUI, such corresponding certificates or
other documents from Cayman Islands officials or agencies as the Administrative
Agent reasonably requests with respect to EOIC and Global, and such
corresponding certificates or other documents from English officials or agencies
as the Administrative Agent reasonably requests with respect to the Parent and
EUL.
 
(h) Evidence of payment by the Ensco Borrowers of all fees and disbursements
required to be paid by the Ensco Borrowers on the Effective Date, including the
fees and expenses of counsel to the Administrative Agent, the Banks, the
Syndication Agent, the Co-Documentation Agents and the Joint Lead Arrangers.
 
(i) Evidence of appointment by each of the Parent, EUL, Global, and EOIC of the
Process Agent as its domestic process agent in accordance with Section 8.14.
 
(j) Such other documents, governmental certificates, conditions, agreements and
lien searches as the Administrative Agent may reasonably request.
 

 
-47-

--------------------------------------------------------------------------------

 

SECTION 3.02. Conditions Precedent to Initial Advances and Letters of Credit on
and after the Pride Merger Effective Date.  The obligation of each Issuing Bank
to issue any Letter of Credit and the obligation of each Bank to make Advances
pursuant to the terms and conditions of this Agreement on and after the Pride
Merger Effective Date are subject to the satisfaction of the conditions
precedent set forth in Section 3.01 above and the additional conditions
precedent that the Administrative Agent shall have received on or before the day
of the initial Advance (or, if earlier, the day of issuance of the initial
Letter of Credit) requested on or after the Pride Merger Effective Date the
following, each dated on or before such day, in form and substance satisfactory
to the Administrative Agent:
 
(a) the deliverables required pursuant to Section 2.24 and Section 5.01(k);
 
(b) the Pride Merger Documentation; and
 
(c) a certificate of the chief executive officer or the chief financial officer
of the Parent certifying, as of the date of the Borrower Counterpart to which
the Pride Borrowers are a party, (i) that the Pride Merger has been consummated
substantially in accordance with the terms of the Pride Merger Agreement and in
compliance with applicable law and regulatory approvals, (ii) that after giving
effect to the Pride Merger, insurance complying with Section 5.01(d) is in full
force and effect, (iii) that no Material Adverse Change has occurred since
December 31, 2010, (iv) that no Default or Event of Default exists, and (v) a
detailed calculation of the ratio of the amount of Debt of all Subsidiaries that
are not Loan Parties to the Consolidated Tangible Net Worth, in each case, after
giving effect to the Pride Merger.
 
SECTION 3.03. Conditions Precedent to All Advances.  The obligation of each Bank
to make Advances (whether prior to, on or after the Pride Merger Effective Date)
pursuant to the terms and conditions of this Agreement shall be subject to the
satisfaction of (a) in the case of the initial Advance requested on or after the
Effective Date, the conditions precedent set forth in Section 3.01 above, (b) in
the case of the initial Advance requested on or after the Pride Merger Effective
Date, the conditions precedent set forth in Section 3.02 above and (c) the
additional conditions precedent that on the date of such Advance the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing and the acceptance by the applicable Borrower of the proceeds of such
Advance shall constitute a representation and warranty by the Borrowers and, to
the extent any such representation or warranty relates to Global or any of its
Subsidiaries, Global, that on the date of such Advance such statements are
true):
 
(i)  The representations and warranties contained in Section 4.01 are correct in
all material respects (other than those representations and warranties that are
subject to a materiality qualifier, which shall be true and correct in all
respects) on and as of the date of such Advance (other than those
representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects (other than
those representations and warranties that are subject to a materiality
qualifier, which shall be true and correct in all respects) as of such earlier
date), before and after giving effect to such Advance and the Borrowing of which
such Advance is a part and to the application of the proceeds therefrom, as
though made on and as of such date;
 

 
-48-

--------------------------------------------------------------------------------

 

(ii) No event has occurred and is continuing, or would result from such Advance
or the Borrowing of which such Advance is a part or from the application of the
proceeds therefrom, which constitutes a Default, an Event of Default or both;
 
(iii) There shall exist no request, directive, injunction, stay, order,
litigation, or proceeding purporting to affect or call into question the
legality, validity, or enforceability of this Agreement or the Notes or the
consummation of the transactions contemplated thereby; and
 
(iv) The making, borrowing, or application of the proceeds of such Advance would
not result in (i) margin stock (within the meaning of Regulation T, U or X of
the Federal Reserve Board) comprising 25% or more of the assets (including any
Equity Interests held in treasury) of the Parent and its Restricted
Subsidiaries, taken as a whole, or (ii) any Borrower, any of their Subsidiaries,
any Bank, or any Issuing Bank being in non-compliance with or in violation of
Regulation T, U or X of the Federal Reserve Board.
 
SECTION 3.04. Conditions Precedent to Each Letter of Credit.  The obligation of
each Issuing Bank to issue each Letter of Credit, extend the expiry date
thereof, or increase the amount thereof (whether prior to, on or after the Pride
Merger Effective Date), shall be subject to the satisfaction of (a) in the case
of the initial Advance requested on or after the Effective Date, the conditions
precedent set forth in Section 3.01 above, (b) in the case of the initial Letter
of Credit requested on or after the Pride Merger Effective Date, the conditions
precedent set forth in Section 3.02 above and (c) the additional conditions
precedent that on the date of issuance of such Letter of Credit the following
statements shall be true (and each of the giving of the applicable Notice of
Letter of Credit and the acceptance by the applicable Borrower of the issuance
of such Letter of Credit shall constitute a representation and warranty by the
Borrowers and, to the extent any such representation or warranty relates to
Global or any of its Subsidiaries, Global, that on the date of issuance of such
Letter of Credit such statements are true):
 
(i) The representations and warranties contained in Section 4.01 are correct in
all material respects (other than those representations and warranties that are
subject to a materiality qualifier, which shall be true and correct in all
respects) on and as of the date of issuance of such Letter of Credit (other than
those representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects (other than
those representations and warranties that are subject to a materiality
qualifier, which shall be true and correct in all respects) as of such earlier
date), before and after giving effect to such issuance, as though made on and as
of such date;
 
(ii) No event has occurred and is continuing, or would result from such Letter
of Credit, which constitutes a Default, an Event of Default or both;
 
(iii) There shall exist no request, directive, injunction, stay, order,
litigation, or proceeding purporting to affect or call into question the
legality, validity, or enforceability of this Agreement or the Notes or the
consummation of the transactions contemplated thereby; and
 

 
-49-

--------------------------------------------------------------------------------

 

(iv) The issuance, extension, or increase of such Letter of Credit would not
result in (i) margin stock (within the meaning of Regulation T, U or X of the
Federal Reserve Board) comprising 25% or more of the assets (including all
Equity Interests held in treasury) of the Parent and its Restricted
Subsidiaries, taken as a whole, or (ii) any Borrower, any of their Subsidiaries,
any Bank, or any Issuing Bank being in non-compliance with or in violation of
Regulation T, U or X of the Federal Reserve Board.
 
(b) In addition to the other conditions precedent herein set forth, if any Bank
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, each Issuing Bank will not be required to issue any Letter of
Credit or to amend any outstanding Letter of Credit to increase the face amount
thereof, alter the drawing terms thereunder or extend the expiry date thereof,
unless any exposure that would result therefrom is eliminated or fully covered
by the Commitments of the Non-Defaulting Lenders (after giving effect to any
reallocation under Section 2.21(a)) or by Cash Collateralization or a
combination thereof.
 
SECTION 3.05. Determinations Under Sections 3.01, 3.02, 3.03 and 3.04.  For
purposes of determining compliance with the conditions specified in Sections
3.01, 3.02, 3.03, and 3.04 with respect to any Advance or Letter of Credit, each
Bank shall be deemed to have consented to, approved and accepted and to be
satisfied with each document or other matter required under Section 3.01, 3.02,
3.03 or 3.04 to be consented to or approved by or acceptable or satisfactory to
the Banks or the Administrative Agent, unless both (i) an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement (and, in the case of a Letter of Credit, an officer of the applicable
Issuing Bank issuing such Letter of Credit responsible for the transactions
contemplated by this Agreement) shall have received written notice from such
Bank prior to such Advance or issuance of such Letter of Credit specifying its
objection thereto and (ii) in the case of an Advance, such Bank shall not have
made available to the Administrative Agent any portion of such Advance.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01. Representations and Warranties of the Borrowers.  The Parent makes
each of the following representations and warranties, and, to the extent any
such representation or warranty relates to any other Loan Party or any of its
Subsidiaries, such other Loan Party also makes such representation or warranty:
 
(a) The Parent is a public limited company validly formed and validly existing
under the laws of England and Wales.  Global is an exempted company validly
incorporated and validly existing under the laws of the Cayman Islands.  EII is
a corporation validly incorporated and validly existing under the laws of the
State of Delaware.  EUL is a private limited company validly formed and existing
under the laws of England and Wales.  EOIC is an exempted company validly formed
and validly existing under the laws of the Cayman Islands.  Each other Loan
Party and each Material Subsidiary is duly organized or validly formed, validly
existing and (if applicable) in good standing in each case under the laws of its
jurisdiction of incorporation or formation.  Each Borrower has all requisite
powers and all material governmental licenses, authorizations, consents and
approvals required in each case to carry on its business as now conducted and to
enter into and perform its obligations under the Loan Documents to which it is a
party.  Each Material Subsidiary (other than the Borrowers) has all requisite
powers and all material governmental licenses, authorizations, consents and
approvals required in each case to carry on its business as now conducted,
except to the extent the failure to have such governmental licenses,
authorizations, consents and approvals, could not reasonably be expected to have
a Material Adverse Effect, and to enter into and perform its obligations under
the Loan Documents to which it is a party, if applicable.
 

 
-50-

--------------------------------------------------------------------------------

 

(b) The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or will be a
party are within such Loan Party's powers, have been duly authorized by all
necessary action of such Loan Party, require, in respect of such Loan Party, no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, (i) any provision
of law or regulation applicable to such Loan Party, (ii) Regulation T, U or X
issued by the Federal Reserve Board, (iii) its Bylaws, Memorandum and Articles
of Association, Articles of Incorporation, or other organizational or governing
documents, or (iv) any judgment, injunction, order, decree or agreement binding
upon such Loan Party, or result in the creation or imposition of any Lien (other
than a Lien created in connection with this Agreement) on any asset of such Loan
Party or any of its Restricted Subsidiaries.
 
(c) This Agreement and each Note are, and each other Loan Document to which a
Loan Party is or will be a party, when executed and delivered in accordance with
this Agreement will be, legal, valid and binding obligations of such Loan Party
enforceable against such Loan Party in accordance with their respective terms,
except as the enforceability thereof may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' rights generally and by general principles of equity.
 
(d) In each case, subject to Section 2.19(f):
 
(i) The balance sheet of the Parent as of December 31, 2010, duly certified by
the chief executive officer or the chief financial officer of the Parent, copies
of which have been furnished to each Bank, fairly presents in all material
respects the financial condition of the Parent as of such date and such balance
sheet was prepared in accordance with GAAP, except as specifically noted
therein.
 
(ii) The unaudited balance sheet of the Parent as of March 31, 2011 and the
related unaudited statements of income, cash flows and changes in stockholders'
equity accounts for the period from December 31, 2010 through March 31, 2011,
certified by a financial or accounting officer of the Parent, copies of which
have been delivered to each Bank, fairly present in all material respects, in
conformity with GAAP except as otherwise expressly noted therein, the financial
position of the Parent as of such date and its results of operations and changes
in financial position for such period, subject to changes resulting from audit
and normal year-end adjustments.
 
(iii) Since December 31, 2010 through the Effective Date, there has been no
Material Adverse Change.
 
(e) Other than as disclosed in the annual report on Form 10-K of Parent for the
year ended December 31, 2010 and in the quarterly report on Form 10-Q of Parent
for the period ended March 31, 2011 and described in Sections 4.01(d)(i) and
(ii), and, on and after the Pride Merger Effective Date, as disclosed in the
Annual Report on Form 10-K of Pride for the year ended December 31, 2010 and in
the quarterly report on Form 10-Q for the period ended March 31, 2011, there is
no action, suit, proceeding, or investigation pending against any Loan Party or
any Subsidiary of a Loan Party, or to the knowledge of any Loan Party threatened
against such Loan Party or any of its Subsidiaries, before any court or
arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which could have a Material
Adverse Effect or affect the legality, validity or enforceability of the Loan
Documents.
 

 
-51-

--------------------------------------------------------------------------------

 

(f) No Termination Event has occurred or is reasonably expected to occur with
respect to any Plan for which an Insufficiency exists that could reasonably be
expected to cause a Material Adverse Effect.  Neither any Loan Party nor any
ERISA Affiliate has received any notification (or has knowledge of any reason to
expect) that any Multiemployer Plan is in reorganization or has been terminated,
within the meaning of Title IV of ERISA, for which a Withdrawal Liability exists
that could reasonably be expected to cause a Material Adverse Effect.
 
(g) The Loan Parties and their Material Subsidiaries have filed all Federal,
material state and other material tax returns (or their equivalent), which to
the knowledge of such Loan Party, are required to be filed by them and have paid
or provided for the payment, before the same become delinquent, of all material
taxes due pursuant to such returns (or their equivalent) or pursuant to any
assessment received by any Loan Party or any Material Subsidiary, other than
those taxes contested in good faith by appropriate proceedings.  The charges,
accruals and reserves on the books of the Loan Parties and their Material
Subsidiaries in respect of taxes are, in the opinion of the Parent, adequate to
the extent required by GAAP.
 
(h) Neither the Parent nor any of its Subsidiaries is required to be registered
as an "investment company" or a company "controlled" by an "investment company",
as those terms are defined in, or subject to regulation under, the Investment
Company Act of 1940, as amended.
 
(i) Neither the Parent nor any of its Subsidiaries is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation T, U or X of the Federal Reserve Board).  Margin stock
(within the meaning of Regulation T, U or X of the Federal Reserve Board)
comprises less than 25% of the assets (including any Equity Interests held in
treasury) of the Parent and its Restricted Subsidiaries, taken as a whole.
 
(j) Neither the Parent nor any of its Subsidiaries is in default under or with
respect to, nor has any event or circumstance occurred which, but for the
passage of time or the giving of notice or both, would constitute a default by
the Parent or any of its Subsidiaries under or with respect to, any contract,
agreement, lease or other instrument to which the Parent or such Subsidiary is a
party and which could reasonably be expected to cause a Material Adverse Effect,
and no Default or Event of Default exists.
 

 
-52-

--------------------------------------------------------------------------------

 

(k) The Parent and each of the Material Subsidiaries have been and are in
compliance in all respects with all applicable Environmental Laws, except to the
extent that failure to comply with such Environmental Laws could not reasonably
be expected to have a Material Adverse Effect.  There is (1) no outstanding
allegation by government officials or other third parties that the Parent or any
of its Subsidiaries or any of their respective Properties is now, or at any time
prior to the Effective Date was, in violation of any applicable Environmental
Law, (2) no administrative or judicial proceeding pending against the Parent or
any of its Subsidiaries or against any of their respective Properties pursuant
to any Environmental Law, (3) no claim outstanding against the Parent or any of
its Subsidiaries or against any of their respective Properties, businesses or
operations which was asserted pursuant to any Environmental Law, that, in the
case of all matters described in clauses (1), (2), or (3) above in the
aggregate, could reasonably be expected to have a Material Adverse
Effect.  There are no facts or conditions or circumstances known to the Parent
that the Parent reasonably believes could form the basis for any action,
lawsuit, claim or proceeding involving the Parent or any of its Subsidiaries or
their respective past or present Properties, businesses or operations relating
to the Environment or Environmental matters, including any action, lawsuit,
claim or proceeding arising from past or present practices or operations
asserted under any Environmental Law, that in the aggregate could reasonably be
expected to have a Material Adverse Effect.
 
(l) The Parent and its Material Subsidiaries (i) have good, valid and
indefeasible title to their respective material properties and to all material
property reflected by the balance sheet referred to in Section 4.01(d)(i) as
being owned by the Parent, in each case free and clear of all Liens except
Permitted Liens and (ii) maintain insurance in compliance with Section 5.01(d).
 
(m) Neither the Parent nor any of its Subsidiaries is a party to any agreement
or instrument or subject to any restriction or any court order, writ, injunction
or decree which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
 
(n) No statement, information, exhibit, representation, warranty or report
contained in any Loan Document or furnished to any of the Administrative Agent,
the Syndication Agent, the Co-Documentation Agents, the Issuing Banks or any
Bank in connection with or pursuant to any Loan Document or the preparation or
negotiation of any Loan Document contains any material misstatement of fact or
omitted to state a material fact or any fact necessary to make the statements
contained therein not materially misleading when taken as a whole in light of
the time and the circumstances under which such statements were made.
 
(o) None of the Loan Parties nor any Material Subsidiary (i) is in violation of
any Governmental Requirement or (ii) has failed to obtain any license, permit,
franchise or other governmental authorization necessary to the ownership of any
of its respective properties or the conduct of its respective businesses, except
such violations and failures which could not reasonably be expected to have in
the aggregate (in the event that such violation or failure were asserted by any
Person through appropriate action) a Material Adverse Effect.
 
(p) The Loan Parties and each of the Material Subsidiaries are qualified to own
and operate the Rigs under the laws of the United States, the Bahamas, Liberia
and each other jurisdiction where a Rig is flagged, as may be applicable or
necessary.
 

 
-53-

--------------------------------------------------------------------------------

 

(q)  Each Rig that is (i) legally required, under the laws of the jurisdiction
where it is flagged, to be in class or (ii) operating under contract (in each
case, other than the barge rig known as the ENSCO 1) is classified in the
highest class available for rigs or vessels of its type with the American Bureau
of Shipping, Inc., the Lloyd's Register, the Stiftelsen Det Norske Veritas, the
Bureau Veritas SA or another internationally recognized classification society
reasonably acceptable to the Administrative Agent, free of any material
outstanding requirements or recommendations affecting class.
 
(r) Each Borrower has the ability to lawfully pay solely and exclusively in US
dollars the total amount which is, or may become, payable by it to the Banks
under the Loan Documents to which it is a party.
 
(s) The obligations of each Borrower under this Agreement and the other Loan
Documents to which it is a party rank and will rank at least pari passu in
priority of payment and in all other respects with all other unsecured Debt of
such Borrower.
 
ARTICLE V
 
COVENANTS
 
SECTION 5.01. Affirmative Covenants.  The Parent covenants and agrees, and, to
the extent applicable to any other Loan Party or any of its Subsidiaries, such
other Loan Party also covenants and agrees, that so long as any Note shall
remain unpaid, any Letter of Credit or any Obligation shall remain outstanding
or any Bank shall have any Commitment hereunder, such Loan Party will, unless
the Majority Banks shall otherwise consent in writing:
 
(a) Reporting Requirements.  Furnish to the Administrative Agent:
 
(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Parent, the Consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such quarter
and the Consolidated statements of earnings and cash flows of the Parent and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, setting forth, in comparative form, the
corresponding figures for the corresponding period of the preceding fiscal year,
all in reasonable detail and duly certified by the chief financial officer or
chief executive officer (or their equivalent) of the Parent as having been
prepared in accordance with GAAP, subject, however, to year-end audit
adjustments, together with a compliance certificate of such officer, in
substantially the form of Exhibit D hereto, showing in detail (A) the
calculations of the financial covenant set forth in Sections 5.02(a) for the
four-quarter period ending at the end of such quarter and as at the end of such
quarter, respectively and (B) the Debt of each Subsidiary that is not a Loan
Party expressed as a percentage of Consolidated Tangible Net Worth as
contemplated by Section 5.01(k);
 

 
-54-

--------------------------------------------------------------------------------

 

(ii) as soon as available and in any event not later than 90 days after the end
of each fiscal year of the Parent, copies of the audited Consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such fiscal year and
audited Consolidated statements of earnings and cash flows of the Parent and its
Subsidiaries for such fiscal year, all certified by independent certified public
accountants of recognized national standing and by the chief financial officer
or chief executive officer (or their equivalent) of the Parent, together with a
compliance certificate of the chief financial officer or chief executive officer
(or their equivalent) of the Parent, in substantially the form of Exhibit D
hereto, showing in detail (A) the calculations of the financial covenant set
forth in Sections 5.02(a) for the four-quarter period ending at the end of such
year and as at the end of such year, respectively and (B) the Debt of each
Subsidiary that is not a Loan Party expressed as a percentage of Consolidated
Tangible Net Worth as contemplated by Section 5.01(k);
 
(iii) promptly after the sending or filing thereof, copies of all reports which
the Parent sends to its shareholders as such, and copies of all reports and
registration statements which the Parent or any of its Restricted Subsidiaries
files with the Securities and Exchange Commission, or any governmental authority
succeeding to the functions of said Commission, or with any national securities
exchange; provided, however, that if any such report or registration statement
has been electronically filed and is readily available to the public on the
Parent's website or on the website of the Securities and Exchange Commission,
the Parent shall not be required to furnish a paper copy of such report or
registration statement to each Bank so long as it gives each Bank notice of the
availability and website location of such report or registration statement;
 
(iv) promptly upon the receipt thereof by the Parent or any Restricted
Subsidiary of the Parent, a copy of any written form of notice, complaint,
request for information under any Environmental Law, summons or citation
received from the EPA, or any other domestic or foreign governmental agency or
instrumentality, federal, state or local, in any way concerning any action or
omission on the part of the Parent or any of its present or former Subsidiaries
in connection with Hazardous Materials or the Environment if the amount involved
could reasonably be expected to result in a liability of the Parent or any
Restricted Subsidiary in excess of $75,000,000 in the aggregate, or concerning
the filing of a Lien upon, against or in connection with the Parent, its present
or former Subsidiaries, or any of their leased or owned Property, wherever
located;
 
(v) Promptly after any officer of the Parent obtains knowledge thereof, notice
of:
 
(A) any material violation of, noncompliance with, or remedial obligations
under, any Environmental Law,
 
(B) any material release or threatened material release of Hazardous Materials
affecting any property owned, leased or operated by the Parent or its
Subsidiaries that the Parent or any of its Subsidiaries is compelled by the
requirements of any Environmental Law to report to any governmental agency,
department, board or other instrumentality,
 

 
-55-

--------------------------------------------------------------------------------

 

(C) the institution of any litigation which could reasonably be expected to
cause a Material Adverse Effect,
 
(D) any change in the Rating Category applicable from time to time, and
 
(E) any condition or event which, in the opinion of the Parent, could reasonably
be expected to have a Material Adverse Effect,
 
which notice shall specify the nature and period of existence thereof and
specify the notice given or action taken by such Person and the nature of any
such claimed default, event or condition.
 
(vi) as soon as possible and in any event within five Business Days after an
officer of the Parent having obtained knowledge thereof, notice of the
occurrence of any Event of Default or any Default, in each case continuing on
the date of such notice, and a statement of the chief executive officer, chief
financial officer, or treasurer (or their equivalent) of the Parent setting
forth details of such Event of Default or Default and the action which the
Parent has taken and proposes to take with respect thereto;
 
(vii) as soon as possible and in any event (A) within 30 Business Days after the
Parent or any ERISA Affiliate knows or has reason to know that any Termination
Event described in clause (A) of the definition of Termination Event with
respect to any Plan for which an Insufficiency in excess of $75,000,000 exists,
has occurred and (B) within 10 Business Days after the Parent or any ERISA
Affiliate knows or has reason to know that any other Termination Event with
respect to any Plan for which an Insufficiency in excess of $75,000,000 exists,
has occurred or is reasonably expected to occur, a statement of the chief
executive officer, chief financial officer, chief accounting officer, or
treasurer of the Parent describing such Termination Event and the action, if
any, which the Parent or such ERISA Affiliate proposes to take with respect
thereto;
 
(viii) promptly and in any event within five Business Days after receipt thereof
by the Parent or any ERISA Affiliate, copies of each notice received by the
Parent or any ERISA Affiliate from the PBGC stating its intention to terminate
any Plan for which an Insufficiency in excess of $75,000,000 exists or to have a
trustee appointed to administer any Plan for which an Insufficiency in excess of
$75,000,000 exists;
 
(ix) promptly and in any event within five Business Days after receipt thereof
by the Parent or any ERISA Affiliate from the sponsor of a Multiemployer Plan, a
copy of each notice received by the Parent or any ERISA Affiliate indicating
liability in excess of $75,000,000 incurred or expected to be incurred by the
Parent or any ERISA Affiliate in connection with (A) the imposition of a
Withdrawal Liability by a Multiemployer Plan, (B) the determination that a
Multiemployer Plan is, or is expected to be, in reorganization within the
meaning of Title IV of ERISA, or (C) the termination of a Multiemployer Plan
within the meaning of Title IV of ERISA;
 

 
-56-

--------------------------------------------------------------------------------

 

(x) promptly after the occurrence of any event which would cause an ERISA
Affiliate to create or suffer any ERISA Liabilities which could reasonably be
expected to  have a Material Adverse Effect, notice thereof;
 
(xi) promptly after filing thereof, a copy of the Pride Merger Documentation;
and
 
(xii) such other information respecting the condition or operations, financial
or otherwise, of the Parent or any of its Subsidiaries as any Bank through the
Administrative Agent may from time to time reasonably request.
 
(b) Compliance with Laws, Payment of Taxes, Material Obligations.  (i) Comply
and cause all Restricted Subsidiaries to comply with all applicable laws, rules,
regulations and orders to the extent noncompliance therewith would have a
Material Adverse Effect, such compliance to include the paying before the same
become delinquent of all material taxes, assessments and governmental charges
imposed upon it or upon its property except to the extent contested in good
faith or to the extent adequate reserves are maintained by the Parent or its
Restricted Subsidiaries in respect thereof in accordance with GAAP; and (ii)
pay, and cause all Restricted Subsidiaries to pay, all their obligations as and
when due and payable, except to the extent such nonpayment could not reasonably
be expected to have a Material Adverse Effect.
 
(c) Use of Proceeds.  Use the proceeds of the Advances and Letters of Credit
only for purposes not in violation of Section 5.02(j).
 
(d) Maintenance of Insurance; Contractual Indemnity.  Maintain and cause the
Restricted Subsidiaries to maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties as the Parent or such Restricted Subsidiary, and that reflects
customary industry practices for companies engaged in similar businesses and
owning similar properties as the Parent or such Restricted Subsidiary as such
customary industry practices change from time to time, with additional coverage
as may be required by Governmental Requirements from time to time, including
without limitation in connection with deepwater operations; provided that:
 
(i) such insurance must include, without limitation, (1) protection and
indemnity coverage (or equivalent) which shall include both primary and excess
liability coverage (which primary and excess liability coverage shall insure
against losses from any environmental claim, if available at a reasonable cost)
and (2) hull and machinery coverage for all material Rig assets, which hull and
machinery coverage shall provide for insured values of not less than the net
book value of any such material Rig assets as reported in the most recent
financial statements delivered under Section 5.01(a)(i) or 5.01(a)(ii);
 

 
-57-

--------------------------------------------------------------------------------

 

(ii) self-insurance by the Parent or any Restricted Subsidiary shall not be
deemed a violation of this Section 5.01(d) so long as such self-insurance is
reasonable and prudent considering the Parent's and its Subsidiaries' business,
properties and loss history, applicable Governmental Requirements, and
applicable customary industry practices (including without limitation those in
connection with deepwater operations), in each case as they change from time to
time; and
 
(iii) the Parent may maintain its Restricted Subsidiaries' insurance on behalf
of them.
 
(e) Preservation of Corporate Existence, Etc.  Except as permitted in Section
5.02(d), preserve and maintain its and cause the Restricted Subsidiaries to
preserve and maintain their legal existence, rights (charter, if applicable, and
statutory) and franchises and qualify and remain qualified as a foreign
corporation or other entity in each jurisdiction in which qualification is
legally required; provided that this Section 5.01(e) shall not require (i) the
Parent or any Restricted Subsidiary to preserve any right or franchise if the
Parent or such Restricted Subsidiary shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Parent or
such Restricted Subsidiary, and that the loss thereof is not disadvantageous in
any material respect to the Banks, or (ii) any Restricted Subsidiary that is not
a Loan Party, and whose total assets do not exceed $1,000,000, to preserve its
legal existence.
 
(f) Visitation Rights.  At any reasonable time and from time to time, after 5
Business Days' notice or, in the case of a visit to a Rig, 10 Business Days'
notice, permit the Administrative Agent or any of the Banks or any agents or
representatives thereof, (i) to examine the records and books of account of the
Parent and any of the Restricted Subsidiaries, at the principal office of the
Parent or EII during normal business hours, (ii) to visit and inspect the
properties of the Parent and any of the Restricted Subsidiaries, (iii) to make
copies of such records and books, and (iv) to discuss the affairs, finances, and
accounts of the Parent and any of the Restricted Subsidiaries with, and be
advised as to the same by, any of their respective accountants, advisers,
officers or directors; provided that (A) any such visit to a Rig shall be
subject to the prior approval of any customer of the Parent or such Restricted
Subsidiary that has contractual rights to such Rig, but the Parent and its
Restricted Subsidiaries will use commercially reasonable efforts to obtain such
approval, and (B) any party visiting a Rig shall execute a Mutual Hold Harmless
Agreement in a form acceptable to the Parent, the Administrative Agent, and, if
applicable, any such customer prior to such visit.  Such examinations, visits,
inspections, copies, and discussions shall be made or held at the expense of (A)
the Banks if no Default or Event of Default has occurred and is continuing and
(B) the Borrowers if a Default or Event of Default has occurred and is
continuing.
 
(g) Maintenance of Properties.  Maintain or cause to be maintained in good
repair, working order and condition, but subject to reasonable wear and tear in
the ordinary course of business, all properties necessary to the business of the
Loan Parties and the Material Subsidiaries and from time to time make or cause
to be made all appropriate repairs, renewals, and replacements thereof to the
extent and in the manner useful and customary for companies in similar
businesses, in each case except to the extent that failure to do so would not
materially impair the operation of the Loan Parties' and their Material
Subsidiaries' business.
 

 
-58-

--------------------------------------------------------------------------------

 

(h) Operation of Business.  Operate, and cause each Material Subsidiary to
operate, its business and properties prudently in all material respects, and
(without limiting the generality of the foregoing) maintain at all times cash
reserves that are prudent in light of the business and financial position of the
Loan Parties and the Material Subsidiaries.
 
(i) Books and Records.  Maintain, and cause each of the Material Subsidiaries to
maintain, adequate books and records in accordance with sound business practices
and GAAP.
 
(j) Foreign Exchange Availability.   Each Borrower shall obtain all necessary
foreign exchange approvals and comply with foreign exchange rules as required in
order for such Borrower and the other Loan Parties to make payments when due
under the Loan Documents.
 
(k) Addition of Loan Parties.
 
(i) Concurrently with the Pride Merger Effective Date and within 10 Business
Days of delivery of each compliance certificate delivered pursuant to Section
5.01(a), the Parent shall cause one or more of its Subsidiaries as determined by
the Parent to execute and deliver to the Administrative Agent, at the Parent's
option, either (x) a Guaranty in substantially the form of the Guaranty
delivered by Parent, Global, EII, and EUI on the Effective Date or (y) a
Borrower Counterpart, in each case, to the extent necessary to ensure that the
aggregate amount of Debt of the Subsidiaries that are not Loan Parties does not
exceed 10% of Consolidated Tangible Net Worth, as reflected on the most recent
certificate delivered pursuant to Section 3.02(c) or 5.01(a), as applicable.
 
(ii) Any Guaranty delivered pursuant to this Section 5.01(k) shall contain a
provision that such Guaranty shall be terminated upon the delivery to the
Administrative Agent of a certificate of the chief executive officer, the chief
financial officer or the treasurer of the Parent certifying that (x) the
termination of such Guaranty would not cause the aggregate principal amount of
all Debt of the Subsidiaries that are not Loan Parties to exceed 10% of
Consolidated Tangible Net Worth (including a detailed calculation of the ratio
of the amount of Debt of all Subsidiaries that are not Loan Parties to
Consolidated Tangible Net Worth, in each case, after giving effect to the
termination of such Guaranty) and (y) no Default or Event of Default then exists
or would be caused thereby.  Any Borrower Counterpart delivered pursuant to this
Section 5.01(k) shall contain a provision that the Borrower party to such
Borrower Counterpart shall be released as a Borrower hereunder (and shall be
released as an obligor under any Note to which it is a party) upon the delivery
to the Administrative Agent of a certificate of the chief executive officer, the
chief financial officer or the treasurer of the Parent certifying that (A) the
release of such Borrower would not cause the aggregate principal amount of all
Debt of the Subsidiaries that are not Loan Parties to exceed 10% of Consolidated
Tangible Net Worth (including a detailed calculation of the ratio of the amount
of Debt of all Subsidiaries that are not Loan Parties to Consolidated Tangible
Net Worth, in each case, after giving effect to the release of such Borrower),
(B) no Default or Event of Default then exists or would be caused thereby, (C)
there are no outstanding Advances made to such Borrower and (D) there are no
outstanding Letters of Credit issued for the account of such Borrower.
 

 
-59-

--------------------------------------------------------------------------------

 

(iii) Upon the delivery of a Guaranty or Borrower Counterpart pursuant to this
Section 5.01(k), the Parent shall also deliver (or shall cause the applicable
Subsidiary to deliver) (w) the items identified in Sections 3.01(d), 3.01(e),
and 3.01(g) with respect to each such Subsidiary, (x) legal opinions with
respect to each such Subsidiary, dated as of the date of the Guaranty or
Borrower Counterpart, as applicable, addressed to the Administrative Agent and
the Banks, having substantially the same coverage as those opinions delivered
pursuant to Sections 3.01(b) and 3.01(c), (y) if such Subsidiary is not
organized under the laws of a State of the United States of America, evidence of
appointment by such Subsidiary of the Process Agent as its domestic process
agent in accordance with Section 8.14, and (z) such other documentation or
information as is reasonably requested by the Administrative Agent.  If the
Parent elects to cause such Subsidiary to execute a Borrower Counterpart
pursuant to this Section 5.01(k), the Parent shall also deliver (or cause the
applicable Subsidiary to deliver) to the Administrative Agent a Note, drawn to
the order of each Bank requesting a Note, duly executed by such Subsidiary and
each other Borrower.
 
(l) Further Assurances.  At any time and from time to time, at the Borrowers'
expense, promptly execute and deliver, and cause each Restricted Subsidiary to
execute and deliver, to the Administrative Agent such further instruments and
documents, and take such further action, as the Administrative Agent or the
Majority Banks may from time to time reasonably request, in order to further
carry out the intent and purpose of the Loan Documents.
 
SECTION 5.02. Negative Covenants.  So long as any Note shall remain unpaid, any
Letter of Credit or Obligation shall remain outstanding or any Bank shall have
any Commitment hereunder, no Loan Party shall, at any time:
 
(a) Consolidated Debt Ratio.  Permit at any time the ratio of (i) Consolidated
Debt to (ii) the sum of Consolidated Debt plus Consolidated Shareholders'
Equity, to be greater than 50%.
 
(b) Liens.  Create, assume, incur or suffer to exist, or allow any Restricted
Subsidiary to create, assume, incur or suffer to exist, any Lien on or in
respect of any Property of the Parent or any Restricted Subsidiary, or assign or
otherwise convey, or allow any Restricted Subsidiary to assign or otherwise
convey, any right to receive income, other than (i) Permitted Liens and (ii)
assignments or conveyances of a right to receive income between the Parent and
any of its Restricted Subsidiaries or between Restricted Subsidiaries.
 
(c) Debt.  Permit any Restricted Subsidiary to create, incur, assume, guarantee,
otherwise become liable for or suffer to exist, any Debt other than Permitted
Debt.
 

 
-60-

--------------------------------------------------------------------------------

 

(d) Mergers, Sales of Assets, Etc.
 
(i) Merge or consolidate with or into any Person, or permit any Restricted
Subsidiary to merge or consolidate with or into any Person, unless (A) in the
case of the Parent, the Parent is the surviving entity in such merger or
consolidation, (B) in the case of a Borrower other than the Parent, a Borrower
or the Parent is the surviving entity in such merger or consolidation, (C) in
the case of a Loan Party other than a Borrower, a Loan Party is the surviving
entity in such merger or consolidation, and (D) in the case of a Restricted
Subsidiary other than a Loan Party, either a Loan Party or a Restricted
Subsidiary is the surviving entity in such merger or consolidation or the
surviving entity contemporaneously therewith becomes a Restricted Subsidiary; or
 
(ii) convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions), or permit any Restricted Subsidiary to convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions), all or substantially all of its assets other than
conveyances, transfers, leases, or other dispositions between the Parent and any
Restricted Subsidiary or between Restricted Subsidiaries or to any other Person
who contemporaneously therewith becomes a Restricted Subsidiary;
 
provided that (A) the merger or consolidation of any of ENSCO Drilling
(Caribbean), Inc., ENSCO Drilling Venezuela, Inc., and ENSCO de Venezuela,
S.R.L. (collectively, the "Excepted Entities") into an entity which is not the
Parent or a Restricted Subsidiary, or the sale by the Parent or any Restricted
Subsidiary of any of the Excepted Entities or substantially all of their assets,
shall be permitted hereunder, so long as no Rigs (other than the barge rig known
as the ENSCO 1) which are owned by the Parent or any of its Subsidiaries on the
date of this Agreement are owned directly or indirectly by such Excepted Entity
at the time of such merger, consolidation, or sale, and so long as no Debt
incurred in connection with the acquisition, construction, renovation, or
upgrade of any Rig that is owned by such Excepted Entity on the date of such
merger, consolidation, or sale is recourse to or guaranteed by the Parent or any
of its Subsidiaries and (B) a merger or consolidation of a Restricted Subsidiary
into any Person where the Restricted Subsidiary is not the surviving entity, or
the sale or other disposition of all or substantially all of a Restricted
Subsidiary's assets shall be permitted if (x) the fair market value of all
consideration paid or payable (whether paid or payable in money, stock, or some
other form, including, without limitation, by promissory note or some other
installment obligation) on account of all such mergers, consolidations, sales
and other dispositions does not exceed $350,000,000 in any fiscal year of the
Parent, (y) no Event of Default shall have occurred and be continuing, and (z)
after giving effect to the merger, consolidation, sale or other disposition on a
pro forma basis, there would be no Event of Default.
 
(e) Multiemployer Plans or Multiple Employer Plans.  Except as already existing
as of the date of this Agreement, create or otherwise cause or permit to exist
or become effective, or permit any Restricted Subsidiary to create or otherwise
cause or permit to exist or become effective, any Multiemployer Plan or Multiple
Employer Plan to which the Parent or any Restricted Subsidiary makes or accrues
an obligation to make any contribution.
 

 
-61-

--------------------------------------------------------------------------------

 

(f) Compliance with ERISA.  (i) Terminate any Plan, or permit any Restricted
Subsidiary to terminate any Plan, so as to result in any liability of the Parent
and the Restricted Subsidiaries to the PBGC in excess of $125,000,000, or
(ii) permit to exist any occurrence of a Termination Event with respect to any
Plan of the Parent or any Restricted Subsidiary for which there is an
Insufficiency in excess of $125,000,000.
 
(g) ERISA Liabilities.  Create or suffer to exist, or permit any Restricted
Subsidiary to create or suffer to exist, any ERISA Liabilities if immediately
after giving effect to such ERISA Liabilities, the aggregate amount of ERISA
Liabilities of the Parent and its Restricted Subsidiaries would exceed
$125,000,000.
 
(h) Affiliate Transactions.  Make or permit any Restricted Subsidiary to make,
directly or indirectly, any Investment in any Affiliate, any transfer, sale,
lease or other disposition of any Property to any Affiliate, any purchase or
acquisition of any Property from an Affiliate or any other arrangement or
transaction directly or indirectly with or for the benefit of an Affiliate
(including guaranties and assumptions of obligations of an Affiliate); provided
that the following shall not be prohibited hereby: (i) any arrangement or other
transaction with an Affiliate which are on terms and conditions as favorable to
the Parent or such Restricted Subsidiary as those which would be obtained in a
comparable arm's length transaction with a Person not an Affiliate, (ii)
arrangements entered in the ordinary course of business with officers of the
Parent, (iii) customary fees paid to members of the Board of Directors of the
Parent, (iv) any and all transactions to be undertaken between the Parent and
any of its Restricted Subsidiaries or between Restricted Subsidiaries, and (v)
transactions otherwise expressly permitted herein.
 
(i) Business.  Engage, or permit any of its Restricted Subsidiaries to engage,
in any business if, as a result, the general nature of the business, taken on a
consolidated basis, which would then be engaged in by the Parent and its
Subsidiaries would be substantially changed from the general nature of the
business engaged in by the Parent and its Subsidiaries on the Effective Date.
 
(j) Use of Proceeds; Margin Regulations.  Use the proceeds of any Advance or
Letter of Credit (i) for any purpose other than for general corporate purposes
of the Loan Parties, capital expenditures and to backstop commercial paper to be
used for general corporate purposes of the Loan Parties; (ii) for any purpose
which violates or results in a violation of any law or regulation or this
Agreement; (iii) for any purpose which violates Regulation T, U or X of the
Federal Reserve Board; (iv) to extend credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation T, U or X of the Federal
Reserve Board); (v) for any purpose which would result in margin stock (within
the meaning of Regulation T, U or X of the Federal Reserve Board) comprising 25%
or more of the assets (including any Equity Interests held in treasury) of the
Parent and its Subsidiaries, taken as a whole or (vi) for any purpose which
would violate any sanctions program administered by the Office of Foreign Assets
Control of the United States of America (Title 31, Code of Federal Regulations,
Chapter V, as amended), including, but not limited to, the sanctions program
created pursuant to the Comprehensive Iran Sanctions, Accountability and
Divestment Act of 2010 and any of the provisions of the Regulations of the
United States of America Governing Transactions in Foreign Shipping of
Merchandise (Title 31, Code of Federal Regulations, Chapter V, Part 505, as
amended), as in effect from time to time.
 

 
-62-

--------------------------------------------------------------------------------

 

(k) Restrictions on Payment of Dividends, Etc.  Permit any of its Restricted
Subsidiaries to enter into any agreement limiting the ability of any Restricted
Subsidiary to pay dividends or make loans and advances to any other Restricted
Subsidiary or to the Parent; provided, however, notwithstanding the foregoing
prohibition contained in this clause (k), a Restricted Subsidiary shall not be
prohibited from entering into an agreement which restricts or limits the ability
of such Restricted Subsidiary to pay dividends or distribute or otherwise assign
revenues to any Person,
 
(i) for purposes of securing (A) Debt incurred by the Parent or such Restricted
Subsidiary to acquire, construct, renovate, or upgrade any drilling rig or
marine transportation vessel (including without limitation the Rigs) which is
not owned by the Parent or any of its Subsidiaries on the Effective Date, or (B)
Debt that is a refinancing of Debt described in clause (i)(A) above and that is
permitted under clause (xii) of the definition of "Permitted Debt" and clause
(xiii)(c) or (xiv)(c) of the definition of "Permitted Liens," in each case, so
long as (x) any such restriction or limitation applies only to the earnings,
revenues, or cash flow of such drilling rig or marine transportation vessel
(including without limitation a Rig) acquired, constructed, renovated, or
upgraded and (y) if such agreement is entered into pursuant to clause (i)(B)
above, the terms of such agreement are not materially more restrictive than the
original agreement,
 
(ii) if the Restricted Subsidiary party thereto is a non-wholly owned Subsidiary
of the Parent and such agreement was existing at the time such Restricted
Subsidiary was acquired by Parent or one of its Subsidiaries, and was not
created in contemplation of such acquisition, and the limitations therein apply
only to the property or Equity Interests of such Restricted Subsidiary at the
time of such acquisition (and accessions, improvements and replacements in
respect of such property) or
 
(iii) if such restrictions are temporary restrictions with respect to dividends,
distributions or assignments by a Restricted Subsidiary contained in a written,
enforceable agreement for the disposition of all or substantially all of the
outstanding Equity Interests or assets of such Restricted Subsidiary, provided
that such disposition is otherwise permitted hereunder.
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01. Events of Default.  If any of the following events ("Events of
Default") shall occur and be continuing:
 
(a) Any Borrower shall fail to pay (i) any principal or any interest hereunder
or on any Note when due, (ii) any amount payable pursuant to Section 2.18(c) or
Section 2.21(b)(i) when due or (iii) any fee or other amount due hereunder or
under any other Loan Document to which it is a party for more than three
Business Days after such fee or other amount becomes due and payable; or
 

 
-63-

--------------------------------------------------------------------------------

 

(b) Any Loan Party (other than a Borrower) shall fail to pay any amount payable
by it under any Loan Document to which it is a party for more than three
Business Days after such amount becomes due and payable; or
 
(c) Any representation or warranty made by any Loan Party (or any of its
respective officers, agents or representatives) (including representations and
warranties deemed made pursuant to Section 3.02, Section 3.03 or Section 3.04)
under or in connection with any Loan Document to which it is a party shall prove
to have been incorrect in any material respect when made or deemed made; or
 
(d) Any Loan Party (i) shall fail to perform or observe any term, covenant or
agreement applicable to such Person contained in Section 5.01(c), (e), (g), or
(i), and such failure shall remain unremedied for 30 days after the earlier of
(x) the date an officer of any Loan Party has actual knowledge of such failure
and (y) the date written notice thereof shall have been given to any Loan Party
by the Administrative Agent at the request of any Bank; (ii) shall fail to
perform or observe any term, covenant or agreement applicable to such Person
contained in Section 5.01(f), and such failure shall remain unremedied for 5
Business Days after the earlier of (x) the date an officer of any Loan Party has
actual knowledge of such failure and (y) the date written notice thereof shall
have been given to any Loan Party by the Administrative Agent at the request of
any Bank; or (iii) shall fail to perform or observe any term, covenant or
agreement applicable to such Person contained herein or in any other Loan
Document that is not covered by Section 6.01(a), Section 6.01(b) or clause (i)
or clause (ii) of this Section 6.01(d); or
 
(e) The Parent or any of its Subsidiaries shall (i) fail to pay any principal of
or premium or interest on any Debt which is outstanding in the principal amount
of at least $125,000,000 in the aggregate, of the Parent or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or (ii) default in the
observance or performance of any covenant or obligation contained in any
agreement or instrument relating to any Debt which is outstanding in the
principal amount of at least $125,000,000 or permit or suffer any other event to
occur or condition to exist under any agreement or instrument relating to any
such Debt, and such default or other event or condition shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect thereof is to accelerate, or to permit the acceleration of, the
maturity of such Debt or require such Debt to be prepaid prior to the stated
maturity thereof; or
 
(f) Any Loan Party or any of the Material Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of the Material Subsidiaries seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), shall remain undismissed or unstayed for a period of 60 days;
or any Loan Party or any of the Material Subsidiaries shall take any action to
authorize any of the actions set forth above in this subsection (e); or
 

 
-64-

--------------------------------------------------------------------------------

 

(g) Any judgment, decree or order for the payment of money, the uninsured
portion of which is in excess of $125,000,000, shall be rendered against any
Loan Party or any of the Material Subsidiaries and remains unsatisfied and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment, decree or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment, decree or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
 
(h) Any Termination Event as defined in clause (b), (d) or (e) of the definition
thereof with respect to a Plan shall have occurred and, 30 days after notice
thereof shall have been given to the Parent by the Administrative Agent, (i)
such Termination Event shall still exist and (ii) the sum (determined as of the
date of occurrence of such Termination Event) of the liabilities to the PBGC
resulting from all such Termination Events is equal to or greater than
$125,000,000; or
 
(i) Any Loan Party shall have been notified by the sponsor of a Multiemployer
Plan that it has incurred Withdrawal Liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans in connection with Withdrawal Liabilities (determined as of
the date of such notification), exceeds $125,000,000 or requires payments
exceeding $25,000,000 in any year; or
 
(j) Any Loan Party shall have been notified by the sponsor of a Multiemployer
Plan that such Multiemployer Plan is in reorganization or is being terminated,
within the meaning of Title IV of ERISA, if as a result of such reorganization
or termination the aggregate annual contributions of the Loan Parties to all
Multiemployer Plans which are then in reorganization or being terminated have
been or will be increased over the amounts contributed to such Multiemployer
Plans for the respective plan years which include the Effective Date by an
amount exceeding $125,000,000 in the aggregate; or
 
(k) A Change of Control occurs;
 
(l) Any event occurs creating any ERISA Liabilities which could reasonably be
expected to have a Material Adverse Effect and such event is not cured within 30
days from the occurrence of such event; or
 
(m) The Credit Agreement, any Guaranty, or any Note, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in any manner the
validity or enforceability of the Credit Agreement, any Guaranty, or any Note;
 

 
-65-

--------------------------------------------------------------------------------

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, by notice to the Borrowers,
declare the obligation of each Issuing Bank to issue Letters of Credit to be
terminated and the obligation of each Bank to make Advances to be terminated,
whereupon each such obligation and all of the Commitments shall forthwith
terminate, (ii) shall at the request, or may with the consent, of the Majority
Banks, by notice to the Borrowers, declare the Obligations to be forthwith due
and payable, whereupon the Obligations shall become and be forthwith due and
payable, without presentment, demand, protest, notice of intent to accelerate or
further notice of any kind, all of which are hereby expressly waived by each
Borrower, and (iii) shall at the request, or may with the consent, of the
Majority Banks, by notice to the Borrowers, and in addition to each Issuing
Bank's continuing right to demand payment of all Demand Loans, demand payment of
the maximum amount remaining available to be drawn under then outstanding
Letters of Credit (assuming compliance with all conditions for drawing
thereunder), and immediately upon the making of such demand by the
Administrative Agent, the Borrowers shall pay to the Administrative Agent such
amount so demanded to be held as Cash Collateral for the Letter of Credit
Liabilities; provided that in the event of an actual or deemed entry of an order
for relief with respect to a Borrower under the Bankruptcy Code, (a) the
obligation of each Issuing Bank to issue Letters of Credit, the obligation of
each Bank to make its Advances and all of the Commitments shall automatically be
terminated and (b) the Obligations and the maximum amount remaining available to
be drawn under then outstanding Letters of Credit (assuming compliance with all
conditions for drawing thereunder) shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Borrower.
 
ARTICLE VII
 
THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS
 
SECTION 7.01. Appointment and Authority.  Each Bank hereby irrevocably appoints
the Administrative Agent to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Banks, and neither the Borrowers nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
 

 
-66-

--------------------------------------------------------------------------------

 

SECTION 7.02. Administrative Agent Individually.
 
(a) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Bank as any other Bank and may exercise
the same as though it were not the Administrative Agent and the term "Bank" or
"Banks" shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Banks.
 
(b) Each Bank understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
"Agent's Group") are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 7.02 as "Activities") and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates.  Furthermore, the Agent's Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Borrowers,
another Loan Party or their respective Affiliates), including trading in or
holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates.  Each
Bank understands and agrees that in engaging in the Activities, the Agent's
Group may receive or otherwise obtain information (other than information
required to be delivered by the Administrative Agent to the Banks pursuant to
this Agreement) concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Banks that are not members of the
Agent's Group.  None of the Administrative Agent nor any member of the Agent's
Group shall have any duty to disclose to any Bank or use on behalf of the Banks,
and shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party) or to account for any revenue or profits obtained in connection
with the Activities, except that the Administrative Agent shall deliver or
otherwise make available to each Bank such documents as are expressly required
and provide such notifications as are expressly required by any Loan Document to
be transmitted by the Administrative Agent to the Banks.
 

 
-67-

--------------------------------------------------------------------------------

 

(c) Each Bank further understands that there may be situations where members of
the Agent's Group or their respective customers (including the Loan Parties and
their Affiliates) either now have or may in the future have interests or take
actions that may conflict with the interests of any one or more of the Banks
(including the interests of the Banks hereunder and under the other Loan
Documents).  Each Bank agrees that no member of the Agent's Group is or shall be
required to restrict its activities as a result of the Person serving as
Administrative Agent being a member of the Agent's Group, and that each member
of the Agent's Group may undertake any Activities without further consultation
with or notification to any Bank.  None of (i) this Agreement nor any other Loan
Document, (ii) the receipt by the Agent's Group of information (including
Information) concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) nor (iii)
any other matter shall give rise to any fiduciary or equitable duties (including
without limitation any duty of trust or confidence) owing by the Administrative
Agent or any member of the Agent's Group to any Bank including any such duty
that would prevent or restrict the Agent's Group from acting on behalf of
customers (including the Loan Parties or their Affiliates) or for its own
account, except that the Administrative Agent shall perform all of its
obligations that are expressly required by this Agreement or any other Loan
Document to which it is a party.
 
SECTION 7.03. Duties of Administrative Agent; Exculpatory Provisions.
 
(a) The Administrative Agent's duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers, but
shall be required to act or refrain from acting (and shall be fully protected in
so acting or refraining from acting) upon the written direction of the Majority
Banks (or such other number or percentage of the Banks as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under the Bankruptcy Code or other debtor relief
law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of the Bankruptcy Code or other debtor relief
law.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Banks (or
such other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.01) or (ii) in the absence of its own
gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default or the event or events that give or
may give rise to any Default unless and until the Parent or any Bank shall have
given notice to the Administrative Agent describing such Default and such event
or events.
 

 
-68-

--------------------------------------------------------------------------------

 

(c) Neither the Administrative Agent nor any member of the Agent's Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement or any other Loan Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
the Collateral Documents or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any "know your
customer" or other checks in relation to any person on behalf of any Bank and
each Bank confirms to the Administrative Agent that it is solely responsible for
any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.
 
SECTION 7.04. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of an Advance, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Bank unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Bank prior to the making of such Advance or the issuance of such Letter of
Credit, and in the case of a Borrowing, such Bank shall not have made available
to the Administrative Agent such Bank's ratable portion of such Borrowing.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers or any other Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
SECTION 7.05. Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VII and Section 8.05 (as though
such sub-agents were the "Administrative Agent" under the Loan Documents) as if
set forth in full herein with respect thereto.
 

 
-69-

--------------------------------------------------------------------------------

 

SECTION 7.06. Non-Reliance on Administrative Agent and Other Banks.
 
(a) Each Bank confirms to the Administrative Agent, the Issuing Banks, each
other Bank and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, the Issuing Banks, any other Bank or any of their
respective Related Parties, of evaluating the merits and risks (including tax,
legal, regulatory, credit, accounting and other financial matters) of (x)
entering into this Agreement, (y) making Advances and other extensions of credit
hereunder and under the other Loan Documents and (z) in taking or not taking
actions hereunder and thereunder, (ii) is financially able to bear such risks
and (iii) has determined that entering into this Agreement and making Advances
and other extensions of credit hereunder and under the other Loan Documents is
suitable and appropriate for it.
 
(b) Each Bank acknowledges that (i) it is solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Banks, any other Bank or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Administrative Agent, the Issuing Banks, any other
Bank or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Agreement and the other Loan Documents based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:
 
(i) the financial condition, status and capitalization of the Borrowers and each
other Loan Party;
 
(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
 
(iii) determining compliance or non-compliance with any condition hereunder to
the making of an Advance, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;
 
(iv) the adequacy, accuracy and/or completeness of any information delivered by
the Administrative Agent, the Issuing Banks, any other Bank or by any of their
respective Related Parties under or in connection with this Agreement or any
other Loan Document, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document; provided that
this Section 7.06(b)(iv) shall not affect any express obligations of
Administrative Agent, any Issuing Bank, or any Bank under this Agreement to
provide notices or information.
 

 
-70-

--------------------------------------------------------------------------------

 

SECTION 7.07. Indemnification.  The Banks agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrowers), ratably according to the
respective principal amounts of the Notes then held by each of them (or if no
principal of the Notes is at the time outstanding or if any principal of the
Notes is held by any Person which is not a Bank, ratably according to the
respective amounts of their Commitments then existing, or, if no such principal
amounts are then outstanding (or if any principal of the Notes is held by any
Person which is not a Bank) and no Commitments are then existing, ratably
according to the respective amounts of the Commitments existing immediately
prior to the termination thereof), from and against any and all claims, damages,
losses, liabilities and expenses (including reasonable fees and disbursements of
counsel) of any kind or nature whatsoever which may be imposed on, incurred by,
or asserted against the Administrative Agent in any way relating to or arising
out of any of the Loan Documents or any action taken or omitted by the
Administrative Agent under the Loan Documents (expressly including any such
claim, damage, loss, liability or expense attributable to the ordinary, sole or
contributory negligence of such indemnified party, but excluding any such claim,
damage, loss, liability or expense determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of the Administrative Agent).  it is the intent
of the parties hereto that the Administrative Agent shall, to the extent
provided in this Section 7.07, be indemnified for its own ordinary, sole or
contributory negligence.  Without limitation of the foregoing, each Bank agrees
to reimburse the Administrative Agent promptly upon demand for such Bank's
ratable share of any reasonable out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, the Loan
Documents, or any of them, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrowers.
 
SECTION 7.08. No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as Syndication Agent,
Co-Documentation Agents, Joint Lead Arrangers or Joint Book Managers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Bank hereunder.
 

 
-71-

--------------------------------------------------------------------------------

 

SECTION 7.09. Resignation by the Administrative Agent.  (a) The Administrative
Agent may at any time give notice of its resignation to the Parent and the
Banks.  Upon receipt of any such notice of resignation, the Majority Banks shall
have the right, in consultation with the Parent, to appoint a successor, which
shall be a commercial bank or trust company reasonably acceptable to the
Parent.  If no such successor shall have been so appointed by the Majority Banks
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (such 30-day period, the
"Bank Appointment Period"), then the retiring Administrative Agent may on behalf
of the Majority Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above.  In addition and without any obligation on the
part of the retiring Administrative Agent to appoint, on behalf of the Majority
Banks, a successor Administrative Agent, the retiring Administrative Agent may
at any time upon or after the end of the Bank Appointment Period notify the
Parent and the Majority Banks that no qualifying Person has accepted appointment
as successor Administrative Agent and the effective date of such retiring
Administrative Agent's resignation which effective date shall be no earlier than
three Business Days after the date of such notice.  Upon the resignation
effective date established in such notice and regardless of whether a successor
Administrative Agent has been appointed and accepted such appointment, the
retiring Administrative Agent's resignation shall nonetheless become effective
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations as Administrative Agent hereunder and under the other Loan
Documents and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Bank directly, until such time as the Majority Banks appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent and such successor.  After the
retiring Administrative Agent's resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 8.05 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
(b) Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Parent and the
Majority Banks otherwise, also act to relieve such Person and its Affiliates of
any obligation to advance or issue new, or extend existing, Letters of Credit
where such advance, issuance or extension is to occur on or after the effective
date of such resignation.  Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, (ii) the retiring Issuing Bank shall be discharged from all of its
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.
 

 
-72-

--------------------------------------------------------------------------------

 

SECTION 7.10. Issuing Banks' Reliance, Etc.  None of the Issuing Banks nor any
of their directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with any Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  No Issuing Bank shall have, by reason of this Agreement or any other
Loan Document a fiduciary relationship in respect of any Bank or the holder of
any Note; and nothing in this Agreement or any other Loan Document, expressed or
implied, is intended or shall be so construed as to impose upon it any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein.  Without limitation of the generality of the
foregoing, each Issuing Bank: (i) may treat the payee of any Note as the holder
thereof until it receives and executes an Assignment and Acceptance entered into
by the Bank that is payee of such Note, as assignor, and an Eligible Assignee,
as assignee, as provided in Section 8.06, (ii) may consult with legal counsel
(including counsel for the Borrowers), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Bank
and shall not be responsible to any Bank for any statements, warranties or
representations (whether written or oral) made in or in connection with any Loan
Document or any other instrument or document furnished pursuant hereto or in
connection herewith; (iv) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
any Loan Document or any other instrument or document furnished pursuant hereto
or in connection herewith on the part of the Borrowers or any other Person or to
inspect the property (including the books and records) of the Borrowers or any
other Person; (v) shall not be responsible for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any other instrument or document furnished pursuant hereto or in connection
herewith; and (vi) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier, cable or telex) believed by it to be
genuine and signed, given or sent by the proper party or parties except for
liability determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from its gross negligence or willful
misconduct.
 
SECTION 7.11. Issuing Banks and Their Affiliates.  With respect to its
Commitment, the Advances made by it and the Notes issued to it, each Bank which
is also an Issuing Bank shall have the same rights and powers under the Loan
Documents as any other Bank and may exercise the same as though it were not an
Issuing Bank; and the term "Bank" or "Banks" shall, unless otherwise expressly
indicated, include any Bank serving as an Issuing Bank in its individual
capacity.  Any Bank serving as an Issuing Bank and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Parent, any of its Subsidiaries and any Person who may do business
with or own securities of the Parent or any of its Subsidiaries, all as if such
Bank were not an Issuing Bank and without any duty to account therefor to the
Banks.
 
SECTION 7.12. Resignation by an Issuing Bank.  (a) Any Issuing Bank may resign
from the performance of all its functions and duties hereunder and under the
other Loan Documents at any time by giving 15 Business Days' prior written
notice to the Administrative Agent, the Parent, each other Issuing Bank and the
Banks.  Such resignation shall take effect upon the appointment of a successor
Issuing Bank pursuant to clauses (b) and (c) below or as otherwise provided
below.
 

 
-73-

--------------------------------------------------------------------------------

 

(b) Upon any such notice of resignation, the Majority Banks shall have the right
to appoint a successor Issuing Bank which shall be a commercial bank or trust
company reasonably acceptable to the Parent.
 
(c) If a successor to a resigning Issuing Bank shall not have been so appointed
within such 15 Business Day period, the resigning Issuing Bank, with the consent
of the Parent (which consent will not be unreasonably withheld), shall have the
right to then appoint a successor Issuing Bank who shall serve as an Issuing
Bank until such time, if any, as the Majority Banks appoint a successor Issuing
Bank as provided above.
 
(d) If no successor Issuing Bank has been appointed pursuant to clause (b) or
(c) above and shall have accepted such appointment by the 20th Business Day
after the date such notice of resignation was given by the resigning Issuing
Bank, the resigning Issuing Bank's resignation shall become effective.
 
(e) After any Issuing Bank's resignation hereunder as Issuing Bank, the
provisions of this Article VII and Section 8.04 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Issuing Bank under
this Agreement.
 
SECTION 7.13. Syndication Agent, Co-Documentation Agents, Joint Lead Arrangers,
Joint Book Managers, Etc.  The Syndication Agent, Joint Lead Arrangers, Joint
Book Managers, and Co-Documentation Agents have no duties or obligations under
this Agreement.  None of the Syndication Agent, Joint Lead Arrangers, Joint Book
Managers, or Co-Documentation Agents shall have, by reason of this Agreement or
the Notes, a fiduciary relationship in respect of any Bank or the holder of any
Note, and nothing in this Agreement or the Notes, express or implied, is
intended or shall be construed to impose on any such agent or arranger any
obligation in respect of this Agreement or the Notes.
 
SECTION 7.14. Removal of Administrative Agent.  Anything herein to the contrary
notwithstanding, if at any time the Majority Banks determine that the Person
serving as Administrative Agent is (without taking into account any provision in
the definition of "Defaulting Lender" requiring notice from the Administrative
Agent or any other party) a Defaulting Lender, the Majority Banks may by notice
to the Parent and such Person remove such Person as Administrative Agent and, in
consultation with the Parent, appoint a replacement Administrative Agent
hereunder.  Such removal will, to the fullest extent permitted by applicable
law, be effective on the earlier of (i) the date a replacement Administrative
Agent is appointed and (ii) the date 30 days after the giving of such notice by
the Majority Banks (regardless of whether a replacement Administrative Agent has
been appointed).
 
SECTION 7.15. Cure of Defaulting Lender.  If the Parent, the Administrative
Agent and the Issuing Banks agree in writing in their discretion that a Bank is
no longer a Defaulting Lender or Potential Defaulting Lender, as the case may
be, the Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any amounts then
held in the segregated account referred to in Section 2.21), such Bank will, to
the extent applicable, purchase at par such portion of outstanding Advances and
Letter of Credit Liabilities of the other Banks and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Credit Extensions of the Banks to be on a pro rata basis in accordance with
their respective Commitments, whereupon such Bank will cease to be a Defaulting
Lender or Potential Defaulting Lender and will be a Non-Defaulting Lender (and
such Credit Extension of each Bank will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while such Bank was a Defaulting Lender; and provided
further that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender or Potential Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Bank's having been a Defaulting Lender
or Potential Defaulting Lender.
 

 
-74-

--------------------------------------------------------------------------------

 

ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.01. Amendments, Etc.  No amendment or waiver of any provision of any
Loan Document, nor consent to any departure by any Loan Party therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Majority Banks, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
amendment, waiver or consent shall, unless in writing and signed by all the
Banks affected thereby, do any of the following: (a) waive any of the conditions
specified in Article III, (b) increase or extend any Commitment of any Bank or
subject any Bank to any additional obligation, (c) forgive or reduce the pricing
of, principal of, or rate of interest on, the Notes or any fees or other amounts
payable hereunder, (d) postpone any date fixed for any payment of principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, (e)
take any action which requires the signing of all the Banks pursuant to the
terms of any Loan Document, (f) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Notes which shall be required for
the Banks or any of them to take any action under any Loan Document, (g) amend
this Section 8.01, (h) release the Guaranties, and (i) modify Section 2.14(a) or
any provision of Section 2.15(a) that deals with the ratable treatment of the
Banks; and provided further that (x) no amendment, waiver or consent shall,
unless in writing and signed by the Issuing Banks in addition to the Banks
required above to take such action, affect the rights or duties of the Issuing
Banks under any Loan Document, (y) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Banks
required above to take such action, affect the rights or duties of the
Administrative Agent under any Loan Document and (z) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Anything herein to the contrary notwithstanding, during
such period as a Bank is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Bank will not be entitled to vote in respect of amendments,
waivers, determinations, consents, or notifications hereunder or under any other
Loan Document, and the Commitment, outstanding Advances, and other extensions of
credit of such Bank hereunder will not be taken into account in determining
whether the Majority Banks or all of the Banks, as required, have approved any
such amendment, waiver, determination, consent, or notification (and the
definition of "Majority Banks" will automatically be deemed modified accordingly
for the duration of such period); provided, that any such amendment, waiver,
determination, consent, or notification that would increase or extend the term
of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.  If a Defaulting Lender's consent to an amendment, waiver,
determination, consent, or notification is required pursuant to this Section
8.01 or any other provision in the Loan Documents, and such Defaulting Lender
has failed to respond to a written request from the Administrative Agent to
approve such waiver, amendment, determination, consent, or notification for 30
days after such Defaulting Lender's receipt of such request, such Defaulting
Lender will be deemed to have approved such amendment, waiver, determination,
consent, or notification.  Anything herein to the contrary notwithstanding, the
Banks hereby irrevocably authorize the Administrative Agent to release (i) any
Guarantor that becomes a Guarantor pursuant to Section 5.01(k) in accordance
with the terms and conditions set forth in Section 5.01(k) and the Guaranty to
which such Guarantor is a party and (ii) any Borrower that becomes a Borrower
pursuant to Section 5.01(k) in accordance with the terms and conditions set
forth in Section 5.01(k) and the Borrower Counterpart to which such Borrower is
a party and release such Borrower as an obligor under any Note to which it is a
party.
 

 
-75-

--------------------------------------------------------------------------------

 

SECTION 8.02. Notices, Etc.
 
(a) All notices, demands, requests, consents and other communications provided
for hereunder shall be in writing or by any telecommunication device capable of
creating a written record (including electronic mail), and mailed, telecopied,
or delivered, if to the Parent, at the address or telecopier number set forth
below:
 
Ensco plc
                                                6 Chesterfield Gardens
London W1J 5BQ
United Kingdom
Attn:  Chief Financial Officer
Telephone:  44 (0) 207 659 4600
Facsimile:  44 (0) 207 409 0399

 
with a copy to:

 
Ensco Treasury Department
Attn:           Treasurer
500 N. Akard, Suite 4300
Dallas, TX  75201-3331
Phone:  214-397-3000
Fax:  214-397-3670
Email:  treasury@enscoplc.com and/or mhowe@enscoplc.com
 
without limiting the provisions of Section 2.20, if to EII or EUI, at the
address or telecopier number set forth below:
 
ENSCO International Incorporated
(or, in the case of EUI, ENSCO United
Incorporated c/o ENSCO International Incorporated)
500 N. Akard, Suite 4300
Dallas, TX 75201-3331
Attn:  General Counsel
Phone: (214) 397-3000
Fax: (214) 397-3371
Email: cmoomjian@enscoplc.com

 
with a copy to:

 
ENSCO Treasury Department
Attn:  Treasurer
500 North Akard, Suite 4300
Dallas, Texas  75201-3331
Telephone:  214-397-3000
Facsimile:  214-397-3670
Email:  treasury@enscoplc.com and/or mhowe@enscoplc.com


 

 
-76-

--------------------------------------------------------------------------------

 

without limiting the provisions of Section 2.20, if to EUL, at the address or
telecopier number set forth below:
 
ENSCO Universal Limited
c/o Ensco plc
6 Chesterfield Gardens
London W1J 5BQ
United Kingdom
Telephone:  44 (0) 207 659 4600
Facsimile:  44 (0) 207 409 0399

 
with a copy to:

 
Ensco Treasury Department
Attn:  Treasurer
500 N. Akard, Suite 4300
Dallas, TX  75201-3331
Phone:  214-397-3000
Fax:  214-397-3670
Email:  treasury@enscoplc.com and/or mhowe@enscoplc.com

 
without limiting the provisions of Section 2.20, if to EOIC, at the address or
telecopier number set forth below:
 
ENSCO Offshore International Company
c/o its Registered Office
Trident Trust Company (Cayman) Limited
P. O. Box 847
One Capital Place
Grand Cayman
Cayman Islands, BWI
Phone:  345-949-0880
Fax:  345-949-0881

 
with a copy to:

 
Ensco Treasury Department
Attn:  Treasurer
500 N. Akard, Suite 4300
Dallas, TX  75201-3331
Phone:  214-397-3000
                         Fax:  214-397-3670
                         Email:  treasury@enscoplc.com and/or mhowe@enscoplc.com


 

 
-77-

--------------------------------------------------------------------------------

 

if to Global, at the address or telecopier number set forth below:
 
ENSCO Global Limited
c/o its Registered Office – Maples Corporate Services Limited
P.O. Box 309
Ugland House
Grand Cayman
KY1-1104, Cayman Islands
Fax:  345-949-8080
 
with a copy to:

 
Ensco Treasury Department
Attn:  Treasurer
500 N. Akard, Suite 4300
Dallas, TX  75201-3331
Phone:  214-397-3000
Fax:  214-397-3670
Email:  treasury@enscoplc.com and/or mhowe@enscoplc.com


if to any Bank or Issuing Bank, at its address for notices in such capacity
indicated on Schedule II; if to the Administrative Agent, at its address or
telecopier number set forth below:
 
Citibank, N.A.
1615 Brett Road
OPS III
New Castle, DE  19720
Attention:  Charles Huester
Telephone:  302-323-3188
Facsimile:    212-994-0961
Email:  charles.huester@citi.com


With a copy to:
 
Citibank, N.A.
388 Greenwich Street, 34th Floor
New York, NY 10013
Attention:  Robert Malleck
Telephone:  (212) 816-5435
Facsimile:   (212) 816-5429
Email:  robert.malleck@citi.com



 
-78-

--------------------------------------------------------------------------------

 

And, for Notices of Letter of Credit, with an email copy to:


Citibank, N.A.
Attention:  Elizabeth O'Hagan
Email:   elizabeth.ohagan@citigroup.com


or, as to the Loan Parties, the Administrative Agent, or the Issuing Banks, at
such other address as shall be designated by such party in a written notice to
the other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Parent, the Administrative
Agent, and the Issuing Banks.
 
(b) All notices, demands, requests, consents and other communications described
in clause (a) shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 8.03 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) subject to the limitations or exclusions upon those forms of Communications
that may not be transmitted by means of Approved Electronic Communications, and
other than any notice given to the Parent of an assignment under Section 8.06(a)
(which notice shall be delivered by hand, including any overnight courier
service, by mail, or by facsimile), if delivered by electronic mail or any other
telecommunications device, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided in clause (a); provided,
however, that notices and communications to the Administrative Agent or the
Issuing Banks pursuant to Article II or Article VII shall not be effective until
received by the Administrative Agent or the Issuing Banks.
 
(c) Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the Loan
Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Parent.  Nothing in this clause (c) shall prejudice the
right of the Administrative Agent or any Bank to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that any Borrower effect delivery in such manner.
 

 
-79-

--------------------------------------------------------------------------------

 

SECTION 8.03. No Waiver; Remedies.  No failure on the part of any Bank, any
Issuing Bank or the Administrative Agent to exercise, and no delay in
exercising, any right under any Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by law.
 
SECTION 8.04. Costs, Expenses and Indemnity.  (a) The Borrowers agree to pay on
demand, (i) all reasonable costs and expenses of the Administrative Agent, the
Syndication Agent, and the Joint Lead Arrangers in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents and the other documents to be delivered under the Loan
Documents, including the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect to preparation, execution and delivery
of the Loan Documents and the satisfaction of the matters referred to in
Sections 3.01 and 3.02, and the reasonable costs and expenses of the Issuing
Banks in connection with any Letter of Credit, and (ii) all legal and other
costs and expenses, if any, of the Administrative Agent, the Issuing Banks and
each Bank in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of the Loan Documents and the other documents to
be delivered under the Loan Documents or incurred in connection with any
workout, restructuring or bankruptcy.
 
(b) If any payment or purchase of principal of, or Conversion of, any LIBOR
Advance or LIBOR Borrowing is made other than on the last day of an Interest
Period relating to such Advance, as a result of a payment, purchase or
Conversion pursuant to Section 2.07(f), 2.08, 2.09, 2.10, 2.11, 2.13, 2.16, or
2.19 or acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, the Borrowers shall, upon demand by any Bank (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Bank any amounts required to compensate such Bank for any
additional losses, costs or expenses (other than taxes, which are dealt with in
Section 2.13) which it may reasonably incur as a result of such payment,
purchase or Conversion, including any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Bank to fund or maintain such
Advance.
 

 
-80-

--------------------------------------------------------------------------------

 

(c) The Borrowers agree, to the fullest extent permitted by law, to indemnify
and hold harmless the Administrative Agent, the Issuing Banks, the Joint Lead
Arrangers, the Joint Book Managers, the Syndication Agent, Co-Documentation
Agents, each Bank and each other agent, arranger and manager and each of their
respective Affiliates, directors, officers, employees and agents (collectively,
"Indemnified Parties") from and against any and all claims, damages, losses,
liabilities and expenses (including reasonable fees and disbursements of counsel
and claims, damages, losses, liabilities and expenses relating to environmental
matters, but excluding taxes, which are dealt with in Section 2.13)
(collectively, "Losses") for which any of them may become liable or which may be
incurred by or asserted against an Indemnified Party, in each case arising out
of, related to or in connection with (i) any transaction in which any proceeds
of all or any part of the Advances are applied or a Letter of Credit has been
issued, as applicable, (ii) breach by a Loan Party of any Loan Document,
(iii) violation by the Parent or any of its Subsidiaries of any Environmental
Law or any other law, rule, regulation or order, (iv) any Lien granted pursuant
to any Loan Document, (v) ownership by any Indemnified Party of any property
following foreclosure (or similar action) under any of the Loan Documents, to
the extent such Losses arise out of or result from (x) any Hazardous Materials
located in, on or under the property of the Parent or any Subsidiary on the date
of such foreclosure (or similar action) or (y) operation of any such property on
or before the date of such foreclosure (or similar action), including Losses
which are imposed upon Persons under any Environmental Law solely by virtue of
ownership, (vi) any Indemnified Party's being deemed an operator of any property
of the Parent or any of its Subsidiaries by a court or other Person, to the
extent such Losses  arise out of or result from any Hazardous Materials located
in, on or under any such property, or (vii) any investigation, litigation, or
proceeding, whether or not any Indemnified Party is a party thereto, related to
or in connection with any of the foregoing or any Loan Document (expressly
including any such losses attributable to the ordinary, sole or contributory
negligence or strict liability of such indemnified party, but excluding any such
losses determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such indemnified party).  It is the intent of the parties hereto
that each indemnified party shall, to the extent provided in this Section
8.04(c), be indemnified for their own ordinary, sole or contributory negligence
and their own strict liabilities.
 
(d) None of the Indemnified Parties shall be liable to any Borrower for amounts
constituting punitive, treble or exemplary damages arising out of or in
connection with any breach by any Indemnified Party of any of its obligations
hereunder.  No Borrower shall be liable to the Administrative Agent or the Banks
for amounts constituting punitive, treble or exemplary damages arising out of or
in connection with any breach by a Borrower of any of its obligations
hereunder.  The agreements in this Section shall survive the resignation of the
Administrative Agent, any Issuing Bank, the replacement of any Bank, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 
-81-

--------------------------------------------------------------------------------

 
 
SECTION 8.05. Right of Set-Off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Bank is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Bank to or for
the credit or the account of a Borrower against any and all of the obligations
of such Borrower now or hereafter existing under this Agreement and the Note
held by such Bank, irrespective of whether or not such Bank shall have made any
demand under this Agreement or such Note and although such obligations may be
unmatured; provided that in the event that any Defaulting Lender exercises any
such right of setoff, (x) all amounts so set off will be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.21 and, pending such payment, will be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks and the Banks and (y) the
Defaulting Lender will provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Bank agrees promptly to
notify such Borrower after any such set-off and application made by such Bank,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of each Bank under this Section are in
addition to other rights and remedies (including other rights of set-off) which
such Bank may have.

SECTION 8.06. Assignments and Participations.  (a) Each Bank may, in accordance
with applicable law, assign to one or more banks or other entities all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, the Advances owing to it and the Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under this Agreement
(including the Letter of Credit Liabilities held by the assigning Bank pursuant
to Section 2.18), (ii) except in the case of an assignment of all of a Bank's
rights and obligations under this Agreement, the sum of the Commitment of the
assigning Bank being assigned pursuant to each such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment) shall
in no event be less than $10,000,000 (and in increments of $1,000,000 in excess
thereof), (iii) each such assignment shall be to an Eligible Assignee, (iv) the
consent of the Administrative Agent and, if no Event of Default exists, the
Parent (such consent not to be unreasonably withheld) shall be required unless
such assignment is to a Bank or an Affiliate of a Bank that is not a Defaulting
Lender or Potential Defaulting Lender; provided however, that the Parent shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received written notice thereof (which notice shall be delivered by
hand, including any overnight courier service, by mail, or by facsimile), (v)
the consent of each Issuing Bank shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding),  (vi) the parties to
each such assignment shall execute and deliver to the Administrative Agent, for
recording by the Administrative Agent in the Register, an Assignment and
Acceptance, together with any Notes then held by such assigning Bank and any
Notes then held by such assignee and a processing and recordation fee of $3,500
and (vii) no such assignment will be made to any Defaulting Lender or Potential
Defaulting Lender or any of their respective subsidiaries, or any Person who,
upon becoming a Bank hereunder, would constitute any of the foregoing Persons
described in this clause (vii).  Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Bank
hereunder, (y) the Bank assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all of
an assigning Bank's rights and obligations under this Agreement, such Bank shall
cease to be a party hereto except that the rights under Sections 2.06, 2.10,
2.13 and 8.04 of such Bank shall continue with respect to events and occurrences
occurring before or concurrently with its ceasing to be a party hereto), and
(z) unless the Parent in its sole discretion otherwise consents, no such
assignee shall be entitled to receive any greater payment pursuant to
Sections 2.06, 2.10 and 2.13 than the assigning Bank would have been entitled to
receive with respect to the rights assigned to such assignee, except as a result
of circumstances arising after the date of such assignment.  Any assignment or
transfer by a Bank of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Bank of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.
 

 
-82-

--------------------------------------------------------------------------------

 

(b) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows:  (i) other than as provided in such
Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
any other instrument or document furnished pursuant hereto or in connection
herewith, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument or document
furnished pursuant hereto or in connection herewith; (ii) such assigning Bank
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of any Borrower or any other Person or the
performance or observance by any Borrower or any other Person of any of its
respective obligations under any Loan Document or any other instrument or
document furnished pursuant hereto or in connection herewith; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01(d) and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
the Issuing Banks, such assigning Bank or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement, any of the other Loan Documents or any other instrument or document;
(v) such assignee confirms that it is an Eligible Assignee; (vi) such assignee
appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers and discretion as are
reasonably incidental thereto; and (ix) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Bank.
 
(c) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the Banks
and the Commitment of and the principal amount of the Advances owing to, each
Bank from time to time (the "Register").  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent and the Banks may treat each Person whose
name is recorded in the Register as a Bank hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrowers or
any Bank at any reasonable time and from time to time upon reasonable prior
notice.
 

 
-83-

--------------------------------------------------------------------------------

 

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank and an assignee representing that it is an Eligible Assignee, together with
any Notes then held by such assigning Bank and any Notes then held by such
assignee, the Administrative Agent shall, if such Assignment and Acceptance has
been completed and is in substantially the form of Exhibit E, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt written notice thereof (which notice shall be
delivered by hand, including any overnight courier service, by mail, or by
facsimile) to the Borrowers.  Within five Business Days after its receipt of
such notice, an authorized officer of each Borrower shall execute and deliver to
the Administrative Agent (i) in exchange for any surrendered Notes a new Note
payable to the order of such Eligible Assignee (if a new Note is requested by
such Eligible Assignee) in an amount equal to its Commitment after giving effect
to such Assignment and Acceptance and, if the assigning Bank has retained a
Commitment hereunder, a new Note payable to the order of the assigning Bank (if
an new Note is requested by the assigning Bank) in an amount equal to the
Commitment retained by it hereunder (such new Notes, if any, shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Notes, if any, shall be dated the effective date of such Assignment
and Acceptance, shall be properly completed and shall otherwise be in
substantially the form of Exhibit B).
 
(e) Each Bank, in accordance with applicable law, may sell participations to one
or more banks or other entities (other than the Parent or any of its Affiliates)
in or to all or a portion of its rights and obligations under this Agreement
(including all or a portion of any of its Commitments, the Advances owing to it
and the Note held by it); provided that (i) such Bank's obligations under this
Agreement (including its Commitments to the Borrowers hereunder) shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Bank shall remain the
holder of any such Notes for all purposes of this Agreement, (iv) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Banks shall continue
to deal solely and directly with such Bank in connection with such Bank's rights
and obligations under this Agreement, (v) the terms of any such participation
shall not restrict such Bank's ability to make any amendment or waiver of this
Agreement or any Note or such Bank's ability to consent to any departure by a
Borrower therefrom without the approval of the participant, except that the
approval of the participant may be required to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, and (vi) unless the
Parent in its sole discretion otherwise consents, no such participant shall be
entitled to receive any greater payment pursuant to Sections 2.06, 2.10 and 2.13
than such Bank would have been entitled to receive with respect to the rights
assigned to such participant by such Bank except as a result of circumstances
arising after the date of such participation to the extent that such
circumstances affect other Banks and participants generally, and (vii) each
participant that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall provide to the Administrative Agent and
the Parent a U.S. Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the U.S. Internal Revenue
Service, duly completed and certifying that such participant is fully exempt
from United States withholding taxes with respect to all payments to be made to
such participant under such participation agreement, or other documents
satisfactory to the Parent and the Administrative Agent indicating that all
payments to be made to such participant under such participation agreement are
fully exempt from such withholding taxes, and neither the Borrowers nor the
Administrative Agent shall have any obligation to pay to any participant any
taxes, penalties, interest or other expenses, costs and losses incurred or
payable by the Borrowers or the Administrative Agent as a result of the failure
of such participant to obtain such additional duly completed and signed copies
of one or the other of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may be
required under then-current United States law or regulations to avoid United
States withholding taxes on payments in respect of all amounts to be received by
such participant.
 

 
-84-

--------------------------------------------------------------------------------

 

(f) Any Bank may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 8.06, disclose to the
assignee or participant or proposed assignee or participant any information
relating to the Borrowers or any of their Affiliates furnished to such Bank by
or on behalf of the Borrowers or any of their Affiliates; provided, that, prior
to any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to comply with Section 8.09.
 
(g) Notwithstanding any other provision set forth in this Agreement, any Bank
may at any time (i) create a security interest in all or any portion of its
rights under the Loan Documents (including the Advances owing to it and the
Notes held by it) including in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Board and (ii) upon notice to the
Borrowers and the Administrative Agent, assign all or any portion of its rights
and obligations under the Loan Documents to any of its Affiliates.
 
(h) Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, participants to the extent provided in
paragraph (e) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Banks) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(i) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder (including pursuant to Section 2.16), no such
assignment will be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Parent
and the Administrative Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Banks, and each other Bank (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Advances and participations in Letters of Credit in accordance with
its Ratable Portion.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
 
SECTION 8.07. Governing Law; Entire Agreement.  This Agreement and the Notes
shall be governed by, and construed in accordance with, the internal laws of the
State of New York.  This Agreement, the Notes, the other Loan Documents and any
fee letter pertaining hereto accepted by the Parent constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.
 

 
-85-

--------------------------------------------------------------------------------

 

SECTION 8.08. Interest.  It is the intention of the parties hereto that the
Administrative Agent, the Issuing Banks and each Bank shall conform strictly to
usury laws applicable to it, if any.  Accordingly, if the transactions with the
Administrative Agent, any Issuing Bank or any Bank contemplated hereby would be
usurious under applicable law, if any, then, in that event, notwithstanding
anything to the contrary in the Notes, this Agreement or any other agreement
entered into in connection with this Agreement or the Notes, it is agreed as
follows: (a) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received by
the Administrative Agent, any Issuing Bank or such Bank, as the case may be,
under the Notes, this Agreement or under any other agreement entered into in
connection with this Agreement or the Notes shall under no circumstances exceed
the maximum amount allowed by such applicable law and any excess shall be
cancelled automatically and, if theretofore paid, shall at the option of the
Administrative Agent, any Issuing Bank or such Bank, as the case may be, be
applied on the principal amount of the obligations owed to the Administrative
Agent, such Issuing Bank or such Bank, as the case may be, by the Loan Parties
or refunded by the Administrative Agent, such Issuing Bank or such Bank, as the
case may be, to the applicable Loan Party, and (b) in the event that the
maturity of any Note or other obligation payable to the Administrative Agent,
any Issuing Bank or such Bank, as the case may be, is accelerated or in the
event of any permitted prepayment, then such consideration that constitutes
interest under law applicable to the Administrative Agent, such Issuing Bank or
such Bank, as the case may be, may never include more than the maximum amount
allowed by such applicable law and excess interest, if any, to the
Administrative Agent, such Issuing Bank or such Bank, as the case may be,
provided for in this Agreement or otherwise shall be cancelled automatically as
of the date of such acceleration or prepayment and, if theretofore paid, shall,
at the option of the Administrative Agent, such Issuing Bank or such Bank, as
the case may be, be credited by the Administrative Agent, such Issuing Bank or
such Bank, as the case may be, on the principal amount of the obligations owed
to the Administrative Agent, such Issuing Bank or such Bank, as the case may be,
by the Loan Parties or refunded by the Administrative Agent, such Issuing Bank
or such Bank, as the case may be, to the applicable Loan Party.
 
SECTION 8.09. Confidentiality.  Each of the Administrative Agent, the Banks and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates' respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrowers and their obligations,
this Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the Parent
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Bank, any Issuing Bank or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.
 
For purposes of this Section, "Information" means all information received from
the Parent or any of its Subsidiaries relating to the Borrowers or any of their
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Bank or any
Issuing Bank on a non-confidential basis prior to disclosure by the Parent or
any of its Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 

 
-86-

--------------------------------------------------------------------------------

 
 
SECTION 8.10. Treatment of Information.
 
(a) Certain of the Banks may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non-public information with respect to any of the
Loan Parties or their securities ("Restricting Information").  Other Banks may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information.  Each Bank acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning such issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person.  Neither the Administrative Agent nor any of
its Related Parties shall, by making any Communications (including Restricting
Information) available to a Bank, by participating in any conversations or other
interactions with a Bank or otherwise, make or be deemed to make any statement
with regard to or otherwise warrant that any such information or Communication
does or does not contain Restricting Information nor shall the Administrative
Agent or any of its Related Parties be responsible or liable in any way for any
decision a Bank may make to limit or to not limit its access to Restricting
Information.  In particular, none of the Administrative Agent nor any of its
Related Parties (i) shall have, and the Administrative Agent, on behalf of
itself and each of its Related Parties, hereby disclaims, any duty to ascertain
or inquire as to whether or not a Bank has or has not limited its access to
Restricting Information, such Bank's policies or procedures regarding the
safeguarding of material, nonpublic information or such Bank's compliance with
applicable laws related thereto or (ii) shall have, or incur, any liability to
any Loan Party or Bank or any of their respective Related Parties arising out of
or relating to the Administrative Agent or any of its Related Parties providing
or not providing Restricting Information to any Bank.
 
       (b) Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Banks whether by posting to
the Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked "PUBLIC" if such Communications do not contain Restricting Information
which, at a minimum, shall mean that the word "PUBLIC" shall appear prominently
on the first page thereof, (ii) by marking Communications "PUBLIC," each Loan
Party shall be deemed to have authorized the Administrative Agent and the Banks
to treat such Communications as either publicly available information or not
material information (although, in this latter case, such Communications may
contain sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 8.09) with respect to such Loan Party or
its securities for purposes of United States Federal and state securities laws,
(iii) all Communications marked "PUBLIC" may be delivered to all Banks and may
be made available through a portion of the Approved Electronic Platform
designated "Public Side Information," and (iv) the Administrative Agent shall be
entitled to treat any Communications that are not marked "PUBLIC" as Restricting
Information and may post such Communications to a portion of the Approved
Electronic Platform not designated "Public Side Information."  Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Bank or any
other Person for any action taken by the Administrative Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which Restricting Information is provided to a Bank that may decide
not to take access to Restricting Information.  Nothing in this Section 8.10
shall modify or limit a Bank's obligations under Section 8.09 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.
 
(c) Each Bank acknowledges that circumstances may arise that require it to refer
to Communications that might contain Restricting Information.  Accordingly, each
Bank agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee's contact information) on such Bank's
administrative questionnaire provided to and in a form supplied by the
Administrative Agent.  Each Bank agrees to notify the Administrative Agent from
time to time of such Bank's designee's e-mail address to which notice of the
availability of Restricting Information may be sent by electronic transmission.
 
 
 
-87-

--------------------------------------------------------------------------------

 
 
(d) Each Bank acknowledges that Communications delivered hereunder and under the
other Loan Documents may contain Restricting Information and that such
Communications are available to all Banks generally.  Each Bank that elects not
to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other Banks
may have access to Restricting Information that is not available to such
electing Bank.  None of the Administrative Agent nor any Bank with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Bank or to use such Restricting Information on
behalf of such electing Bank, and shall not be liable for the failure to so
disclose or use, such Restricting Information.
 
(e) The provisions of the foregoing clauses of this Section 8.10 are designed to
assist the Administrative Agent, the Banks and the Loan Parties, in complying
with their respective contractual obligations and applicable law in
circumstances where certain Banks express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Banks hereunder or
thereunder may contain Restricting Information.  Neither the Administrative
Agent nor any of its Related Parties warrants or makes any other statement with
respect to the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Related Parties warrant or make any other
statement to the effect that a Loan Party's or Bank's adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Bank
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Banks and each Loan Party assumes the
risks associated therewith.
 
SECTION 8.11. USA Patriot Act Notice.  Each Bank and the Administrative Agent
(for itself and not on behalf of any Bank) hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Act"), it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Bank or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Act.
 
SECTION 8.12. Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of each
Loan Party in respect of any such sum due from it to the Administrative Agent or
the Banks hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the "Judgment Currency") other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the "Agreement Currency"), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Loan Party (or to any other Person who
may be entitled thereto under applicable law).
 

 
-88-

--------------------------------------------------------------------------------

 
 
      SECTION 8.13. Consent to Jurisdiction.  Each Loan Party hereby irrevocably
and unconditionally submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any action or proceeding brought by the Administrative Agent, any
Bank, or any Issuing Bank arising out of or relating to any Loan Documents, or
for recognition or enforcement of any judgment.  Each Loan Party hereby agrees
that a final nonappealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Each Loan Party agrees that any action or
proceeding brought by Parent or any of its Subsidiaries against the
Administrative Agent, any Bank, any Issuing Bank, or their Affiliates arising
out of or relating to any Loan Documents shall be brought exclusively in
the United States District Court for the Southern District of New York (or the
state courts sitting in the Borough of Manhattan in the event the Southern
District of New York lacks subject matter jurisdiction), and any appellate court
from any thereof.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Bank or any Issuing Bank may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in any court of
competent jurisdiction, including the jurisdictions of incorporation of any Loan
Party not incorporated in the United States.
 
SECTION 8.14. Appointment of Process Agent.
 
(a) Each of the Parent, EUL, Global, and EOIC hereby appoints, and shall
maintain the appointment of, CT Corporation System (the "Process Agent"), with
an office on the Effective Date at 111 Eighth Avenue, New York, NY 10011, as its
agent to receive on behalf of it and its properties service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding.  Such service may be made by mailing by certified mail a
copy of such process to the Parent, EUL, Global, or EOIC, as applicable, in care
of the Process Agent at the Process Agent's above address, with a copy to the
Parent, EUL, Global, or EOIC, as applicable, at its address specified herein,
and each of the Parent, EUL, Global, and EOIC hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf.  As an
alternative method of service, each of the Parent, EUL, Global, and EOIC also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing by certified mail of copies of such process to it at
its address specified herein.  Each of the Parent, EUL, Global, and EOIC agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Section shall affect the right of any
Bank or the Administrative Agent to serve legal process in any other manner
permitted by applicable law or affect the right of any Bank or the
Administrative Agent to bring any suit, action or proceeding against each of the
Parent, EUL, Global, and EOIC or its property in the courts of other
jurisdictions.
 
(b) Substantially concurrent with the Pride Merger Effective Date, the Parent
shall cause Pride International to appoint the Process Agent as its agent which
appointment shall be made and maintained in a manner substantially consistent
with the appointment of service in Section 8.14(a) above.


 
-89-

--------------------------------------------------------------------------------

 
 
SECTION 8.15. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 8.16. Waiver of Immunity. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS.
 
SECTION 8.17. Waiver of Consequential Damages.  EACH OF THE LOAN PARTIES, THE
ADMINISTRATIVE AGENT, THE ISSUING BANKS, AND THE BANKS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY ACTION OR
PROCEEDING REFERRED TO IN SECTION 8.13 ANY EXEMPLARY, PUNITIVE, SPECIAL OR
CONSEQUENTIAL DAMAGES; PROVIDED THAT NOTHING HEREIN SHALL CONSTITUTE A WAIVER BY
THE ADMINISTRATIVE AGENT, ANY ISSUING BANK, OR ANY BANK OF ANY RIGHT TO RECEIVE
FULL PAYMENT OF ALL OBLIGATIONS OWED BY ANY BORROWER UNDER THE LOAN DOCUMENTS.
 
SECTION 8.18. Posting of Approved Electronic Communications.
 
(a) Each of the Banks and each Loan Party agree that the Administrative Agent
may, but shall not be obligated to, make the Approved Electronic Communications
available to the Banks by posting such Approved Electronic Communications on
IntraLinks™, Debt Domain, or a substantially similar electronic platform chosen
by the Administrative Agent to be its electronic transmission system (the
"Approved Electronic Platform").
 

 
-90-

--------------------------------------------------------------------------------

 

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Banks and each Loan Party
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution.  In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Banks and each Loan Party hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
 
(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED "AS IS" AND "AS AVAILABLE".  NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OTHER MEMBER OF THE AGENT'S GROUP WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
 
(d) Each of the Banks and each Loan Party agree that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Approved Electronic Communications on the Approved Electronic
Platform in accordance with the Administrative Agent's generally-applicable
document retention procedures and policies.
 
SECTION 8.19. Margin Stock.  Each Bank and each Issuing Bank hereby represents
to the other Banks, Issuing Banks, and Administrative Agent that it is not
relying on margin stock as collateral in extending, issuing, or maintaining any
Advance or Letter of Credit.
 
SECTION 8.20. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
 
SECTION 8.21. Domicile of Loans.  Subject to Section 2.13(f), each Bank may
transfer and carry its loans at, to or for the account of any office, Subsidiary
or Affiliate of such Bank provided that no Bank shall be relieved of its
Commitment as a result thereof.
 

 
-91-

--------------------------------------------------------------------------------

 

SECTION 8.22. Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Loan Parties, the Issuing Banks and the
Administrative Agent and when the Administrative Agent shall have, as to each
Bank, either received a copy of a signature page hereof executed by such Bank or
been notified by such Bank that such Bank has executed it and thereafter shall
be binding upon and inure to the benefit of and be enforceable by each Borrower,
the Administrative Agent, each Issuing Bank and each Bank and their respective
successors and assigns, except that the Borrowers shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of the Administrative Agent and each Bank.
 
SECTION 8.23. Amendment and Restatement.  This Agreement represents an amendment
and restatement of the Existing Credit Agreement.  Any indebtedness under the
Existing Credit Agreement continues under this Agreement, and the execution of
this Agreement does not indicate a payment, satisfaction, novation, or discharge
thereof.
 
[Signature pages follow.]
 

 
-92-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
BORROWERS AND GUARANTORS:
 
ENSCO PLC, as a Borrower and a Guarantor
 
By: /s/ James W. Swent
III                                                                       
Name:  James W. Swent III
Title:   Senior Vice President and Chief Financial     Officer
 
ENSCO INTERNATIONAL INCORPORATED, as a Borrower and a Guarantor
 
By:  /s/ Tom L.
Rhoades                                                                       
Name: Tom L. Rhoades
Title: Vice President and Treasurer
 


 
ENSCO UNIVERSAL LIMITED, as a Borrower
 
By:  /s/ James W. Swent
III                                                                       
Name: James W. Swent III
Title: Secretary
 


ENSCO OFFSHORE INTERNATIONAL
COMPANY, as a Borrower
 
By:  /s/ Derek A.
Sangster                                                                       
Name: Derek A. Sangster
Title:  Vice President, Secretary and Treasurer
 
ENSCO GLOBAL LIMITED, as a Guarantor
 
By:  /s/ Tom L.
Rhoades                                                                       
Name: Tom L. Rhoades
Title: Assistant Treasurer
 

 
F-1

--------------------------------------------------------------------------------

 

ENSCO UNITED INCORPORATED, as a Guarantor
 
By:  /s/ Tom L.
Rhoades                                                                       
Name: Tom L. Rhoades
Title: Vice President and Treasurer
 



 
F-2

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:
 
CITIBANK, N.A., as Administrative Agent
 
By:  /s/ Shannon
Sweeney                                                                       
Name:  Shannon Sweeney
Title:   Vice President
 



 
F-3

--------------------------------------------------------------------------------

 

BANKS, ISSUING BANKS AND OTHER AGENTS:
 


 
 
CITIBANK, N.A., as a Bank and an Issuing Bank

 
By:  /s/ Shannon
Sweeney                                                                       
Name:  Shannon Sweeney
Title:    Vice President
 

 
F-4

--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank and an Issuing Bank
 




By:  /s/ Philippe
Sandmeier                                                                       
 
Name:  Philippe Sandmeier

 
Title:    Managing Director





By:  /s/ Ming K.
Chu                                                                       
 
Name:  Ming K. Chu

 
Title:    Vice President



 


 

 
F-5

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC., as Syndication Agent
 




By:  /s/ Robert
Danziger                                                                       
 
Name:  Robert Danziger

 
Title:    Managing Director





By:  /s/ Virginia
Cosenza                                                                       
 
Name:  Virginia Cosenza

 
Title:    Vice President


 
F-6

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank, an Issuing Bank and a
Co-Documentation Agent




By:  /s/ T. Alan
Smith                                                                       
 
Name:  T. Alan Smith

 
Title:    Managing Director




 
F-7

--------------------------------------------------------------------------------

 

DNB NOR BANK ASA, as a Bank, an Issuing Bank and a Co-Documentation Agent




By:  /s/ Barbara
Gronquist                                                                       
 
Name:  Barbara Gronquist

 
Title:    Senior Vice President



 
By:  /s/ Stian
Lovseth                                                                       
Name:  Stian Lovseth
Title:    Vice President
 

 
F-8

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank




By:  /s/ William S.
Rogers                                                                       
Name:  William S. Rogers
Title:    Authorized Signatory
 

 
F-9

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Bank




By:  /s/ Alan
Vitulich                                                                       
Name:  Alan Vitulich
Title:    Vice President
 

 
F-10

--------------------------------------------------------------------------------

 

COMPASS BANK, as a Bank




By:  /s/ Lisa
Bills                                                                       
Name:  Lisa Bills
Title:    Vice President
 

 
F-11

--------------------------------------------------------------------------------

 

NATIXIS, as a Bank




By:  /s/ Louis P. Laville,
III                                                                       
Name:  Louis P. Laville, III
Title:    Managing Director
 
By:  /s/ Liana
Tchernysheva                                                                       
Name:  Liana Tchernysheva
Title:    Managing Director
 

 
F-12

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Bank




By:  /s/ Joseph
Scott                                                                       
Name:  Joseph Scott
Title:    Director
 

 
F-13

--------------------------------------------------------------------------------

 

LLOYDS TSB BANK PLC, as a Bank




By:  /s/ Karen
Welch                                                                       
Name:  Karen Welch
Title:    Vice President
 
By:  /s/ Julia R.
Franklin                                                                       
Name:  Julia R. Franklin
Title:    Assistant Vice President
 


 

 
F-14

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA, as a Bank




By:  /s/ John
Frazell                                                                       
Name:  John Frazell
Title:    Director
 

 
F-15

--------------------------------------------------------------------------------

 

BNP PARIBAS, as a Bank




By:  /s/ Guillame
Deve                                                                       
Name:  Guillame Deve
Title:    Managing Director
 
By:  /s/ Sriram
Chandrasekaran                                                                       
Name:  Sriram Chandrasekaran
Title:    Vice President
 
 

 F-16

--------------------------------------------------------------------------------

 
 
 